S pO. 4 5
                                 l p1-
                                  i

              U I E S A E C U TO I T R AI N LT A E
               NT D T T S O R F N E N T O A R D
________________________
 ________________________
MA C E N P O U T ,
  C L N Y R D CS                            :

                           Pii ,
                           l nf
                            a tf            :

                   v
                   .                        :   Cu N 0-08
                                                or o 5044
                                                  t .

UI E S A E ,
 NT D T T S                                 :

                         D edn.
                         e na
                          f  t              :
________________________________________
 ________________________________________


[ rn n D ednsP tlM in t D m sfr ako Jr dt nG n n e na ’
 G t g e na ’ ai o o oi i oLc f us c o r t gD edns
  ai f       t   ra t      s s         i ii ; a i   f   t
P tl o o o s i oFlr tSt al m(r l ra v yM infrug e o te
ai M intD m sfra u o a Ci o aenie , o o oJd mn n h
 ra t       i s     i e te a      ,t t l t            t
P a ns r oS m ay ug e )G n n e na ’ o o oP tl u m y ug e
l d g ofru m Jd mn;r t gD ednsM infrai S m a Jd mn
 ei            r      t ai    f    t t      ra    r       t
a t C t nE r sE g b frD yF eL u a o Prunt US C iba Bs T d
s oe a ni l i e o u -r i i t n u a o .. a ben a n r e
     ri t e i l        t e q di      s t    - r      i a
P te h A; n Dn n D edns n Pi i’ M infr ai S m ay ug e
a n s p c ad ey g e na ’ ad l nf s o os o P tl u m Jd mn
 r ri t          i   f  t     a tf   t     ra     r      t
at M hd fAp ie e ]
so e o o pr s mn
      t       a    t
                                             D e Jnay , 04
                                             a d au 2 21
                                              t:    r2

     J r P S k , i os& ik, f o hA by N w e e age fr l nf W h
     e y . i i S mn S i o Su
      r     sn         sn     t mo e J sy rud o Pi i. i
                                   ,     r ,        a tf t
h m nh b e w eB n d.Bb ad aikC Re Ocus oter fws hi Y e
i oter f e e a J ab n P r . ed f one nh b e a P l a
        i r rr              tc     .       l    i      ip l
S mn.
i os

     A y M Rb , Sn r T a Cus,I enin T d Fl Oie C m e i
      m . u n e o rl one n ra oa r e i d f c o m cl
             i    i   i      l t t l a     e  f ,      ra
Lia o B nh C i D i o US Dp t e oJsc o N wYr N wYr age fr
i gin r c i l i s n .. ea mn f uie f e ok e ok rud o
 t t    a , v vi ,         r t    t ,      ,      ,
D edn W h eoter fw eta F D ey A i a A onyGn a C i D i o
 e na . i h nh b e e S r . e r , s s n t re ee l i l i s n
 f   t t r        i r ut      l    st t t     r, v vi ,
adB b a . Wl m,A onynCag I enin T d Fl Oie Ocus ote
 n a a S ii s t rei h e n ra oa r e i d f c f one nh
    rr     la    t        r, t t l a e f .           l
b e ws M he Hyr h Oie fh A i a C e Cus, n ra oa T d Lia o
r f a i a ed c, f c ote s s n h f one I enin r e i gin
 i      c l    i    f       st t i     l t t l a t t ,
Bra o Cs m adBre Po c o US Dp t e o H m ad eut o N wYr
 u u f u o s n od r ein .. ea mn f o e n Scr y f e ok
  e     t         r tt ,        r t      l    i,        ,
N wYr
 e ok .

                                  OI I N
                                   PN O

R D A, ug
I GW YJde:

      I t s c o pi i Mc en Pou s hlnetedcinote U tdSts
       n h ain l nf ac ny rdc caegs h e s f h ne t e
         i t , a tf    l      t l       io      i   a

 u o s e i 1 ey g ac ny r e s o eig h aec’ i i t n f ni o
Cs m S v e dn n Mc en’ po s cn s n te gny l u a o o e r s f
  t    rc     i    l   s tt tt           s q di      te


      1
     TeUS Cs m S v e fr e y a o h US Dp t e o T auy i n w a
      h .. u o s e i –o m l p tf e .. ea mn f r sr –s o p t
            t    rc      r r t         r t     e          r
o h US Dp t e o H m ad eut ads o mn ko nsUS Cs madBre
f e .. ea mn f o e n Scr y nic m o y n w a .. u o s n od
 t       r t       l     i,         l            t         r
Cu N 0-08
 or o 5044
  t .                                                Pg 2
                                                     ae




“ e’s t yeak si pr dr mN a gan 00 n 20 Se eeayitA edd
 mn u- pjce ” mo efo i r ui 20 ad 01 e gnr l Fs mne
   s it     t    t      ca            .     l r

C m a t ¶,,.
 o pi ¶ 3682
   ln

    Mc en r ss w ci s Mc en fscn ns h Cs m e e b ap i n
     ac ny a et ol m ac nyit o edta u o s r d y pr s g
      l    i      a .   l    r t     t t    r      ai

te m cad eai u friu a o bsdo “ asc o v u ”bcue–acr n t
 h e hn s t s e ol i t n ae n t nain a e eas
    r  i    s     q di        r   t   l,        cod g o
                                                  i

Mc en –h p c ote od wsn une bteet nh b wete mo e by
 ac ny te r e fh gos aif ecd yhr a os p e enhi pr r ue
  l       i            l        li i t          t- r

ad h fr g mnfc r -ee Mc en a es h te m cad e n ed hu hv
 n te o in au t e sl . ac ny s r ta h e hn sis a so d ae
       e     a u r lr   l    st t     r   i   t    l

be ap ie ote a s f ddc v v u ”Fs A eddC m a t ¶ 12 I adin
 en pr sd nh bs o“euie a e it mne o pi ¶ 1-4 n d t ,
     a        i      t    l. r           ln       .   io

Mc en aeetatte x n h te u e m cad ews mo e o oa e O oe
 ac nyl gsh,oh e e ta hsb c e hn s ai pr d nrf r c b
  l    l   t    tt t     jt r   i       t      t t r

220 tem cad es nt do u - et a mnud teU tdt e C iba Bs
, 00 h e hn sie iet d yrer t e ne h ne Sts a ben a n
   ,   r   i   tl    tf e      t r    i  a - r      i

T d P te h A ( C T A , w c e ed t d bn i t c t ncu r s n h
r e a n s p c “ B P ” h h x ns r e eet o e a oni i te
 a   r ri t         ) i     t    a    fs    ri    te

C ibarg n d¶ 2-91 USC§ 73b(003i p mn dnUS N e()) C
a bene o
 r    i .I. ¶ 52 9 ... 20()20) m e e ei .. o 7bi h
                ;            , l t         t   (, .

9 SbhI H mn e T i Shd e fh U tdSts“ T U”(00 4
 8 uc I a o zd af ceu ote ne t e( H S S 20)
 ,   ., r i    rf    l      i   a      )   .

    A oa i u i t sain s h Gv n e ’ cu e l mfradin d is
    l t s e n h c o i te oe mns on r a o d t a ue
     s    s     i t         r t      t ci     io l t .

Se f a yte Gv n e cn ns h, su ig h Cs m ueot nainv u i
 pci l , h oe mn o edta a m ta u o s s fr sc o a es
  i cl       r t t       t s n t t ’        a t   l

ssie c t n o s h w e oic dd nCs m l u a o ote m cad e hu
 u a d e a cs ta e n n ue i u o s i i t n f h e hn s so d
  t n , ri t t r t l          t ’ q di         r  i    l



Po c o SeB l .U tdSts 49F d 35 16 n (e C. 07 Te gnys
r ein e u v ne t e 7 . 16 38 . Fd i 20) h aec i
  tt .      l     i   a , 3  ,     1 . r    .
r e et a “ u o s h e.
 e r do s Cs m” e i
 fr         t     rn
    2
     Mc en fe b hpbc n cn dna v s n oi Fs A eddC m a t
      ac ny i d o u i ad of e i ei s ft it mne o pi .
       l     l t    l      i tl r o   s r         ln
H wv, n te u i v s nsi d e i
 o ee o y h pbc ei i ce h e .
    r l      l ro     t rn
    3
    A ca os oee lt u srt te 00 din f h U tdStsCd
    l it nt fd ast e a o h 20 e t ote ne t e oe
     l ti     r at e           io       i   a   .
    4
     A ca osoh H S S e i a tte 00 dina mdidi r ea p t b
     l it ntte T U h e r oh 20 e t , s o f ( e vn a) y
      l ti           rn e         io     ie n l t r
i p mnt n f h C T A Te 01 dins dnc t te 00 dina mdid n
 m e e a o ote B P. h 20 e t iie ia o h 20 e t , s o f ,
  l ti                     io    t l        io      ie i
a r ea rse s
l e vn epc.
 ll t      t
Cu N 0-08
 or o 5044
  t .                                                  Pg 3
                                                       ae




b addoht nain a eadCs mso d e w dd d t n d is ae otoe
e detter sc o v u n u o s hu b a a e adi a ue bsd nhs
        a t    l,    t     l     r    io l t

adin s m As eadCu e l m ¶ 03
 d t a u s n w n on r a ¶ 3-3
  io l   .    r   t ci      .

    N w ed g eo teCu a te ais d psiers m in 5 W hepct
     o pn n b r h or r h p t ’i ot co - o os
         i   fe     t e   re s i v   s t . i rse o
                                               t   t

Mc en’ C T Al m h Gv n e sesi m s frak f u e mt jr dt n
 ac ny B P ci, e oe mn ek d i a olc osb c ae us c o
  l   s     a t     r t     s sl          j t t r i ii

at a e r stsu o etatoe oe d y r e N 10-4105 e D edns
sol ni a set rhnhs cv e b Po s o 830-006 e e na ’
    l te i     h        r      tt .        .S f   t

M mrnu i Spo o M in o S m ay ug e ( D. B e )t,, 11 6 W h
e o d mn upr f o o fr u m Jd mn “ e’ r f a291-3
   a        t   t         r      t   fs i ”       .  it

rse t Mc en’ C T Al mo hs e r s oe d y r e N 10-4105 te
 epc o ac ny B P ci fr oe ni cv e b Po s o 830-006 h
   t    l   s     a   t    te    r      tt .        ,

Gv n e ses i m s fra u t st aci uo w c ri cn e rn d s o h
 oe mn ek d i a oflr ot e l m pn h h ee a b g t at te
  r t      s sl    i e a      a     i lf       ae

fu e r s h w e md p ot O oe 2 20 te f c v d e f h C T A o gos
 or ni ta e ae r r o c b , 00 h e eie a ote B P fr od
    te t r         i    t r     ,   ft     t

fo N a ga i. E r Ns WP00399 WP00461 WP00494ad WP
r m i r u –., n y o J-029- J-021- J-022- n J-
    ca     e t     .      ,       ,       ,

00401 ei.t &. 91-3 At te h e nis oe d yPo s N 10-4
 024-.Se d a 2 n,, 11 s o htr e r cv e b r e o 830-
                3    .      e te    r     tt .

105 ta w ee e do o a e O oe 2 20 ( e E r Ns WP00408 WP
 006 h e n r n r f r c b , 00 i. n y o J-027- J-
      t r te        t   t r       ., t    .       ,

00422ad WP00577 teGv n e ses u m yug e l u a nte nis
 029- n J-020-) h oe mn eks m a jd mni i t gh e r
     ,         ,    r t         r     t q di     te

d yre Se d a 2 &n,1 2 D ednsRp t Pi i’ Rsos t D edns
 u - e e i. t
 tf .           . 3 9 e na ’ e y o l nf s epne o e na ’
                 3 , ; f  t   l    a tf          f   t

M in o S m ay ug e adRsost Pi i’ Co -M in o S m ay ug e
 o o fr u m Jd mn n epneo l nf s rs o o fr u m Jd mn
 t         r      t         a tf   s t          r      t

( D. Rp B e )a 3n,2 [ e na ’ Sp e e a M mrnu i Spo o
“ e’ e y r f t . 0 D edns up mnl e o d m n upr f
   fs l i ”      4 ; f    t]   l t       a        t

D edns M in o S m ay ug e ( D. Sp B e )t 0
e na ’ o o fr u m Jd mn “ e’ up r f a1
 f  t   t         r      t   fs  . i”    .


    5
      A hu h Mc en ad h Gv n e fe b h u i ad of e i v s n o
      l o g ac ny n te oe mn i d o pbc n cn dna ei s f
       t        l           r tl     t    l   i tl r o
te p n p b e,lca os e i a t te u i v s n
 h r r c a r f a i t n h e r o h pb c e i s
  i i i l i s l ti      rn e      l ro.
    6
     A d cse b o,l ogteGv n e ’sb i ins a ind ol aa M in
     si u d e wa huhh oe mns u m s icp oe s e s o o
        s s l     t         r t       so     t     ly   t
frS m ay ug e , h Gv n e ’ b e a o ek i m s o c t nl mfrak f
 o u m Jd mn te oe mns r f l se d i a f e a ci s olc o
       r      t      r t is s         s sl     ri a
sb c mt jr dt n n d m s o o e fra u t st al m pnw c ri cn
 u e ae us c o adi i a ft r oflr ot e ci uo h hee a
  j t t r i ii      s sl    hs    i e a      a       i lf
bg nd
 er t .
   ae
Cu N 0-08
 or o 5044
  t .                                                 Pg 4
                                                      ae




    W h epct a o e e r ste Gv n e rqe se r o s m ay ug e
    i rse o l t r ni , h oe mn eus n y f u m jd mn
     t    t   l h te         r t     t t         r      t

ssi n Cs m ue o t nain v u t ap iete m cad e bsd o te
 u a ig u o s s f r sc o a e o pr s h e hn s ae n h
  tn     t ’      a t    l      a     r   i,

“ ru s ne ote a ” e s fr i tev uint u. Se f a yte Gv n e
c c m acs f h s e ts e o h n h a a o st e pci l , h oe mn
 i   t         l   t t t       lt     at   i cl      r t

agetaue frnain a ews prp a bcue acr ntteGv n e –h
rush s ot sc o v u a aport eas – cod goh oe mn te
    t    a t    l       ie         i      r t

p c ote m cad ews st d n mne cn s n w h h nr a p c g rccs f
r e f h e hn s a “el i a an ost t i te o m ri p t e o
 i       r  i      te      r ie t            l i n ai

tenur ” ntu ws o n une bteet nh b wete mo e by adh
 hids y adhs a n if ecd yhr a os p e enhi pr r ue nte
    t,          t l        li i t          t- r

fr g mnfc r -ee 1 USC § 41 b 2 B 1 CFR § 5 13)1;e D.
 o in au t e sl . 9 ... 10a ) ) ) 9 ... 12 0(() se e’
  e     a u r lr          ((( ;           . l 7    fs

B ea91-02 2 2 D. Rp B ea11 1 2 D. Sp B ea 89ps m
r ft, 32 6 8 9 e’ e y r ft -2 6 0 e’ up r ft - a i ;
 i      , , , ; fs l i      , , ; fs  . i     , s

D ednsRp t Pi i’ Sp e e a B e( D. Sp Rp B e )t -
e na ’ e yo l nf s up mnl r f“ e’ up e y r f a18
 f  t   l   a tf    l t i       fs  . l i”      .

    TeGv n e a o ek e r os m ayug e oi cu e l m oadin
     h oe mn l ses n y f u m jd mn nt on r a fr d t a
        r ts         t       r     t s t ci       io l

d is A u ig h s m ay ug e e e ssi n Cs m dcin oap ie h
 ue s m ta u m jd mn n r u a ig u o s e s t pr s te
 t. s n t         r      t ts t n    t ’ io      a

m cad eo tebs ot nainv u te Gv n e rqe s h te Cu od
e hn s n h a s fr sc o a e h oe mn eus ta h or re
 r  i       i   a t    l,     r t     t t       t  r

riu a o ote nis tsu t ic d i te pr sdv u a pci s mp u t o
e q din f h e r ai e o n ue n h ap ie a e se f u e n fr
 l it        te   s     l         a   l     ic     r i

e r smdi 20t r lc“ e r d rdc o Cs, ad n d t n“l mu s a b
 ni aen 00oe e D e e Pouin o s n i adi , a a on p d y
 te           f t fr       t    t” ,     io l     t i

B G o r n ea o K i 20 ad 01 h w e o o s b py e s yK t B G r
 C t o o bh f f B n 00 n 20 ta e n f e y a mn b B o C o
           l                 t r t ft         t

gos h pd yK t Mc en B Gnhs ya. D. B ea2 seloda92-6
 ods pe b Bo ac ny C itoe e s e’ r ft 9 e a i.t, 02
    i           l /         r ” fs i   ;   s       ;

D. Rp B ea1-52-1 D. Sp B ea1
e’ e y r ft 21 02 e’ up r ft 0
 fs l i       ,  ; fs . i    .

    Ii co - o ofr u m yug e , Mc en cnu iteGv n e ’rqe
     n srs m inos m a jd mn ac ny ocr nh oe mnseus
      t  s t         r     t    l      s     r t      t

ta E r Ns WP00408 WP00422 ad WP00577b l u a dd yre
 h n y o J-027- J-029- n J-020- ei i t u - e
  t t   .       ,       ,              q de tf



    7
     A ca os ofd a rg a osa t te19 e t no te Cd o Fd a
     l it n t ee l eut n r o h 99 di f h oe f ee l
      l ti       r    li    e           io          r
Rg a os w c iie iat te 00 n 20 e t ni a r ea rse s
eut n h hs dnc o h 20 ad 01 di s nl e vn epc.
  li , i       t l              io     ll t     t
Cu N 0-08
 or o 5044
  t .                                                Pg 5
                                                     ae



prunt teC T A SePi i’ M mrnu i Opsin oD edns M in o
 u a o h B P. e l nf s e o d m n pot t e na ’ o o fr
  s t            a tf     a        io  f   t  t

S m ay ug e ad nSpo o Pi i’ Co -M in o S m ay ug e (P’
 u m Jd mn n i upr f l nf s rs o o fr u m Jd mn “ls
    r      t       t   a tf   s t          r      t .

B e )t, n, 21 1 1-73-3 I adin Mc en ses u m y ug e o
r f a 23. 1-3 4 61 23 n d t , ac ny ek s m a jd mn n
 i”      1   , ,  ,  .    io    l          r      t

i ci ta h b ac ote nistsu so d ae en pr sd ol u a o bsd n
t l mh te a ne fh e r a se hu hv be ap ie fr q din ae o
 sa   t    l       te i     l         a     iit

ddc v v u ei.t, 31 1-52-13 Pi i’ Rp t D ednsRsos
euie a e e d a 21-5 72 83 2 l nf s e y o e na ’ epne
  t    l .S       ,   ,  , ; a tf   l    f   t

t Pi i’ Co -M in o S m ay ug e (P’ Rp B e )t -11-8 Pi i’
 o l nf s rs o o fr u m Jd mn “ls e y r f a11 71 l nf s
   a tf    s t         r      t .   l i”      ,  ; a tf

Sp e e a B e(P’ Sp B e )t11 Pi i’ Rp t D ednsSp e e a
 up mnl r f “ls up r f a -0 l nf s e y o e na ’ up mnl
  l t i       .   . i”     ; a tf   l    f   t   l t

B e(P’ Sp Rp B e )t -
r f“ls up e y r f a14
 i   .   . l i”      .

    W h hl ma os icse h e , us c o oe Mc en’ ci sis ne 2
    i tei it n d u d e i jr dt n v ac ny l ml ud 8
     t      ti   s s   r n i ii     r   l  s a    e  r

USC§ 51 )adus c o oe h Gv n e ’cu e l m e ud 2 USC§ 53
... 18( ; njr dt n v te oe mns on r a l s ne 8 ... 18
       a    i ii    r    r t     t ci i     r        .

A d cse i g a r ei b o,t Gv n e ’ o o oi m s olc o jr dt n
s i u d n r t d a e w h oe mnsm int d i fr akf us c o
   s s     e e tl l     e  r t t       s s          i ii

Mc en’ B P l ms ol nistetatoeoe d yr e N 830-006
 ac ny
  l   sC T Aci ata e r o r hnhscv e b Po s o 0-4105
             a   l te h          r     t t .1

m s b g n d TeGv n e ’ m in ek g i m s o dnl f Mc en’ C T A
u t e r t . h oe mns o o se n d i a r e a o ac ny B P
       ae       r t     t    i s sl       i      l  s

ca mi epct te or nis oe d y r e o 830-006 h hw r md
 l w hrse o hfue r cv e b Po s .10-4105 w c e ae
  i t    t       te   r      t tN         i    e

b o O oe , 00lo u e rn d Atteh e pcid nish a sb c oh
er c b
 f e t r220 a ms g t . sohtr se f e r ta r u e tte
             s tb a e         e   ie te t e j t

C T A( n y o J-027- WP00422 ad J-020-)teGv n e ’
 B P E r Ns P00408 J-029- n WP00577 h oe mns
       t    .W     ,      ,          ,    r t

m in o s m ay ug e ms b g n d H wv,b h h Gv n e ’ m in o
o o fr u m jd mn u e r t . o ee o te oe mns o o fr
 t         r      t t    ae       r t      r t     t

s m ay ug e cnen g h poe m hdo ap ie e o a r m n g nis n
 u m jd mn oc i te rp e o f pr s mn f l e a i e r ad
    r      t  rn       r t       a    t   l   i n te

Mc en’ co - o o fr u m y ug e o te a esu ms b dn d
 ac ny rs m in os m a jd mn n h s mi e u e e e
  l   s s t           r      t        s   t    i.
Cu N 0-08
 or o 5044
  t .                                                 Pg 6
                                                      ae



                        I akr u d
                        .Bc go n

    T saincnen 4 e r so mn s t ye ak s mo e fo N a ga n
     h c o oc s 6 ni f e’ u- p jce i pr d r m i r u i
     i t     r    te      s it      t    t      ca

20 20 ad rsn t o a csus ()we e ateGv n e cn nstws rp
 00 01 n p e s w bs i e 1 h h, sh oe mn o ed i a poe
  /       e t     i s :    tr       r t t ,         r

frCs mt ap ie h m cad ebsdo i “ asc o v u ”n w h ad g h
 o u o s o pr s te e hn s ae nt t nain a e o i s n n te
    t       a      r   i      s r   t  l, t tt i

r a os p ewe Mc en Pou ste mo e by ) n K Mnfc r gC may
et nh b en ac ny rdc ( i pr r ue ad B au t i o pn
 li i t        l      t h    t- r           a un

( eo inmnfc r -ee; n()we eayfh m cad ewsl i eod yre
t fr g au t e sl )ad2 h h n o e e hn s ae g lfr u - e
 h e      a u r lr     tr    t  r   i    ib     tf

t a mnud tene StsC iba Bs T d P te h A,s Mc en m nis8
r t e ne hU tdt e a ben a n r e a n s p c a ac ny a t n
 e   t r   i   a - r     i a r ri t          l    ia .

    AteCu o Apa hs x a e “] pr dm cad emsb ap ie sta
    sh or f pe s a epi d [ mo e e hn s u e pr sd oh
         t    l     ln, i    t   r  i   t    a     t

teiaa ono d yo e a otem cad e a bf e ad nis fh m cad e
 hf l mu f u t b p d nh e hn s cn ei d n e r ote e hn s
   n    t  t      i     r   i       x     te     r   i

cn eiu a d VW o A e c Icv U tdSts15F d 3713 (e C. 99
a bl i t .
     q de”   P f m ia n . ne t e,7 . 12 30 Fd i 19)
                  r , .    i   a    3   ,     . r

(t g 9USC § 50 Cs mirq rd o pr si pr d m cad e n h mne
ci 1 ... 10) u o ss eu e t ap ie mo e e hn si te an
 in           . t     i      a     t    r  i         r

se f d n h v uin t u,1 USC §10a Se1 USC §10( . Te t u
 pci i te a a o st e 9 ... 41 e 9 ... 50 ) h st e
  ie        lt   at           .            a      at

e a ihst nain a e ater m ym hdf a a o 1 USC§ 41 a 1 A se
s bse“ asc o v u”sh p a e o ov uin 9 ... 10a ) ) ) e
 tl    r   t  l      i r t      lt .           (( ( ;

a o P fA e c , 7 F dt 30139
l VW o m ia 15 . a13 35
 s       r        3    ,  .


    8
     Tea sefr it seinr d w gn a yr mh p t s St mn o Fc,
      hfc s o hnh sc o a r n ee l fo te ai ’ t e e sf a s
         t t t     i t    e a     rl         re a    t   t
a wl s h r r f ad etd x bs n u n i p t u r h dpsin n aia t f
s e ate b e n r a eh i, c d g n ai l, e eot ad f dv o
   l    i is      l e it i l i ,    rc a t     io     f i
P l Loyte C e Oe t g Oie o By C t n GopIc( B G,o w c
 hi ob h h f p a n f c f ae l h g ru n “ C ” f h h
 ip     ,     i    ri   f r     r oi        , .     )    i
Mc en ws d i o
 ac ny a a i s n
   l        vi .
    9
     I adino asc o v u( er m ym hdf a a o) hst eloe fr
      n d t tt nain a e h p a e o ov uin tet u a s so h
         io r    t   l t i r t         lt ,       at s t t
f e eod ym hd w c msb cn d ei od (i te rv oh ai pr rmy
i scna e os h h u e os e dn re w hh po sta n mo e a
 v      r t , i      t     ir      r t        i   t    t
rqe teee ao ddc v v u ad o p e v u a ht mte n y u m ysi d
 eus hrv s f euie a e n c mu d a et e eh e r s m a ife)
    t     rl     t   l        t l t i           t    r l .
Te vscnaym hd ov uinr ()ht nain a efdnc m cad e 2
 hf eeod
   i      r e osf a a o a : 1 e asc o v u o e ia e hn s ()
             t     lt    e t r      t   l i t l r      i,
ternain a e fi i rm cad e() euie a e() o p e v u ad 5te
 ht sc o v u os ma e hn s 3 ddc v v u 4c mu d a e n ()h
    a t    l     l  r    i,      t    l,        t l,
“ v lef te v us an b d e m e o ue” a se f d n 9USC§ 41 f 1.
 [] ui o r a e cno e e r i d r sd (s pci i 1 ... 10a) )
   a     h l      t   t n              ie              (( )
Se 9USC§ 41 a
 e 1 ... 10a )(.

    A d csei g a r eib o, Mc en cn nsh tem cad etsu h e
    si u dnr t d a e w ac ny o edta h e hn s a se e
       s s    e e tl l      l    t    t   r  i i     r
Cu N 0-08
 or o 5044
  t .                                                 Pg 7
                                                      ae



    “rnainv u” sd ie i r ea p ta “ ep c a ul p d . fr h
     T sc o a e i e nd n e vn a s t r e c a y a . . ote
      a t   l     f      l t r     h i tl i

m cad ewe s d o eprt n o h U tdSts p s e a st oy d t n 1
e hn s hn o fr xo a o t te ne t e ” l c t nt u r adi s 9
 r  i      l      ti        i   a , u ri a t      io .

USC§ 41 b 1 selo 9USC§ 41 b 4 A(e n g p c a ul p d a “ e
... 10a ) ) e a 1 ... 10a ) ) ) d i n “r e c a y a ” st
       ( (;    s         (((     fi    i tl i          h

t a py e . . md. . oi pr d m cad e y h by t . . h sl, ec d g
 ol a mn . ae . fr mo e e hn s b te ue o . te ee” x u n
 t      t              t    r  i         r         lr  li

i enin f ihisrneadte C.. h gs Te p c a ul p ditp a yh
 n ra oa r g ,nu c n o r . Fca e. h “r e c a y a ”sy clte
 t t le t       a ,   h I    r )     i tl i         il

p ctair lc d n hiv c fr h m cad e w c iic ddw h h e r pp s
r e h s e e e o te no e ote e hn s h hs n ue i te n y ae
 i   t f t          i       r   i, i     l   t     t    r

taai pr ri sw hCs m
 h n mo efe i u o s
  t    t l t    t .

    A huhrnainv u itep m y m hdo v u g mo e gosud te
    l og t sc o a es h r a e o f a i i pr d od ne h
     t    a t   l      i r t      ln     t       r

st eteueot nainv u myb cn a d a dwe – sh e– h by ad h
t u, h s fr sc o a e a e o r n c e h e a e te ue n te
 at       a t    l        ti i t    r    r      r

sl a “ l e ”Se P fA e c , 7 F dt 303 1 USC§ 41 b 2 B se
ee r r a d e VW o m ia 15 . a 13-1 9 ... 10a ) ) ) e
 l r e et .         r        3      ;         ((( ;

a o 9CFR§ 5 13)1i)I sc c c m acs h p t st nainmsb “ oe
l 1 ... 12 0(() v n uhi u s ne te ai ’r sc o u e c s y
 s         . j (.       r t ,       re a t     t   l l

s u n ed t esr tatep t shv n c ldd o o ete no ep c i od t
c t i [] o nu h h ai ae o o ue t l w h iv c r e n re o
 ri z ”      e t    re      t l        r    i i        r

m i ie mo d is Se eeay aP l Fs osIcv U tdSts 2 CT 9 35
i m i pr ue e gnr l L e a ah n n . ne t e, 2 I 33 9
 n z     t t.       l    r    i , .   i   a        , ,

9. up2 68700 (98 a’ pr u a , 8 F d 2 (e C. 99(x a igh
 FSp d 9 0-1 19) f d e cr m 15. 85 Fd i 19)epi nta
    .   ,       ,f      i       3      . r     ln    t

p e i fretd aisomn utiv c p ci od t eae mo d is m ia d
 o na or a p t t a p a no e r en re o vdi pr ue “ o v e
 t tl   l e re    i le i i        r        t t    t t

Cnrst ea po c vlglin n t d e Cs mt c s y cu n e etd a y
 og s o nc r eiee st ad o i c u o s ol e s t i r a p t
   e     t tt    i ao     rt t        o l ri z l e r




so d e pr sd ae o “euie a e e 1 USC§ 41 d(e n g ddc v
 hu b ap ie bsd n ddc v v u ”Se 9 ... 10a ) d i n “euie
   l     a             t    l.             (   fi      t
v u” Cs m hs x a e “ a cl ddc v v uiteea p citeU tdt e
a e. u o s aepi d Bs a y euie a eshrs er enh ne Sts
 l ) t         ln:     i l,    t   l      l i       i  a
a ei prt n fh gos w h euinfr e a i m Gn a y h ddc v v ui
f r mo a o ote od i ddc os oc t n e s ee l , e euie a es
 t     ti         , t     t      ri t .   rl t     t  l
c c a d yt t gw h u t r e n mk g e a adint ad euinfo ta
a ut b s r n i a n p c ad a n c t n d t s o n ddc osr m h
 l le     ai   t   i i       i    ri  io         t       t
p c ”Se eeay h Eey M meo h T d C m u t So dKo Ao :Cs m
r e e gnr l Wa v
 i.        l   t r e b f e r e o mn y hu n w bu u o s
                         r t   a      i   l        t t
V u (.. Dp o H m ad Scr yJ y20)a 1-5 sea oD. B e a 2
a e US e’ f o e n eut u 06 t 41 e l e’ r f t
 l         t      l      i l            ;    s fs i
(u m i n d i t no “euiev u”a “ s ep cs o US by s e st oy
s m a z g e ni f ddc v a e s r a r e t .. ue ls t u r
     ri    fio        t    l      el i          r s at
ddc os.
euin”
    t )
Cu N 0-08
 or o 5044
  t .                                                Pg 8
                                                     ae



t n e p c g.
r s r ri ”1
 a f i n )0

    De o uh oc n tev uint u p c ds pr s mn bsdo t nain
     u t sc cne s h a a o st e r l e ap ie e ae nr sc o
              r,    lt     at e u      a    t    a t

v u we te ue ad ee a “ l e ” xe i c t ni u s ne Se f a yte
a e h e h by n sl r r a d ecp n e a c c m acs pci l , h
 l   r      r   l r e et ,     t   ri r t .       i cl

st e u o zs h ueot nainv u ee we teby ad ee a r a di a
t u a hr ete s fr sc o a e vn h e h ue n sl r et “ n
 at t i           a t   l      r     r    lr e l e f

ea ia o oteic m acsfh s e .n c eta hr a os p ewe sc by
 x m t n f h c u s ne o e a. id a sh teet nh b en uh ue
    ni        r t      t l. it      t  li i t         r

adeed n i lecte r ec a y a . 1 USC§ 41 b 2 B( mhss de)
 n sl i o n uneh p ca ul p d 9 ... 10a ) ) )e paeadd
    lr d t f      i tl i”             (((            ;

se lo 9CFR § 5 13)2i Aenie , h st e u o zs h ue frnain
 e a 1 ... 12 0(()) l ra v ytet u a hr ete s ot sc o
    s         . j (. t t l      at t i           a t

v u n w h ad g r a os p ewete ueadhsl “ te asc o v u o h
a e o i s n n aet nh b enh by nteee i ht nain a ef e
 l t tt i       li i t         r    lr f r   t    l t

i pr dm cad els y prx m e –iternain a e fdnc m cad eo
 mo e e hn s c e apo a s ( ht sc o v u oie ia e hn s r
   t   r  i ol      i t    )  a t   l     t l r   i,

os ma m cad e n a so n l e by snh U td t e o()h ddc v v u
fi i r e hn s i s et ur a d ue ite ne Sts ri te euie a e
    l  r   i, l       et     r     i   a; i       t    l

o c mu d v u frie ia m cad e o s ma m cad e
r o p e a e o dnc
     t    l      t l e hn s r i i r e hn s ” 1 USC §
                      r  i        l  r  i.    9 ...

10ab 2 Bi()1 se lo 9CFR§ 5 13)2i A()
 41 ) ) ))i 1;e a 1 ... 12 0(()) ) B
   ( ( ( (-i     s        . j (( - .

    Cs mrg a osrv e ei d u acfr si ap igh “ ru s ne o h
     u o seut n po d d ae g dneouen p y te c c m acsf e
      t    li     i tl i             ln    i    t    t

s ets o e r iewe e o n aet nh if ecd r en r a d a yrnain
a ”e t d e m
 l  t t n h h r o r a os pn une p ci aet p tt sc o
               tr     t li i l       i     le r a t .



    10
      We a o in a ysc a K h esl m cad eo r a d a ynh U td
       hn fr g p t (uh s B e ) es e hn st aet p tite ne
            e   r          r l r       i     le r       i
Stssc a Mc en B G Cs madhI en Rvne ev e“R”sa –tes
t e(uhs ac ny C ) u o s nten ra eeu S i ( S h e a a
 a           l /    , t         t l        rc I ) r l t
i ter – h s m ga ac t n g h cr c p ctateUS mo eso d a t te
 n hoy te a e o: se a i te o e r e h h .. pr r hu py o h
               l    ri n      rt i    t     i t     l
r a do in ntfrh m cad e H wv,Cs madhI S aei e ncnen
 et fr g e i o a e hn s o ee u o s nte R hv df e oc s
 le e      ty t t r     i.      r t              fr t    r.
Cs m gn a ys oc nd h tet e p c myb ai cl l ws at m i ie
 u o s ee l i cne e ta h std r e a e rfil o, o s o i m
  t      rl      r    t   a    i        ti a y         n z
cs m d is u o te mo e m cad e I cn a, h I S y cl i cnend h
 u o s ue de n hi pr d e hn s n o rs te R tp a ys oc e ta
  t    t            t   r   i.      t t       il      r   t
tet e p c my e rfil h hs taa o e pr o ote rf gn a d y h s e
 h std r e a b ai cl i , o h l w oin f h pot ee t b te a
    a   i       ti a y g     t    r t          i  re      l
oteiapou wl eaa e n h U tdSts
fhf l rdc i btxb i te ne t e
     n     t l      l      i    a.
    11
      Test e eu e ta “ahv u r e e t i c uei o () h i ue fr
       h t u rq rs h ec a e e r d o n l s ( ri ta s sd o
          at   i    t     l fr         a   )   i t
c masn ms r a [t m cad e h ws xo e t teU tdStst r bute
 o p io [ u] et ] o e hn sta a epr d o h ne t e a o ao h
    r      t le      r  i  t      t       i    a       t
s m t m a te mo e m cad e 1 USC §10ab 2 B sea o 9 CFR §
a ei e s h i pr d e hn s ” 9 ... 41 ) ) ) e l 1 ...
               t    r  i.              ((( ;     s
12 0(())C
 5 13)2i )
  . j (( .
Cu N 0-08
 or o 5044
  t .                                                 Pg 9
                                                      ae



Te n rr a v N et 1 CFR§ 5 13)1 po d i r ea p t
 hI ep tie o s o 9 ... 12 0(() rv e ne vn a:
   t et      t           . l     i, l t r

         ( I ep tien e1. . h eCs m hsdu s buteueo
         i n rr a v o . . [We u o s a ob ao h s f
          ) t et     t       r   t       t   t
    p c “n i ua e o ce ternain a ew hufr eiq r ”. .
    r e ads nb t acp ht sc o v u i o u h nu y] .
     i          l      t   a t   l   t t t r i,
    Cs m wl x m ee vnapc o ht nain n u ntewynw c
     u o s i ea i r ea se sf e asc o ic d gh ai h h
      t    l     n l t    t t r    t , li         i
    te ue ad ee ogn e h r o m cl et n ad h wy nw c te
     h by n sl ra zte c m e i r a os n te ai h h h
          r    lr    i   i    r a li            i
    p c i qein wsa ie a i od t d e m e we ete et nh
    r e n us o a r vd t n re o e r i
     i       t      r        r    t n h h h r a os p
                                        tr     li i
    if ecd h p c
     n une te r e
      l        i.

         () n rr a v n e .Iii so n h te ue ad ee a huh
         i I ep tie o 2 fts h w ta h by n sl,l og
          i t et      t              t    r    lr t
    r a d by r madsl oec o e a i te w en r a dt s wl
    et , u fo n e t ah t r s f hy e o et , h i
     le              l       h          r t le i l
    d mnr e h tep c hsn be if ecdb te et nh ,ad h
    e os a ta h r e a o en n une y h r a os p n te
        tt t       i       t     l         li i
    t nainv u wlb acp d Itep c hsbe st d na mne
    r sc o a e i e ce e f h r e a en el i
     a t     l   l        t.       i        te     anr
    cn s n w hh nr ap c g rccsfhids yn us o, rw hh
     ost t i te o m ri paie o enu ri qein o i te
       ie t         l in     t    t    t     t     t
    wyh sl st s r efr a so ue wor n r a doi,t swl
    ate ee el p cs os et by s h a o et t h m h i
          l r te i       l      r     e t le      i l
    e os a ta h p c hs o en n une bte e t nh .
    d mn r e h te r e a n be i lecd y h r a os p
        tt t       i      t    f         li i

         (iI ep tie o 3 Iii so n h te r es dqa t esr
         i) n rr a v n e. fts h w ta h p ci aeu e o nu
          i t et      t            t    i      t      e
    rcv yo a cs p s pot w c i eu a nt tei m oe l pot
     eoe f l o s l a rf h hs q v e o h f ’ v a rf
        r    l t u       i i      ilt      r s rl i
    razd v a ersnt e e o ot m ( g o a ana bs)i s e o
     eie oe rp e a v p id fi ee. n n nu a s n a s f
      l     r   e ti     r       .,        l i, l
    m cad e fh s m c s o k d h wu d mnr eh te r e a n
    e hn s ote a el s ri , i o d e os a ta h p c hs o
     r    i         a     n ts l      tt t     i     t
    be if ecd
     en n une
         l    .

1 CFR§ 5 13)1i(i( mhss de)
 9 ... 12 0(())i)e pae add
        . l (-i           .

    A ht m ote vn a su Mc en ws d i o o By C t n GopIc
    t e e fh ee st se ac ny a ai s n f ae l h g ru n
     t i        t i ,    l       vi       r oi     , .

( B G,w hepn bi frB G i preprai t s2 K wss bsei N a ga
“ C ” i rsos it o C ’ mo/xo c vi . B ae a ihdn i r u
     ) t    ily      s   t  t t ie1      tl      ca

i 19 a ai s n fB G ote pci proe f rdc g cep a ewo mn wa
 n 97 s d i o o C, rh se f ups o pou n “ha v u o ” es e .
         vi       f     ic          i       l   l      r

A b h Mc en adK w ei s n o B G w c wswo y we b Rb t By )
s o ac ny n B e d i os f C ( h h a h l o nd y oe I ae,
   t    l        r vi           i     l          r.   r

i s n su dh Mc en adK a r a d nt soproe o h v uint u. e
t ud p eta ac ny n Br et e iefr upssf e a a o st eSe
 i i t     t  l        e l e ti          t lt    at

1 USC§ 41 g 1
 9 ... 10a ) )
         ( (.

    K wsh o ymnfc r o mn s t yeak snN a ga we e o n fr
     B ate n au t e f e’ u- pjce i i r u( h h r o o
           l    a ur    s it     t   ca     tr     t

    12
      N ig h “Mc en d n m ni sp a acu ig eod fo B Gad
       o n ta ac ny i o a t n ea t con n rcrs r m C n
        t    t   l   d t ia      re     t
awy a e o B G bh f teGv n e ’ b e gn a y e r o Mc en adB G
l as c d n C ’ ea, h oe mns r f ee l r et ac ny n C
       t       s l”     r t i s rl f             l
j n ya “Mc en B G Se e’ B ea4. Te a e ovn oif l wd e.
 o t , s ac ny C. e D. r ft n. h s m cne ins o o e h e
 il         l /    ”  fs i     5            t     l    r
Cu N 0-08
 or o 5044
  t .                                                Pg 1
                                                     ae 0



epr oh U tdt e; n K hd o u o e o e hn Mc en B G K tue s d
 xo tte ne Sts ad B a n cs m st r a ac ny C. Bhs xt
   t    i   a )           t r ht        l /          ie

s e t s v Mc en B G Mc en B G h pd ur wm e a t K i N a ga
 ol o e e ac ny C. ac ny C s pe c a a rl o Bn i r u
 ly r       l /       l /     i    t    ti s        ca ,

we K a e b d h m n ray o wa s t ye ak s K r und h a e b d
 h e B s m e te i o ed- - e u- p jce. B e re te s m e
  r    s l       t    t    r it      t     t       s l

g mn d el bc t Mc en B G n h U tdSts Mc en B G hn o te
a e s i c y ak o ac ny C i te ne t e
 r t rt           l /         i   a . ac ny C te s d h
                                       l /        l

jce t i UScs m s n u n r ae sc a Sa ad Ceny
 ak sot .. u o e, c d gei r uh s e s n J Pne
   t   s    t r i l i tl s        r         .

     Te r efrK’s et Mc en B Gw e os b K. n ed h p csw e
      h p cs o B a so ac ny C e n e y B Is a te r e e
         i      sl     l /    r tt        t ,    i   r

s b P l Loy B G C e Oe t gOiea ht m wo aete o anabde
e y hi ob C ’ h f p a n f c t e e h bsdh m n nu ug s
 t   ip   ,    s i   ri    f rt i ,             l  t

p p e b sv a n v u sn u n B G V e rs e o Mnfc r g n K’ P n
r a d y ee l d i a ic d g C ’ i P i n f au t i ad B l t
 er       riidl li           s c ed t       a un     s a

Mng.1 A huhK ws oepc do an pot u ntet tu paetws xe e
aae 3 l og B a n xe et e arf dr ghs r p hs i aepc d
   r   t        t  t    r    i i    a-     ,      t

–we oe t n bgnn 98 tateK wu tr aesnb potw h ae ya.
  hn p a os eai 19 –h h B o dun raoa e rf i i f w e s
      ri             t     l        l   i tn       r

Y,r mht m K c m ecd rdc oi 19 u i t esd p a osn 07n pot
e fo te e B o mne pouinn 98 nl cae oe t ni 20 o rf
 t     i              t        ti        ri      ,    i

ee m e azd Ide K oe tdt lsfr v y e oi e s ne
 v a rl e ned B p a aa o oee ya ft xt c
  r t ii .    ,   re     s    r r s ie .

     M Loy ee h e r sdh p csh Mc en B G a K o y w e v te
     r ob nv te s a ete r eta ac ny C p d B n ti oe h
      .     r lsi        i   t  l /     i    l c r

cu e fK’l e m – ne o e m a eJ y 99 u b o te m cad etsu ws
 or o B i t e oc s mi e f r u 19 b e r h e hn s ai e a
  s    s fi          t    t l      t fe      r  i   s

i pr dn 00 01adhn ne g nn 05 Mroe ds t K’rcr ossie
 mo ei 20 20 nte oc aa i 20
   t     / ,          i    . o v, epe B eod f u a d
                              e r   i   s      tn

lse K ws of eo eie n od fo Mc en B G Nrwsr e v oet ay
 o s B a n r t dc n ayre r m ac ny C. o a p c ee pno n
  s,      te    l      r      l /          i   r

o e cu e o epoe,r n o efr ong iin ewe K ad Mc en B G K
f r on r f rrcs oayt ro mf eoa o b en B n ac ny C. B
 f/ t - f      s     h       tt   t          l /

wseu et f fl v y re p cd y Mc en B Gado o oth p cta ws e
 arq rdo ui ee od l e b ac ny C, nt d s a e r eh as
    i    ll r     r a        l /           t i    t    t

b M Loy h C e Oe t gOie o B G
 y r ob te h f p a n f c f C.
   .   ,   i    ri   f r

     I t s epc Mc en B G da ns w h K df e fo Mc en B G
      n h rse, ac ny C ’ eig i
        i    t   l /    s l     t B i e d r m ac ny C ’
                                      fr       l /    s

     13
      O ala oeocs n M Loylo os tdw h h C e F aclOie o
       ntes n ca o r ob a cnue i te h f i n a f c f
           t    i, .     s    l   t     i n i f r
BG
C.
Cu N 0-08
 or o 5044
  t .                                                 Pg 1
                                                      ae 1



da nsw hXCl aD m ia g mna e b cn a o ad tes ma cn a o t
 eig i - e ( o i cn a e s m y o rc r n o ri i r o rc r o
  l   t   l     n    r t s l t t)        h   l   t ts

w c Mc en B Gws or a d Tu fr x m e we Mc en B Go XClh
 h h ac ny C a n et . hs oea p, hn ac ny C t d - ete
 i    l /       t le     ,      l       l /    l   l

p c ta Mc en B G ws wl g opy o ap t u r t eojce XCldc e
r e h ac ny C a ii t a fr ai l s l f ak, - e e dd
 i   t   l /         ln          rc a y       t   l i

we e o n t are o rdcte od a e d e m igwe eicu epct tr a
 h h r o o g t poue h gos f r e r i n h h t o d xe o un
  tr    t    e             t t n       tr    l    t

pot n h bs e . U ieK,XCl n Mc en B G o e cn a o w ere o
rf o te u ns n k B - e ad ac ny C ’ t r o rc r e f t
  i      i s l         l     l /    s h   t ts r e

r e od sr mh c may ffr x m ea r e f rd y Mc en B Gws o l w
e c re fo te o pn i o ea p, p c o e b ac ny C ato o.
 jt r            ,,       l   i fe         l /

    F a ys m oteK m cad etsu ws mo e a ee l O oe 20 we
    i l , o e fh B e hn s a se ai pr df r a y c b 00 hn
     nl            r   i i         t t r t r ,

K’ o e on y N a ga– a rn d ee c r sts netene t e C iba
 Bsh m cu r –i r u wsg t bn i ayt uud hU tdSts a ben
         t   ca       ae    fi     a   r  i  a - r

Bs rd P te h A ( C T A.Se 9...§ 72b(s nN a gaae g l fr
 a nT e a n s p c “ B P ” e 1 USC 20()lt g c au sl i e o
  i a   r ri t          )             ii i r     ib

ds nin s ee c r on y ne c f c v O.2 00 e r ia o ne te
 e ga o a bn i aycu r ud t f t e c ,20) t m t nud h
  i t       fi     t    rA,e ei t     ;D e ni    r

C iba a nA,6 Fd Rg 0 3 ( c 1 20) g n n N a gabn i ayt u
a benBs c 5 e e , 6 O. 0 00 (r t gi r u ee c r sts
 r     i t    . .6 2     t ,      ai c a       fi   a ,

ad o f n T U,e eie c , 00 Ud teA,l i e odfo “ee c r
 n md y gH S S f c v O.220) ne h c e g l gosr m bn i ay
    ii         ft     t   .  r   t ib             fi

cu r s sc a N a gamyb i pr d n te ne t e u - e e gnr l 1
 oni ” uh si r u a e mo e i o hU tdStsd yre e eeay 9
  te         ca          t t      i  a   t f .S     l

USC § 720 (s nc t n onis n gos sl i e od yrera mn neA )
...§ 20-3lt ge a cu r ad od ae g l fru - e t t e ud c.
           ii ri     te         ib      tf   e  t rt

I p t u rtee hn s l i e osc d yre ra mn n ue“pa lrc s ta
 nai l , hm cad ee g l fr uh u - e t t e ic dsap eai e” h
   rc a    r   i ib          tf     e   t l     r tl     t

w ea e b d n C T Abn i ay on yfo fb cwo yfr ead uitene
e s m e ia B P ee c r cu r “ m ar sh l o mdn c nhU td
 r s l              fi     t r     i  l         t   i

Sts ad e hn mo ed el i ohU tdSts ne sbed g 82 0 0 f h
t e” n w etei pr d rc y n tene t e ud uha n 90 0 8 o te
 a      r      t i t t      i  a     r   i    ..

H S S4– ht i c sf a o fr h m cad etsu h e w c i n i d p e Se
 T U 1 teaf l si t n ote e hn s ai e e , h hs o n i u. e
          rf a i ci         r  i   s r i         t st

    14
      H S S uha n 90 0 8 cv s[ rc s. a e b d bodnwo o n a
       T U sbed g 82 0 0 oe “ ]i e..s m e arai h er p t
                i   ..     r atl      s l          l i r
ofb c e c moe ste rdc oteU tdSts w c ( w e xo e i cn t n
f ar a d o pnn, h pou f h ne t e h h a e epr d n odi
    it         t      t      i    a, i ) r       t     io
ray o a e b w hufr efb cin()hv n lste py c ie i i sc
 ed fr s m y i o u h ar a o b ae o o h r hs a dnt n uh
        s l t t t r it ,             t t i     i l ty
ai e b cagifr, hp oo e w eadchv n be avnei v u o mrvd
rc s y hneno msaert ri , n( ae o en dacdn a er poe
 tl                    h s      )    t            l i
i cn t n bod xe b b n a e b d n ecpb oe t nic e a oh a e b
 n odi ara ecp y e g s m e ad xe y p a osn dnl te s m y
    io           t i s l           t   ri     i tt    s l
poe sc a c a n lb cig n p n n ” Sbed g 82 0 0 H S S
rcs uh sl n g ur a n ad a t g uha n 90 0 8 T U.
    s       e i , it      ii .       i    ..,
Cu N 0-08
 or o 5044
  t .                                                 Pg 1
                                                      ae 2



1 USC 20()2 AiI; S o ())C 8SbhI H S S ea orc min
 9...§ 73b ) )))U .N e7bi h , uc I T U;sel Po a a o
          ( ( (( . t    (, .9   .,       s   l t

75 o O oe , 00 o m e e te ne t e C iba Bs T d P te h A,
 31 f c b
      t r220 t I p mn hU tdSts a ben a n r e a n s p c
                  l t     i  a - r      i a    r ri t

Fd e 9 2 5 33 O., 00( o f n H S S o n ueUS N e ()) C 9
e.Rg , 9 9 3 ( c 420) md y g T U t ic d .. o 7bi h 8
    .5 3 , ,   t       ii            l      t   (, . ,

SbhI H S Se eieO., 00
 uc I T U,f c v c 220)
   .,      ft   t    .

    Prun o rqe fo Mc en Cs mssedd q din fh m cad e
     u a t aeus r m ac ny u o s upnel u a o ote e hn s
      s t     t      l , t          iit         r   i

ai u pn n te eo t no v iu v uin etd susic d g– np t u r–
t s e ed g h rs u o f a os a a o- l e i e n u n i ai l
  s    i       li     r    l t ra      s , li     rc a

Mc en’ ci ta Cs m ueo “ asc o v u” oap ie h gos wu b
 ac ny l m h u o s s f t nain a e t pr s te od o d e
  l   s a   t t ’      r   t   l      a          l

iaport bcueacr nt Mc en)hr a os p ewe K ad Mc en B G
 nprp a eas(cod go ac ny eet nh b en B n ac ny C
     ie       i     l   t li i t             l /

hdn unete r e Mc en ageta ud tei u s ne tem cad e hu
aif ecdh p c ac nyrudh, ne h c c m acs h e hn s so d
   l      i.    l       t   r  r t ,       r  i    l

b ap ie bsd n ddc v v u ”
e pr sd ae o “euie a e 1
    a           t    l.5

    Cs mrv wd up mnlno min n wrse s u mtd y Mc en te
     u o se e e sp e e a fr a o ad okhe sb ie b ac ny hn
      t    i      l ti      t         t    t     l ,

rqe e i en av er mCs m Haqa e. R y go aSp me 20 lt t
eus d n ra d c fo u o s edu t s e i n e e b 01 ee o
   t t l i         t       rr   ln      t r      tr

Cs mi w c Mc en’ cus hdt e ta “]r h 19 ya”p cs o K’
 u o s n h h ac ny one a std h, [ ote 99 e, r e fr B
  t      i    l   s  l    a   t f         r i       s

m cad e hd be e a ihd “ t a m ln h ng iin” w h B G Cs m
e hn s a en s bse a e r s eg eoa os i
 r  i          tl      fr    ’  t    tt     t C, u o s
                                                    t

Haqa e cn ue –bsdo te“ ru s ne ote a ” e – h te et nh
 edu t s oc dd ae n h c c m acs f h s e ts ta h r a os p
    rr    l           i    t         l   t  t    li i

b we K ad Mc en B G a n “ f ec” n r e Cs m Haqa e te fr
e en B n ac ny C hd oi l ne o p cs u o s edu t sh eo
 t          l /          nu       i . t       rr r e



    15
       I adino upn nl u a o o h 20 ad 01 nis Cs ma o upne
        n d t t ssed g q dinf e 00 n 20 e r , u o sl ssedd
           io       i iit      t           te    t   s
l u a o o e r s md i 19 ( h h r n ai u i t s c o) Cs m ep se
i i t n f ni ae n 99 w c a o ts e n h ain u o s xr sd
 q di        te           i   e t s       i t .    t     e
rs vin ao te dqayo Mc en B G dc mnt n n se ig ro i te
 ee a os bu h aeuc f ac ny C ’ ou e a o ad e m e r n h
   rt        t             l /    s      ti        n rs
c may ddc v v u srase s Nn h e , h aec ui al aq ecd o h
 o pn’ euie a e p dhe. oe e s te gny l m e cu se t te
       s     t    l  e   t     tls           t ty i
c may ci w h epct te19 e r s n ap ie te bsdo ddc v v u
 o pn’ l m i rse o h 99 ni ad pr sd h m ae n euie a e
       s a     t    t        te      a                t   l,
cig so aefCs m prp sne o odca ef a o H wv,Cs mep s y
i n a hr g o u o s o e on t cnu v i cin o ee u o s xr s
 t       t       t   t r   l     t ri t .        r t     el
cu oe Mc en B G t h t m ta ci s o sbeun ya wu b rv wd n
 a ind ac ny C atei e h l m fr usqe e s o d e e e e ad
  t         l /            t a            t r    l    i
poe e bsd nh r us n v m i.Se eeay e’ B ea2 D. Rp B ea
rcs d ae ote sb a ie et e gnr l D. r ft; e’ e y r ft
     s          i   tt   rs        l fs i         fs l i
2.
 n.3
Cu N 0-08
 or o 5044
  t .                                                Pg 1
                                                     ae 3



av eta h poebs fr pr s mn ws asc o v u p s d t n Se Q 445
 d sdh terp a soap ie e at nain a el adi s e H 587
  i   t    r i     a    t   r  t    l u io .

(M c 2 20) D . B e Eh M Acr n y al u a o Cs m ap ie te
 a h 5 04 ( e’ r f x ) cod g , ti i t n u o s pr sd h
  r   ,     fs i , . .     il     q di , t      a

m cad e nh bs ot nain a eth u t a e a e e d n u n a a onfr
e hn s ote a s fr sc o v u a e n v us s n r , c d g n mu o
 r  i       i   a t     l t i l         teili           t

te a e o USc moe s D isw ese e a h v iur e d iefo te p ia e
 h v usf .. o pnn. ue e a s dt e a osa s e vdr mh apcb
    l           t t     r ss t r        t r           l l

sbed gi H S SCa e 6 e gnr l Sbed g 82 0 0 H S S
 uha nsn T U hp r 2 e eeay uha n 90 0 8 T U.
    i          t .S      l     i    ..,

    Te a e Mc en fe fu po s, ee t gt ci fr pr s mn bsd n
     h e t , ac nyi d or r e srt a n i l m o ap ie e ae o
      r fr    l   l       t t i ri s a         a    t

ddc v v u adi oeotepo s, seig ci frd yrera mn ud te
euie a e n n n f h r e sa r n a l m o u - e t t e ne h
  t    l, ,         t t st      a     tf     e   t r

C T A Cs m dn d Mc en’ po s, n t s c o ese
 B P. u o s e e ac ny r e sad h ain nud
       t     i    l  s tt       i t       .


                     I t n ad fRv w
                     I a dr o e e
                      .S        i

    W hepc o Mc en’ci so u - et a mnud teU tdt e C iba
    i rse t ac ny l mt d yre e e ne h ne Sts a ben
     t   t     l  sa     tf rt t r        i  a - r

Bs T d P te h A ( C T A ,h Gv n e sesi m s frakf u e mt
 a n r e a n s p c “ B P ” te oe mn ek d i a o c osb c ae
  i a r ri t             )     r t      s sl l     j t tr

jr dt n soh m ot ote nistsu Se eeay einI A. i r U CT
 us c o atte a r y fh e r a se e gnr l sc o I.. a n a SI
  i ii       ji        te i .       l   t    I 1, f ;

R1()1 Te xtne f u e mt jr dt ns trso iq r e, g S e C
. 2b ) h e s c osb c ae us c oi ah h dnu y ee. t l o
    (.    ie     j t t r i ii     e l  i .S . , e .

v Cies oaBt Ev o mn 53US8 9-5 19) We sb c mt jr dt n
. iznfr ee n rn e , 2 .. 3 49 (98 h e u e ae us c o
   t      tr i    t      ,       . r j t t r i ii

i caegdtep t ivk g us c o ba tebre o po n i e s ne Tu e
s hlne h a y no n jr dt n e s h udn f rv gt xt c rs d
   l  ,   r    i    i ii   r           i s ie .      t

I erin n v U tdt e 69.d 1916(e C. 01 seloc u v Gn a
 n g t , c . ne Sts 5 F 15 13 Fd i 21) e a M N t. ee l
 t ao I .    i   a ,   3  ,    . r   ;    s   t    r

M o Acp neCr 28US1819 13) NrkHdoCnd Icv U tdSts
 o r ce ac op 9 .. 7 8 (96 o
 ts    t    .,      ,     ; s yr aaa n . ne t e
                                   , .   i   a,

42F d 3715 (e C. 06
 7 . 14 35 Fd i 20)
    3  ,     . r   .

    Mroe i s x mita“th U td t e asv e n s m uer m u sv
     o v , i a o ach ‘]e ne Sts s oe i , i mnfo s t ae
      e rt i t t [       i   a,    rgi            i

aicne so e ud., n [ a tee m oi cne t b sei ay ord ieh
st osn t b se.. adt t ht s ft osn o e udn n cu e nta
     t             h]   r     s   t            t f   t

cu’jr dt n o n ri te u. U tdStsv Mce,45 US 55 58 18)
 ors us c o t e e a h s t ” ne t e . i hl 4 .. 3 3 (90
  t i ii       tt n    i’   i  a     t l        ,
Cu N 0-08
 or o 5044
  t .                                                 Pg 1
                                                      ae 4



(u igU tdSts .Se wo, 1 US 54 56 14) se loleo C v U td
 qo n ne t e v h od 32 .. 8 8 (91;e a B pr o . ne
  t   i   a     r          ,      )    s u t .    i

Sts 53F d 3417 (e C. 08 Gog o nS e Cr v U tdSts81F d
t e, 3 . 17 38 Fd i 20) ere w t l op . ne t e 0 .
 a      3  ,     . r   ;   t    e    .   i   a,   2

10 11 (e C. 96 Tu we – s e – w v osv e n m u t i ai u
 38 32 Fd i 18) hs h e a h e a a e f oe i i mn ysts e
  ,     . r   .  , r      r    ir     rg     i     s,

te agaeotet u ms b sil cnre ad n a b uis eo e i fvro
 h lnug f h st e u et c y os ud n ay m g t rs vd n ao f
             at   t rt     t ,        i ie   l

i mn y F Av Coe __ US __ __ 12S C 14 14 (02(t gU td
 m ut
    i. A . op , __ .. __ __ 3 . t 41 48 21) ci
              r         ,  ,     .  ,       i n ne
                                                i

Sts. Wl m, 1 US5751 19) Z tkCr v U td t e 62 .d 3911
t e v ii s 54 .. 2 3 (95; oe op . ne Sts 7 F 10 38
 a    la          ,     ) l   .   i   a,      3  ,

(e C. 02 H tgFos nlIcv U tdSts 21F d 8 71 Fd C. 02
 Fd i 21) a o odI ’ n . ne t e 9 . 79 9 (e i 20)
  . r   ; r      t, .   i   a ,   3   ,    . r    .

    W hepc o Mc en’ C T Al m oc n ghfue r s oe d yPo s
    i rse t ac ny B P ci cne i te or ni cv e b r e
     t   t     l  s      a     rn      te    r     tt

N 10-4105ta w emd p ot O oe 220 ( ef c v d e fh C T A s
 o 830-006h e ae r ro c b , 00t e eie a ote B P a
 .         t r     i    t r      h ft     t

t gosr mN a ga teGv n e mvsoi m soflrt st al m pnw c
 o odfo i r u ,h oe mn oet d i fra u ot e ci uo h h
         ca )      r t      s s    i e a   a      i

ri cn e rn dSe eeay einI A. i r U CTR1()5 O sc am in
ee a b g t . e gnr l sc o I.. b n a SI . 2b ) n uh o o
 lf     ae        l   t I 1, f ;           (.      t ,

te mvn hs h bre o d mnrig h n ci hs ent e Se eeay BC
 h oa ate udn f e os a n ta ol m a be std e gnr l 5 .
     t                tt   t   a       a .     l

W g &A Ml , ee l rcc ad rcdr § 37p 466 (d d20)“W g &
rh
 i t . ie Fd a P t e n Poeu 15 p 5-2 3 e 04( r h
        lr   r ai          e    , .       .     it

Ml ” Fr e te or ms“os ute o pi ite g ms ao b ttel nf
ie ) u h ,h cu u cnreh c m a tnhl h o fvr l oh pi i,
 l r. t r     t t   t       ln    it t    ae    a tf

acp t aea os sread r wlraoa en rnei fvr fh pi i. I r Bl
 ce i l gin atu n d a esnb if ecsnao otel nf” ne i
   ts l t      ,   a l     l e              a tf      l

o Ld gT n m s n n Poe igSs mP e Lia o, 8 F d 3313 (e C.
f a n r s i i ad rcs n y e a n i gin 61 . 12 31 Fd i
   i   a so          s   t   tt t t       3   ,     . r

21)selosco vIb , 5 US6268 20) A ooO C v U tdSts24
 02 e a Ah f . qa 56 .. 6 7 (09 mc i o . ne t e 3
   ;   s  rt    l        ,     ;   l .   i   a,

F d 3417 (e C. 00 1 Tu te ups oa m in oi m s oflrt st a
. 17 36 Fd i 20) 6 hs h proe f o o t d i fra u ot e
 3   ,     . r   .    ,           t    s s     i e a

ci i n t “ s v ] cn s b we te ais butea s r h sb a ie m i o
l ms o o r o [ a o e e en h p t ao h fc ote us n v et f
 a    t   el e    tt t        re   t   t        tt     rs

    16
      Otetehn a o pi ’“]rab eet sfh e mn oa as oain
       nh o r ad c m a t [ h da rca o el e sf cuef c o
           h    ,   l ns t e r il t e t             t ,
spo e b m e oc sr st mn, o osf c”o asyhrq r mn ote ee l
 upr d y e cn uoyt e e sd n uiet si teeu e e s fh Fd a
    t     r   l    a    t   t f     tf     i   t     r
R e Ah o vIb , 5 USa68 Mroe “ eee h a or msacpatu a
 u s sc f . qa 56 ..t 7
 l.     rt    l          . o v,t tn ta cu u ce srel
                            e r h    t t   t t    t    l
otel gin cnie i a o pi iiapcb t lg cn u os I.
fh aea os o a d n c m a ts np ia e oea oc s n ” d
     l t     tn        ln     l l     l li .
Cu N 0-08
 or o 5044
  t .                                                Pg 1
                                                     ae 5



te nn mvnscs ”5 W g & Ml § 36p34 H wv, des vt “ s h
 h[o- oa ’ ae B r h
        t] .     i t ie 15 . 5 o ee i os e eot t e
                       lr   ,  .     rt   r    et

fr asf c nyotet e e ote l m ori , caeg g te eater ote
 o m ui ec f h st mn f h ci fr ee ” hln n “ lg hoy f h
    l fi        a  t      a    lf    l i   h  l

c m a t I. Avne C d vsu rSs m Ic v S mdL eSs m Ic 98F d
 o pi . d dacd a i ac a y e s n . c e i y e s n, 8 .
   l n” ;        ro   l   t , .     i   f t , .      2

15 16 (e C. 93(x a igh m inoi m s oflrt st ci i ds nd
 17 10 Fd i 19)epi nta o ot d i fra u ot el ms e ge
  ,     . r     ln    t t    s s    i e a a      i

“ a o te ort e m a aintaa f a yl wd n h rea p m e ad eie
t l wh cu ol i t c os h r al f e i te lg r i s n ds nd
 ol       t i ne t     t e tl a        i  l e s       t

t fl. Asc “n a o pi tasts p u b ci freesr vssc] m in
 oa” s uh o y c m a th t e al s l l mori uv e[uha o o
   i)    , l     ln t a     ai e a     lf i       t

t d m s Ah o vIb, 5 USa697
 oi i . sc f . qa 56 ..t 71
   s s”   rt    l         .

    F a y b hp t s ek u m y ug e o c t nci s Segnr l sc o
    i l , o ai se s m a jd mn n e a l m e eeay ein
     nl t re             r      t   ri a .        l   t

I.. c n a ad s n Gv n e ’ m inos m ayug e at c t n nis nt d
I A. i r (dr s g oe mns o ofr u m jd mn so e a e r e ie
 I 1, f     ei     r t t           r     t    ri t e tl

t d yrera mnud C T A sc o I.. i r(drs n Gv n e ’ m in o
 o u - et t e ne B P ) einI A,n aad s g oe mns o o fr
   tf    e   t r     ; t   I 2 f    ei    r t     t

s m ay ug e cnen gpoe m hdo ap ie e )sc o I., n a ad s n
 u m jd mn oc i rp e o f pr s mn; einI Bi r (dr s g
    r      t  rn    r t       a    t t     I  f     ei

Mc en’ co - o o cnen g a e;U CTR 5 1 S m ay ug e i a ao d
 ac ny rs m in oc i s m ) SI . 6 8 u m jd mn s fvr
  l   s s t       rn              .      r      t      e


    17
      Te i a p a hr y ote rpsinh am inoi m s oflrt st a
       h es m e u ot frh poot ta o ot d i fra u ot e
        r     l t i          io t t        s s    i e a
ci msbfe b o teev ef rsos ela n o e w etmsbt a dhog
l m u e ld e r hs i oaepn v p d g t ri , u e e etruh
 a     t i    fe    rc        i e i ; h si t rt
s m o e vhl sc a a m in ojd mn o tep a nso a m in o s m ay
 o e t r e c, uh s o o fr ug e n h l d g r o o fr u m
      h   ie          t         t      ei       t         r
jd mn Se SI R1()st gh “ m inseig n o h ] e ne[s dnR e
 ug e . e U CT . 2b( a nta a o o a r n ayf e d ess i ei u
      t              ti   t  t    st      t[ f     lt    l
1() ms b md b o p a n i arsos e p a n i a o e” Avne
 2b] u e ae e r l d g f
        t         fe ei        epn v l d g s l wd ; dacd
                                   i    ei    l    )
C d vsu rSs m , 8 F dt 10 n ig h Fd a R e a hr e e na t fe
 a i ac a y e s 98 . a 16 (o n ta ee l u s u o z d edn oi
 ro     l   t        2       t    t   r l t i f       t l
m inoi m s b o fig rsos el a n” 5 W g & Ml § 37p48 Ud
 o ot d i “e r i n aepn v p ed g ; B r h
 t     s s f el          i    i )      i t ie 15 . 0 ne
                                            lr    ,   .   r
tei u s ne ot s aeh wv, mks oi e newe ete pci ci stsu
 h c c m acs fh cs o ee i ae n df ec h h h se f l m a se
    r t        i   ,    rt        fr      tr    ic a    i
a aa zd hog te eso a m in od m s oflr t st a l mo a m in o
r n ye truh h ln f o o t i i fr a u ot e ci r o o fr
 e l                    t    s s     i e   a   a      t
s m ayug e . Te u o es h s m e h wy
 u m jd mn h o c mite a ei e a
     r      t     t           tr .
    18
      Te Gv n e sge s h te“rs m ino cr c e ”aahs o Cs m
       h oe mn ugs ta h p u p o f o e ns t ce t u o s
            r t      t t     e t        rt s t         t ’
dcin ouernainv u t ap ie h sb c m cad e SeD. B e a 1
 e s t s t sc o a e o pr s te u e e hn s e e’ r f t 0
  io        a t    l      a      jt r     i.     fs i
(u igVW o A e c 15.dt 32 n igh a p s m in f o e ns aahso
 qo n
   t     P f m ia 7 F a14 (o nta “r u p o ocr c e t cet
              r ,    3       t    t   e t       rt st
eey a u d e m a oncsayo upra ap ia )e pa s de) H wv,h
 v fc a e ri t nee rt spo n pr s ”( mhs add. o ee te
  r t l t ni         s      t      al       i    )      r
st oy rs m in f o e nsta Cs m dcin e o ud 2 USC§ 69 )1
t u r p u p o o cr c e h u o s e s s n y ne 8 ... 23( ()
 at     e t       rt s t t ’ io j           r           a
hs o o e rf cate u m yug e s g o poed g bcue u m yug e
 a n fr oe e th s m a jd mn t e f rce ns eas s m a jd mn
       c   ft         r     ta         i ,         r      t
my e n rd n ite i n gn n d p e s o n m e afc– n ite i n sc
 a b e e o yfh es o eu ei u at ay a rla ad fh es o uh
      te l      r       i st          ti t     ,   r
Cu N 0-08
 or o 5044
  t .                                                  Pg 1
                                                       ae 6



poeu l e c “ scrteu, pey niepn v d e m a o o[nain C o x
rcdr dv et eu hjs sed adnxes e e r i t nfa] c o ” e t
    a i o       e  t          i t ni           t . le

Cr v C rt 47US373718)qo n Fd R C..) e a oS e s ah n Ic
 op . a e , 7 .. 1 2(96(u ig e . i P1 sel
  . tt            ,      t    .   v  ;  s wa Fs os n
                                            t   i , .

v Pn l K t n C , 3 F d 5016 (e C. 97 Ide teCu o Apa hs
. anl nt g o 83 . 16 52 Fd i 18) ned h or f pe s a
    i ii      .     2   ,     . r   .   ,    t    l

hld u m yug e a a s u r poeu ..o v d nee ay xestte ais
ae s m a jd mn s “a t y rcdr .t ao uncs r epneoh p t
 i     r     t     la       e     i     s          re

ad ws f ul a o o tejr poe adjdi rsu e ”
 n a eu ti t n f h uy rcs n u cl eor s
    t l izi              s   ia    c.            B mg B m
                                                 a a a e
                                                  r    r r

Msh efb kA v Mr a Mc n y L ., 3 Fd 3 85 Fd C. 94
 ac nn r G. u t ah e , t 71 2 81 3 (e i 18)
   i ai       a     ir d            ,    . r    .

    Nv te s ud U CTR e 6 u m yug e iaport o yweteeod
    ee h e , ne SI u 5 s m a jd mn s prp a n hnhrcr
      r ls    r     l ,     r     t     ie l

e dne–“ c d gdpsin dc mn,e c o cl s rd no min aia t o
 v ec
 i    i l i eot s ou e s l t n a y t e ifr a o f dvs r
       nun     io ,    t er i l o          t , f i

dc rin s p a os., d s os n roa r as e,ad o e m e a ” e a ihs
 e a t s t ut n .am s n i e g oy n w s n] t r a rl –s bse
  l a o , i li .   ii , t r t       r[    h ti s t l

ta “ e i n gn n d p ea t ay a rl a ”ad h mv gp t “ e ie t
 h t r s o eu e i u s o n m e afc n te o n a y i nt d o
  t he       i st           ti    t       i   r s tl

jd mna amt ol w U CTR5( &c 1 A selo C o x47USa322
 ug e s ae fa. SI . 6 ) ( () ) e a
     t   tr    ”      a  ) (;     s e t , 7 ..t 2-3
                                     le           ;

Ad sn .L e yLbyIc, 7 US 22 274 (96 I adin we a m in o
 ne o v i r ob n 47 .. 4 4-8 18) n d t , h e o o fr
  r      bt   , .        ,        .   io   r    t

s m ayug e ife adrp l spo e a av s p t my o e uo m e e a
 u m jd mn s ld n poe y upr d n de e a y a n rs pn e dnl
    r     t i       r     t,     r r        t t    r is

t d e i T te o r y h ops g a yms“t ] o aiu r as fm e a ite
 o e a t o h cn a , e po n p t u c[ t p t l p t o a rl nh
   f t.       tr t      i   r   t ie   rc a r     ti s

rcr”o s bste p sne f gn n d p e w rn nt a U CTR5(. Ad f
 eodt e a ihh “r ec oa eu e i u ” a a igrl SI . 6 ) n i
       tl      e        i st      r t i.         c   ,

a a y flt poe y drs ao e p t’ a ein f a,taa ein f a my e
 p t “ i o rp l ad s n h a y s r o ofc” h s r o ofc a b
  r as       r    e   t r r s st       t t st      t


fc a d p ete Cs m de n ne te eet f n p s m in See. U v s
a u i u, hn u o s os o ed h bn i o ay r u p o e, g n e a
  tl st         t      t          f      e t .      . , i rl
E c o c Icv U td t e, 1 F d 8 429 (e C. 97(x a igh st oy
l t n s n . ne Sts 12 . 48 9-3 Fd i 19)epi nta t u r
 er i , .     i   a      3 ,          . r       ln     t at
p s m in f o e ns “ais o o e s o us os fa ” R l b d Icv U td
r u p o o cr c e c r n fr at qein ol w ; oe l e n . ne
 e t        r t s re      c       t       ) lr a , .      i
Sts 12.d 8 438(e C. 97( a ntap s m inf o e ns“ i e vn
t e, 1 F 41 8-4 Fd i 19)st gh r u p o ocr c e i r l a
 a       3 ,        . r      ti     t e t      rt s sre t
we te i n fc a d p e ewe te ais ;Go mn Mg LPv U tdSts 6
 h e h es o a u i u b en h p t ” od a f, ... ne t e , 9
  r r        tl st t          re )          .      i    a
F d 0 58 Fd C. 95(o nta asn a u d p e ewe p t s“ ers m in
. 55 0(e i 19)n igh, be fc a i u b en ai ,t p u p o
 3 ,       . r      t   t    t tl st t        re h e t
o cr c e i n r ea ” Ide teCu o Apa dcin nw c teGv n e
f o e ns s o e vn ) ned h or f pe s e s o h h h oe mn
    r t s t l t.        ,      t      l io      i       r t
ris VW o A e c – i n iv v apl e e e o a e s n n u m y ug e .
ee – P f m ia d o no e pea rv w f dci o s m a jd mn
 l            r    d t l      lt i         io        r      t
VW hd oe orlSe P fA e c , 7 F dt 32 n ig h dcin fCu o
   P a gnt t a e VW o m ia 15 . a 13 (o n ta e s o or f
             i.          r        3        t   t io       t
I enin T d ud rv wwsed e “] l w g t a )
 n ra oa r e ne e e arne d[ o oi arl.
 t t l a        r i        r fl n i ”
Cu N 0-08
 or o 5044
  t .                                              Pg 1
                                                   ae 7



de e “n su d o proe otem in U CTR5( ()9
 e md ud p e fr upss f h o o ” SI . 6 )2 1
       i t               t .         e .

    Ui al teuc o o hjdeths m ayug e s g “ n h me t w g
    l m e ,hfninf eug a e u m jd mn t ei o i s fo e h
     t ty     t   t    t     r     ta s t      l    i

te v ec ad e r iehtu otemt b t d e m ewe ete i a eu esu
 h e dne n d e m ter h fh ae u o e r i h h h es gn ni e
    i       t n     t     tr t t n      tr r      i s

frrl Ad snv L e yLby 47 USa 29 Teqeinte “ n we e[
 ot a” ne o . i r ob, 7 .. t 4 h us o hn i o h h a
   i.   r      bt             .    t , , s t tr

p t’ pofwll m e bfud ov c g r e us e.. R h,h qeins n
a y ] ro i ui al e on cn n n o p sa v.. a e te us oi o y
 r s     l t ty         ii      r i     tr      t     l

we ete ais ae rofrh rl m.. u hh arls edd 1 Mo ’ Fd a
 h h h p t hv pof ote ci s. s cta t a nee ” 1 or s ee l
  tr    re          i a         t ii     .     e    r

P cc § 6 21 p5-8 3 e 21)“Mo ’ Fd a P cc” Asc amvn s o
r t e 5 0[] . 61 (d d 03( or s ee l r t e. s uh oa i n
 ai    . ,          .      e    r ai )        ,   t t

e iet s m ayug e “ e l bcuehfc te a yf rapa mr p u b ta
 nt do u m jd mn m e eastea sh p t o e pe o l s l hn
 tl       r     t ry         t    r fs    r e ai e

toeed ei opsino bcue apa ta h av s ys n k yo rvltrl
 hstne dn pot , r easi pe sh te de a i u ie t p a a i.
     r      io       t   r t     rr     l l    e i ta

T ssre vnhuh o p t smvfr u m yug e ” ate ais ae oe e .
 h itu eetog b h ai oe os m a jd mn – sh p t hv dn h e
 i            t re          r     t       re        r

1 AC W g ,A Ml , & M K Kn Fd a P cc adPoeu § 75p 423 (d
 0 . r h . ie
      it     lr    . . ae ee l r t e n rcdr 22 p 3-3 3
                         ,  r ai          e   , .

e 19) “W g , Ml , &Kn” S m ay ug e i poe “n we arlwu b
 d 98( r h ie
 .      i t lr     ae . u m jd mn s rp o y hn t a o d e
                     )     r      t    r l      i  l

sp f os 1 Mo ’ Fd a P cc § 6 21 p5-6
 uel u ” 1 or s ee l r t e 5 0[] . 61
  ru .      e    r ai       . ,      .

    A a ymv g os m ayug e tu “ h do signs nad 1 A W g ,
     p t o n fr u m jd mn hsi e t at ne t d . 0 r h
      r   i        r     t    s l    r t a r”      it

Ml, &Kn § 77 p 47 I ea a n a u m y ug e m in“n du at te
ie
 lr  ae 22 . 5 n v uig s m a jd mn o o ay ob s o h
           ,    .    lt         r      t t ,     t

e s ne f gn ni u o m e afc wl eeo e aa stemvn”I. 22 p
 xt c oa eu es e f a rla i brs vd g n h oa . d § 77 p
 ie        i s      ti t l      l    it     t      , .

    19
      Atei eh Gv n e feteSt mno Fc taac ma ei m in o
      tht mte oe mn i dh t e e f a sh co pn dt o o fr
                 r tl       a   t   t t       i s t
s m ayug e , n a ht m Mc en fe i rsostteGv n e ’ m in h
 u m jd mn adt e e ac nyi dt epneoh oe mns o o te
    r      t    t i     l    l s             r t    t ,
apcb r eeu e amvn oi “ sp a, hrad oc et e e .. fh m e a
 p ia e u rq rd oa t fe a ea t so n cn s st mn . ote a rl
  l l l     i      t l     re t       i a     t      ti
fc at w ctemv g a y o edte i n gn ni ut bt e ” nfr estd
 a sso h hh o n p t cn nsh es o eu es eo e id adu h t e
  t      i     i r    t    r      i s      r ,     tra :

    A m e afc s o itet e e [fm e afc]eu et b s vd y
    l a rla s e u nh st mn o a rla srq rdo e e e b
     l ti t t t       a   t    ti t   i       r
    te mvn wlb de e a mtd u e cn oe e b te[ sos e
     h oa i e e md die n s o rv td y h r pn v
           tl           t    ls t r         e   i]
    st mnrq rd o e evd y h ops g a y
    t e e eu e t b s e b te po n p t
     a   t i        r         i   r.

U CTR5()1 & 3( fc v Jn120)e pa s de)
 SI . 6h ) ()e eie a , 09( mhs add
        (     f t    .        i    .
Cu N 0-08
 or o 5044
  t .                                                Pg 1
                                                     ae 8



475 I adin“b cueh brei otemvn te v ec..l ass os ud
 5-8 n d t ,[] aste udns nh oa ,h e dne. awyi cnre
   .    io   e                t    i            t

i fvrotep t ops g h m in n teopnni g e tebn i o a fvrb
 n ao f h a y po n te o o ad h poe s i n h eet f l ao l
          r     i     t           t   v     f    l   ae

if ecs h cn e r w fo i” d § 77p49 Mroe “ c a e e b te a y
 n rneta a b d nr mt I. 22 . 5
  e     t     a       .      ,  . o v, f t s r d y h p t
                                   e r a s st         r

ops gh m in f upr d yf dvs rtee dnaym e a a rg dd sre
 po nte o o ispo e b aia t o o r v e i
   i    t ,     t     f i     h i t r a rl r ea e atu ”
                                       t i, e r      .

I. 22 p 496
 d § 77 p 5-2
      , .   .

    I so, eastef cote n y f u m yug e i “ te d sc s m ay
     n hr bcueh e e fh e r os m a jd mn sr h r t, u m
        t        ft     t       r     t a r ai ”      r

jd mn so e cu os ivkd ad sd w h deead oi proe ”1 A W g ,
 ug e it b “a iu ynoe” n ue “i a urg fr s upss 0 r h
     t       t l             t      r  t     .      it

Ml, &Kn § 72 p 251 S m ay ug e tui n aport we te a
ie
 lr  ae 21 p 1-6 u m jd mn hss o prp a h e h e r
           , .    .    r      t     t   ie r r e

“dob at te rd it o a mvns f a s rw nse ”I. 22 p40 S ma y
[]u s s o h c i l y f oa ’ ain o i e s d § 76 . 4 i i r ,
   t         e bi       t f t     t s.       ,   .   ll

s m ay ug e i n aport we “ e v ec p sn d . i sb ct cniig
 u m jd mn s o prp a h et e dne r e e. .s u e o ofc n
    r      t t     ie r h i        e t        jt     lt

i ep tin oraoa e ep m h df at i s niac ”I. 22 p 433
 n rr a os r esnb po e i t i e s ot i i cne d § 75 p 3-7
 t et ,         l   l g fr        s gf    .      , .   .

Ad u m yug e i n aport “ te x tnefm e afc suss ne a . I.
 n s m a jd mn s o prp a i h e s ec o a rla i ei uc t n d
       r     t t      ie f    i       ti t s       ri ”

§ 72p20 Fr e a huh[ hfc h df u qein ol w xt rh te ais
 21 . 1 u h ,l og “]ea ta ii l us os fa e sota h p t
   ,   . tr t      t  t t fct t          i    t   re

df oteeacn u oso e r w fo tea ss o n n oi e a rud o dn n
i e nhlg oc s nt b d nr mhfc i n i ad f s f gon fr ey g
 fr     l li        a        t   t      tl            i

s m ay ug e , “] de n f l w . tate iiu y f hlg i uss o pt y
 u m jd mn” [t os o o o . . h h df l oteea s ei c m el
    r      t i       tl        t   fct        ls       le

i e vnt teg n o dnlo s m ay ug e . I.§22 p 401 A ap cc
r l a o h r t r e a f u m jd mn” d 75 p 1-2 s r t a
 re t      a     i       r      t       , .   .    ai l

mt :
ae
 tr

    B o te orcn p yhl w tmshv a aeu ea u bs fr o g
    e r h cu a ap tea, u ae n dqa fc a a s o d n
     fe      t    l       i t         t tl i     i
    s I s ms uin a ue dv o mnotea smy evt c r yhl w
     o n o ei a os f l ee p e fhfc a s eol i tea
     .      t t , lr l         t    t    r  af
    o h ph cu d e m e s p ia otte ae A aeu,hrs u o o
    r e te or e r i i apcinoh cs s rs t eeo t n f
       l     t t nt l t            .     lt   li
    c m e qein ol wrqe l rq rs mr cn e fc adv o mn
     o p x us os fa f un yeu e a o oc t a u ee p e
       l    t        e t      i    e re t l l      t
    ta my e bie truh u m y rce ns
     hn a b o a d hog s m a poed g
              tn            r    i .

I. 22 p 421
 d § 75 p 1-5
      , .   .
Cu N 0-08
 or o 5044
  t .                                                 Pg 1
                                                      ae 9



    Acr n ya oeed g u ot s m utet e fhl ws m ayug e i a
     cod g , s nla n a hr y u s ph st otea, u m jd mn s
       il         i t i             a          r    t

dv eh i poe yeevd n frhs ain w c a tu “ e css 1 A W g ,
e cta s rp l rs e o y otoe c os h hr r y c a ae ” 0 r h
 i   t    r    r   l       t    i e l lr       .    it

Ml,&Kn § 75p 482 2
ie
 lr ae 22 p 2-9 0
          , .   .


                         I.A a s
                         I n ys
                          I li

    A o l e aoe te p t s hv fe a n me o d psie m in Te
    s ui d bv h ai ae i d
       tn     ,     re       l    u b f i ot
                                     r   s i v o os
                                                t . h

Gv n e ’ pn n m inic d am inoi m s olc osb c mt jr dt n
 oe mns ed g o osn ue o ot d i frak f u e ae us c o
  r t      i   t   l     t   s s         j t t r i ii ,

a m in o i m s oflrt st al m pnw c ri cn e rn dad m in o
  o o t d i fr a u ot e ci uo h h ee a b g t , n a o o fr
   t     s s     i e a   a      i lf       ae      t

s m ay ug e a t c t ne r sprunt te U tdStsC iba Bs T d
 u m jd mn s o e a ni u a o h ne t e a ben a n r e
    r      t     ri t e    s t      i   a - r    i a

P te h A ( C T A . n d t n h Gv n e ad Mc en hvfe co - o os
a n s p c “ B P ” I adi , e oe mn n ac ny ae ldrs m in
 r ri t         )     io t     r t       l     i    s t

fr u m y ug e cnen g h poe bs fr pr s mn otem cad etsu
 os m a jd mn oc i te rp a s oap ie e f h e hn s ai e
      r      t  rn       r i      a    t     r  i   s.

    Ec ote ais m ini aa zd n un e w
     ah f h p t ’ o oss n ye i tr b o.
             re   t      l         l


                A TeGv n e ’ D psie M in
                . h oe mns i ot
                      r t s i v o os t

    Treo te oen e ’ or ed g o in a ad se t Mc en’ ci fr
     h f hGv mnsfupn n m t s r dr sd o ac ny l m o
      e      r t        i      o e e         l  s a

d yrera mn u untte C T A A d cse b o,l h em ina m i r u
 u - e t t e pr a oh B P. si u d e wa tr o osr et i s
 tf     e   t s t           s s l    l e t     e ro o

ad ms b g n d Se eeay einI A, n a I cn a, ote esn s fr i
 n u e r t . e gnr l sc o I.. i r n o rs fr h raos e o h n
    t    ae        l   t   I 1 f.    t t           t t

d a, h Gv n e ’ m in o s m ay ug e ssi n Cs m ueot nain
ei te oe mns o o fr u m jd mn u a ig u o s s fr sc o
 tl      r t     t         r      t tn    t ’     a t

v u t ap ie Mc en’ m cad e aso b h h fc ad h l w Ta m in
a e o pr s ac ny e hn s fl n o te a s n te a. h o o
 l      a     l  s r   i i      t     t           t t

    20
      We a m in os m ay ug e hs en e e te i n h g h ih e l
       h e o o fr u m jd mn a be dn d h es o i ta ne n y
        r    t       r      t       i, r      tn t rt
ad ee al p c dsh mvnfo aa se n s m ayug e ,we e ote a e
 n ncs r y r l ete oa r m g n ek g u m jd mn h h nh s m
      si e u          t     i   i     r      t tr
odf e gons e, g 1 Mo ’ Fd aP cc § 6 2 p 5-9-637d cs n
ri e n rud ee. 1 or s ee l r t e 5 11 p 6295-0( su ig
  fr t      .S . ,      e   r ai     . ,.            i s
“M t l ad ucs v S m ay ug e M in” 1 A W g , Ml,&Kn § 72p
  ui e n Sce ie u m Jd mn o os ; 0 r h ie
   lp         s     r      t t )       i t lr    ae 21 p, .
241(o ntarn w os m ayug e m inmy e p t u r aport”we
 1-5n igh ee a f u m jd mn o o a b “ai l l prp a
       t   t    l      r      t t        rc a y     ie h e
                                                         r
sbeund cv yee sa s oaaa eti e fitm in
 usqe i oe rva fc n vlb at m ofs o o)
       t s r     l t t i l          r t .
Cu N 0-08
 or o 5044
  t .                                                 Pg 2
                                                      ae 0



acr n yms b dn d Se eeay einI A, n a
 cod g u e e e e gnr l sc o I.. i r
   il   t    i.       l   t  I 2 f.


                   1 Mc en’ C T ACi
                   . ac ny B P l m
                       l  s       a

    TeGv n e hsmvdoi m s olc osb c mt jr dt n Mc en’
     h oe mn a oet d i frak f u e ae us c o ac ny
        r t         s s        j t t r i ii     l  s

C T Aci a t a e r so eta toecv e b Po s N 10-4105 A
 B P l m s o l ni t r hn hs oe d y r e o 830-006 s
      a      l te h           r     tt .         .

d cse b o, htre r e stsu o eta Po s N 10-4105 d n a e
i u d e w e h po s ai e t r hn r e o 830-006 i o s r
 s s   l t    e tt    s h       tt .           d t st

C T Al m TeGv n e ’ m in o i m s h eo ms b g n d
 B P ci s h oe mns o o t d i te fr u e r t .
      a .    r t     t     s s r e t        ae

    Fr e te Gv n e hs mvd od m s oflr t st a l m Mc en’
     u h , h oe mn a oe t i i fr a u ot e ci ac ny
      tr      r t           s s    i e   a   a     l  s

C T Al mw hepc ohfue r s oe d y r e N 10-4105 w c w e
 B P ci i rse tte or ni cv e b Po s o 830-006 h h e
      a  t   t       te   r      tt .          i   r

md b o O oe 2 20 te f c v d e f h C T A s o odfo N a ga A
ae e r c b , 00 h e eie a ote B P at gosr m i r u s
    fe t r      ,   ft     t                      ca .

d ae b o,we etemt i aa zd nete ur oam inoi m s oflrt
ei d e w h h h ae s n ye ud hrb c f o ot d i fra u o
 tl l     tr    tr   l     r    i    t    s s    i e

st al m raenie , s m in ojd mnotela ns r os m ayug e ,
t e ci o l ra v ya a o o frug e nh p d g ofr u m jd mn
 a   a ,t t l        t         t    ei          r    t

teGv n e ’rqe free msb g n d n Mc en’ C T Al mmsb dn d
 h oe mnseus ori u er t ad ac ny B P ci u e e e
    r t      t  lf t    ae       l  s      a   t   i

o d m sd s o hsfue r s
ri i e at toe or ni .
   s s            te

    Atteh ee a ig nis h Gv n e ses u m yug e ,eus nta
    sohtr r m n e r , e oe mn eks m a jd mn rqeigh
         e   i n te t     r t         r     t   t   t

te nis ee q d e d yre w hn rs prun oh C T A As fr b o,h
 h e r briu a d u - e i i e t u a tte B P. se o h e w a
    te   l i t t f , t t e, s t               t t l tt

m ino ms b g n d
o o to u e r t .
 t      t   ae


    a TeGv n e ’ M in oD m s o Lc o Sb c Mt Jr dt n
    . h oe mns o o t i i fr ak f u e ae us c o
          r t     t     s s          j t t r i ii

    W h epct Mc en’ C T A l mte Gv n e sesd m s fr ako
    i rse o ac ny B P ci, h oe mn ek i i a olc f
     t    t    l  s       a       r t      s sl

sb c mt jr dt n u un oU CTR e 2 )1at a e r s oe d yh e fh
 u e ae us c o pr a t SI u 1( () sol ni cv e btr ote
  j t t r i ii   s t       l b        l te    r     e

fu po s ie i eite u mn adC m a t i. Po s Ns10-3107 10-
 or r e sdnf dnh S m os n o pi – e r e o 830-002 83
     tt   ti                l n ., t t .          ,
Cu N 0-08
 or o 5044
  t .                                                Pg 2
                                                     ae 1



0-004ad 830-003I o e wrs h Gv n e sesi m s o Mc en’
 4102 n 10-4104 nt r od te oe mn ek d i a f ac ny
     ,         .  h    ,     r t     s sl      l  s

C T Al molc ojr dt n sole r stetatoe oe d y r e N 10-
 B P ci frak fus c o at a ni o rhnhs cv e b Po s o 83
      a        i ii      l te h        r     tt .

0-006 Segnr l D. B e a 2 9 1-3 sea o n w ad Cu e l m¶1
 4105 e eeay e’ r f t , , 11 e l As e n on r a
     .     l fs i            ;    s     r     t ci

(ey g xtne f u e mt jr dt n ecpfre r scv e b Po s N 10-
 dn n e s c osb c ae us c o “xe o[ni ] oe d y r e o 83
   i ie       j t t r i ii     t  te    r      tt .

0-006 w h epct Pi i’ ci frd yrera mn ud C T A i ¶3
 4105 i rse o l nf s l m o u - e t t e ” ne B P ) d
     , t    t   a tf a     tf     e   t   r     ; . 4

(seig s fr a v d es “ c[[fsb c mt jr dt n v pi i’ ci fr
 a r n a ai mie e nel k o u e ae us c o oe l nf sl m o
  st      f t   f    a ] ] j t t r i ii    r a tf a

d yre n y ne[ eC T A . arg da e r secp o hs cv e b Po s N
 u - e e r ud t B P ] .sea sl ni , xe fr oe oe d y r e o
 tf     t    rh     .     r l te     t t      r     tt .

10-4105 bcue oe f h o etre r e s. mks C T Al m.
 830-006 eas nn ote t r h po s .. ae a B P ci ” 2
       ,             h   e tt               a )1

    Mc en p d a s us c oh e n 8...§ 51 )w c [] i t m ..
     ac ny r i t jr dt ne o 2 USC 18(, h h byt e s .
      l    e c e i ii r               a i ,“    sr ,

l mshjr dt nf hCu f n ra oaT d ope sr me a o vi po s.
i i teus c oo teor I enin r etapa fo dnl f a d r e s
   t   i ii      to t t l a       l     is l     t t”

Se o eAosn n vU tdSts15.d 0 98 Fd i 99 2 USC 18( .
 e K k rno
    i     ,Ic . ne t e,6 F 96 0 (e C.19) 8...§ 51 )
            . i    a      3 ,     .r   ;         a

T b vi po s mss fr – dt c y n se f a y –te a r oec o ein
 o e a d r e u e o h “ s nl ad pci l ” “ n u f ah b c o
     l ,a t t t t t   ii t      i cl     h te       jt

adhraosh eo ”1 USC§ 54 )1 C selo 9CFR§ 7 1( ()rq r g
 nteesnte fr 9 ... 11( () ) e a 1 ... 14 3 )6( ui
        r .           c (;     s        . a   e in

ta po s d a “]en u o ad ui ci fr] h o ein efr dt c yad
 h r e ei [ h a r f n jsf ao o,te b c o s o h ii t n
  t t t tl t    te ,     ti t n [    jt   t t s nl

se f a y. ” Tet u fr e mna sh eey r e ie iy aa , dt c y n
 pci l ..) h st e u h ad eta v po s dnf – g n“ s nl ad
  i cl     .  at t r     t   t r tt t        i ii t



    21
      Te cp adp cc e e ote Gv n e ’ m in od m sa s m wa
       h soe n r t a f c f h oe mns o o t i i r o e h
                  ai l f t       r   t  t     s s e      t
uc a Mc en’ Fs A eddC m a t pe so m te o pn’ C T Al mo
 n e. ac ny it mne o pi apa tl i h c may B P ci t
  lr      l   s r           ln    r it         s      a
o yhs e r s oe d yhfu po s a su w c w e e e d n rf rO oe 2
 n toe ni cv e bte or r e st se h h e “n r o oa e c b ,
 l      te     r          tt i      i  r te       t t r
20” h e eie a o h C T Aso odfo N a ga SeitA eddC m a t
 00( ef c v d ef e B P at gosr m i r u. e Fs mne o pi
    t ft       t t                  ca )    r          ln
¶ 6 Ifr e apa ta ote h e r e stsu o eta Po s N 10-4105
 2 t u h pe s h, f htr po s ai e t r hn r e o 830-006
  .    tr     r t       e tt     s h       tt .          ,
o y n po s– pcia y Po s N 10-3102 – oe e r sh w emd o o
 n oe r e se f l , r e o 830-007 cv s ni ta e ae n r
 l      tt     i cl   tt .              r te t r
a e O oe 220 e Fs A eddC m a ttt ce Shd e f r e slt g n y
f r c b , 00 eit mne o pi aaahd ceu o Po s (s n e r
 t t r        .S r            ln t        l    t t ii t
n me ad epc v d e o e r) Itu apa tateGv n e ’ m in o i m s
 u b s n rseie a s f n y t hs pe s h h oe mns o o t d i
    r        t   t    t .        r t      r  t   t    s s
a ul i pc e o y h e r s oe d yPo s N 10-3102 Nv te s i a
c a y m ia s n te ni cv e b r e o 830-007 ee h e , n n
 tl     l t l       te    r    tt .          .    r ls
audne f a in h e r s oe d yltre r e sr ad se h ea p sn d y
 bnac ocu o te ni cv e b a h po s a dr sd e, s r e e b
            t ,    te   r    l e tt e e        r    e t
teGv n e ’ m in
 h oe mns o o
      r t      t .
Cu N 0-08
 or o 5044
  t .                                                 Pg 2
                                                      ae 2



se f a y –h p t u rCs m dcin ) e g r e e Se 9USC§ 54 )1 A
 pci l ” te ai l u o s e s ( b n po s d e 1 ... 11( () )
  i cl       rc a t      io s i     tt .            c (.

TeCu o Apa hs mhs e te mna r”n u oteet u r ad eutr
 h or f pe s a e pa zd h “ ad oy a r f hs st oy n rg a y
    t     l        i         t   te        at       lo

po s n t esrtaa po s aps Cs m ote a r ad h a e ote se e
rvi s o nu h l r e s pr e u o s f h n u n ca c r f h a r d
  io,      e t l tt    i   t         te    rt         st

ci s Se o eAosn 15.dt 0-9 e a oa e v A hr 9 US181117)
l m e K k rno , 6 F a980 sel Dv s. r u , 6 .. 4 5(87
 a .    i          3    ;    s i      t        ,

(o igh eey r e “ u b s dt cad pci a we f r cnre t so ta
 h d ta v po s ms e oii t n se f, s hnal os ud o h wh
  l n t r tt      t     sn     ic ,     iy t ,        t

te b c o..ws ui e t n iy Cs m oi tu n u ad h a e )
 h o ein. a sf c n o of [ u o s ft re a r n ca c r.
    jt        fi t   t     t ] s      te     rt ”

    Ote orpo s ai u i t s c o o yPo s N 10-4105 s s o h
    f h fu r e s ts e n h ain n r e o 830-006 e fr a
            tt    s     i t , l tt .             t t

C T Aci,a eig h “ e a m cad e spoe yd yrea C T Aqaf d
 B P l m s r n ta t s d e hn s i rp l u - e s B P -ui e
      a  st     t h i r     i      r tf             li

gos e D. B ea1(u ig r e N 10-4105) seloda29 Teh e
 od ”Se e’ r ft 2qo n Po s o 830-006 e a i.t,. htr
   .    fs i      t    tt .         ;   s        e

r m n gr e srse atteC T Aae n o yh tee vne r sfm cad e
e a i po s a i n soh B P,l g g n ta hr ea ni o e hn s
   i n tt el t            li l t      l t te    r  i

“ e rp l d ib o te a s f euie a e d a 1 (u ig h e te po s a
a poe y ua e n h bs o ddc v v u ”I.t 2 qo n tr o r r e st
 r    r t l         i      t  l.          t    e h    tt

i u ;e a o d a 29 Toe h e r e s h eo w e o vi at ayC T Al m
s e se l i.t,. hstr po s te fr e n a d s o n B P ci,
 s)     s              e tt r e r t l                   a

bcuehyae t g eCs mteeui n ie
 easte fld o i u o s hrq se oc
        i     v t       it t .

    Bcue vi po s(n tednlota po s i ap rq se o u e mt
     eas a a d r e ad h e a f h r e)s r eui t sb c ae
           l    tt       i     t tt   e it     j t tr

jr dt nud 2 ...§18( , Mc en’ C T A l m s oPo s Ns 10-3
 us c o ne 8USC
  i ii   r       51 ) ac ny B P ci at r e o 830-
                   a    l  s       a       tt .

107 10-4102 ad10-4104 ms b d m sdfr wn o jr dt n
 002 830-004 n 830-003 u e i i e o a f us c o
   ,       ,            t   s s      t    i ii .

Mc en de n cn n o e w e Se e. P’ B e a 1 (cn w d n ta C T A
 ac ny os o o ed t ri . e, g ls r ft 2 akol g g h B P
  l       t t     h s      ., . i             ei    t

ci i poe y lmette odcv e b E r Ns WP002408 WP00422
l ms rp l “ i doh gosoe d y n y o J-0[]7- J-029-
 a     r it           r     t    .       ,

ad WP00577 n ic dd nPo s N 10-4105 o y ( mhss de)2
 n J-020- ad n ue i r e o 830-006 n” e pae add2
              l      tt .           l)          .

    22
     Se lo lsB e a 2 ci ig n tac t n m cad e n ue i E r Ns
      e a P’ r ft ( a m o y h e a “ e hn sic dd n n y o
         s . i       l n l t ri       r  i    l      t   .
WP00408 WP00422ad WP00577o Po s N 10-4105 . .
J-027-   , J-029- n J-020- f r e o 830-006 .
                                      tt .
qaf e fr u - et a mn ud C T A i a1 ( g n o yh Cs mso d e
 uiis o d yrer t e ” ne B P ) d t 4a u g n ta u o s hu b
  l[ ]    tf   e   t    r     ; .    ri   l t t        l
od et “ l u a teh e e ga d nish qaf fr u - et a mncv e b
re dori i t htr ds n e e r ta uiy o d yrer t e oe d y
  r    eq d e     e i t te t l          tf    e   t r
Cu N 0-08
 or o 5044
  t .                                                 Pg 2
                                                      ae 3




        b TeGv n e ’ M in oD m s o Flrt St aCi
        . h oe mns o o t i i fr a u o t e l m
               r t     t     s s    i e  a   a
     o Aenie , M in oJd mn o teP a ns rS m ay ug e
     r l ra v y o o fr ug e n h l d g o u m Jd mn
      , t t l   t          t     ei        r      t

    Ote orpo s ai u i t s c o o yPo s N 10-4105 s s o h
    f h fu r e s ts e n h ain n r e o 830-006 e fr a
            tt    s     i t , l tt .             t t

C T Al m Se e’ B ea1 (u ig r e N 10-4105) Ote ee e r s
 B P ci. e D . r ft 2 qo n Po s o 830-006 fh svn ni
      a     fs i       t    tt .         .        te

cv e b ta po s te Gv n e sesd m s frflr t st aci a t
 oe d y h r e, h oe mn ek i i a o a u o t e l m s o
  r      t tt       r t      s sl    i e   a   a

Mc en’ C T A l mw h epct E r Ns WP00399 WP00461 WP
 ac ny B P ci i rse o n y o J-029- J-021- J-
  l   s      a   t    t   t   .       ,       ,

00494ad WP00401 i. hfue r sh w emd p ot O oe220 te
 022- n J-024- –., eor ni ta e aer ro c b , 00 h
     ,           et    te t r       i    t r   ,

e eie a oteC T A s o odfo N a ga Se d a 2 &. 91-3 U CTR
f c v d e f h B P at gosr m i r u ei.t
 ft    t                    ca .           n,, 11 SI .
                                            3    ;

1()5 2 We eaa zd nete ur oam inoi m s oflrt st al mo
 2b ) 3 h h n ye ud hrb c f o ot d i fra u ot e ci, r
   (.    tr l      r   i    t     s s   i e a    a  ,

aenie , m inojd mnotela ns U CTR e 2 )oam inos m ay
l ra v ya o ofrug e nh p d g( SI u 1( )r o ofr u m
 t t l    t        t    ei       l c     t        r

jd mn ( SI R e5)te Gv n e ’ ag mni eul sud Sen 7 ur
 ug e U CT u 6 h oe mns ru e s qa y on e . ,spa
     t      l ,      r t        t    l   .    1

(x a ig h m in o i m s oflrt st al mi d f rAs eso d era d
epi n ta o o t d i fr a u ot e ci fe a e n w hu bt t
  ln     t t     s s     i e a   a l t        r l     ee

a m in ojd mn o p a ns rm in os m ay ug e )
s o o fr ug e n l d g o o o fr u m jd mn.
   t         t   ei      t        r      t

    AteGv n e cr c y bevso yh efhsvn nis oe d y r e N
    sh oe mn o el os e n tr o eee e r cv e b Po s o
         r t rt       r , l e t      te   r      tt .



Po s N 10-4105i acrac w hteC T A ) i a1-7st gh Pi i
r e o 830-006n codne i [
  tt .                    t h B P ] ; d t 61 ( a nta l nf
                                  ” .         ti   t a tf
i eddh i C T Al m o d yrera mn wu ap o yotre nis oe d
 n neta t B P ci fr u - et t e o d p y n t “ e e r cv e
 t      ts      a      tf  e  t l l l        h    te   r
b oe r e, ad ocd gh “ eCu lcsus c ot g nsc ri w heado
 y n Po s” n cne nta t or akjr dt no r t uhee i rg t
       tt       i   t h   t   i ii     a      lf t    r
tee a ig nis n h cs”
 hr m n e r i t s ae .
      i n te   i    )
    23
      Aa ,h soe n p cc e e oteGv n e ’ m inr s m wauc a
       g n e cp ad r t a f c fh oe mns o o a o e h n e .
        it          ai l f t       r t    t   e      t lr
C maen 1 spa I p t u r Mc en’ Fs A eddC m a t pe s oi ite
 o pr . , ur. n ai l , ac ny it mne o pi apa t l m h
        2         rc a     l  s r           ln     r    t
c may C T Al mo n toe nisw c w e e e d n rf rO oe 220 ”
 o pn’ B P ci t o yhs e r
       s      a    l      t e h h e “n r o oa e c b , 00
                              i   r te        t t r       .
SeitA eddC m a t 2 Itu apa tateGv n e ’ m ins drset
 e Fs mne o pi ¶ 6 ths pe s h h oe mns o oi ad sdo
    r           ln .          r t       r t    t      e
e r s h, n a,a n te u e o Mc en’ C T Aci a s fr i teFs
 ni ta i fc r o h sb c f ac ny B P l m s e o h n h it
 te t       t e t     jt      l   s       a    t t        r
A eddC m a t Nv te s fr h sk o c r y n i a ecs o cu o te or
 mne o pi . ee h e , ote ae f l i ad n n xe f a in h fu
          ln     r ls            at          s    t ,
e r s oe d y r e N 10-4105 w c p d eO oe 220 a ad se h e
 ni cv e b Po s o 830-006 h h r a c b , 00r dr sd e ,
 te     r     tt .            i et t r           e e      r
a p sn d y h Gv n e ’ m in
s r e e b te oe mns o o
   e t          r t    t .
Cu N 0-08
 or o 5044
  t .                                                    Pg 2
                                                         ae 4



10-4105 w emd a e O oe220 tef c v d efh C T Aso odfo
 830-006 e aef r c b , 00 h e eie a o e B P at gosr m
         r     t t r     ,   ft    t t

N a ga Se e’ B e a 2 & . 9 1 N vi C T Al m a b a e e at ay
i r u e D . r ft
 ca .     fs i        n, , 3 o a d B P ci cn e s r d s o n
                        3   .   l       a       st

e r s md b o ta d e Se d a 91 se eeay e r ia o Ud teC iba
 ni ae e r h a. ei.t, 3 e gnr l D e m t n ne h a ben
 te       fe t t             ;     l t ni        r   r

Bs T d P te h A, 5 e Rg6 26 O. 020)st gh C T A p is n
 a n r e a n s p c 6 Fd e 0 3( c 1 00( a nta B P ape o y
  i a r ri t          . . ,    t ,    ti   t      l   l

t e g l gos mo e o oa e O oe 220)
 ol i e odi pr d n rf r c b , 00
   ib         t      t t r      .

    Mc en i e akoldetaayC T Al m s oE r Ns WP00399
     ac nyt l cn w gs h n B P ci at n y o J-029-
      l    sf     e    t       a     t   .       ,

WP00461 WP00494 ad WP00401 ak m i Se e. P’ B e a 1
J-021- J-022- n J-024- lcs et e,. , ls r f t 2
      ,       ,                r.     g . i

(ocd g h C T Aci i poe y“ me t tegoscv e b E r Ns WP
cne n ta B P l m s rp l l i d o h od oe d y n y o J-
   i    t      a     r it             r     t    .

002408 WP00422 n WP00577.4 Acr n yat toe or nis h
 0[]7- J-029- ad J-020-” 2 cod g , s o hs fu e r , e
      ,                 )     il              te t

Gv n e ’rqe fr ee ms b g n dad Mc en’ C T Al mms b dn d
 oe mns eus ori u e r t , n ac ny B P ci u e e e
  r   t    t   lf t     ae       l  s      a   t    i

o d m sd
ri i e
   s s .


         c TeGv n e ’ M in o S m ay ug e at C t nE r s
         . h oe mns o o fr u m Jd mn s o e a ni
               r t     t         r      t    ri t e

    A tar m n o Mc en’ C T Al mrteh e nis oe d y r e N
    l h e a s f ac ny B P ci a htr e r cv e b Po s o
     l t i        l  s      a e    e te    r      tt .

10-4105ta w e n rd n rf rO oe 220 –.,E r Ns WP00408
 830-006h e e e o oa e c b , 00 i. n y o J-027-
         t r te       t t r        e t    .       ,

WP00422ad WP00577 2 TeGv n e akoldeta hstre nisr
J-029- n J-020- 5 h oe mn cn w gsh toeh e r a
      ,         .       r t     e   t     e te e


    24
      Se lo lsB e a 2 ci ig n tac t n m cad e n ue i E r Ns
       e a P’ r ft ( a m o y h e a “ e hn sic dd n n y o
          s . i       l n l t ri       r   i   l      t    .
WP00408 WP00422ad WP00577o Po s N 10-4105 . .
J-027-    , J-029- n J-020- f r e o 830-006 .
                                       tt .
qaf e fr u - et a mn ud C T A i a1 ( g n o yh Cs mso d e
 uiis o d yrer t e ” ne B P ) d t 4a u g n ta u o s hu b
  l[ ]     tf  e    t    r     ; .    ri    l t t        l
od et “ l u a teh e e ga d nish qaf fr u - et a mncv e b
re dori i t htr ds n e e r ta uiy o d yrer t e oe d y
   r    eq d e    e i t te t l           tf    e    t r
Po s N 10-4105i acrac w hteC T A ) i a1-7st gh Pi i
r e o 830-006n codne i [
  tt .                      t h B P ] ; d t 61 ( a nta l nf
                                     ” .        ti    t a tf
i eddh i C T Al m o d yrera mn wu ap o yotre nis oe d
 n neta t B P ci fr u - et t e o d p y n t “ e e r cv e
 t      ts       a      tf   e   t l l l       h    te    r
b oe r e, ad ocd gh “ eCu lcsus c ot g nsc ri w heado
 y n Po s” n cne nta t or akjr dt no r t uhee i rg t
       tt       i     t h   t    i ii     a     lf t    r
tee a ig nis n h cs”
 hr m n e r i t s ae .
      i n te    i     )
    25
      E r N WP00408ws n rd nO oe 1 20 E r N WP00422
       n y o J-027- a e e o c b 0 00 n y o J-029-
       t   .            te   t r ,   ; t   .
ws n rd nO oe1 20 ad n yN WP00577ws n rd nO oe1 20
 ae e o c b 6 00 n E r o J-020- ae e o c b 9 00
   te      t r , ;   t .              te     t r , .
Cu N 0-08
 or o 5044
  t .                                                Pg 2
                                                     ae 5



e iet d yrera mnud teU td t e C iba Bs T d P te h A, n
 nt do u - et t e ne h ne Sts a ben a n r e a n s p c ad
 tl    tf e      t r   i   a - r     i a r ri t

ses u m yug e riu a nte acr n ySe e’ B ea2&. 1 2 D.
 eks m a jd mn e q digh m cod g . e D. r ft n, 3 9 e’
       r     tl it          il       fs i    3 , ; fs

Rp B e a 3n,2 D . Sp B e a 1 N srrig , Mc en cnu i te
e y r f t . 0 e’ up r f t 0 o ups l ac ny ocr n h
 l i       4 ; fs   . i     . t  in y    l      s

Gv n e ’ m in SelsB ea23. 1-31 1-73-32
 oe mns o o e P’ r ft, n, 21 4 61 23 6
  r t     t .   . i      1  , ,  ,  .

    A d csei sc o I bv e g l gosr m ee c r cu r smy e mo e
    si u dn ein aoe l i e odfo bn i ay oni a bi pr d
       s s    t       ,i b           fi      te         t

i o h U tdSts u - e ud teC T A e gnr l 1 USC § 20-3lt g
 n te ne t e d yre ne h B P.Se eeay 9 ... § 720 (s n
 t     i   a  tf      r             l              ii

c t n onis n gos s l i e o d yrera mn ud C T A N a ga ws
e a cu r ad od a e g l fr u - e t t e ne B P ) i r u a
 ri    te          ib       tf   e   t  r     . ca

fr a yg n dbn i ayt u ud teC T A so O oe 2 20 Se1 USC §
 o ml r t ee c r sts ne h B P a f c b , 00 e 9 ...
    l ae     fi   a     r            t r     .

20() lt g N a gaa e g l frds nina bn i aycu r ud C T A
 72b (s n i r u s l i e o e ga o s ee c r on y ne B P )
      ii   ca      ib      i t      fi     t    r     ;

D e m a o Ud teC iba Bs T d P te h A, 5 e Rga6 26 g n n
e r i t n ne h a ben a n r e a n s p c 6 Fd e t 0 3 (r t g
 t ni       r   r     i a r ri t          . . ,      ai

N a ga ee c r stsadmd y gH S Se eieO., 00
i r u bn i ayt u n o f n T U,f c v c 220)
 ca     fi     a ,  ii         ft   t    .

    Te ode g lfr u - et a mnud teC T An uem cad elsf d
     h gosl i eod yre e e ne h B P ic d e hn s c si
          ib     tf rt t r             l   r  i aie

ud H S S uha n 90 0 8 e 1 USC § 73b 2 AiI Se f a ytoe
 ne T U sbed g 82 0 0 e 9 ... 20() ) ))) pci l , hs
  r         i    . . .S            ( ( ((.  i cl

“pa l rc staa a e b d n C T A ee c r cu r (uh sN a ga “ o
ap eai e” h r s m e i a B P bn i ay on ysc a i r u f m
  r tl     t e s l             fi      t        ca ) r

fb c wo y o md n c i teU tdSts ad mo e d el i o h U tdSts
ar s h l fr e ad u n h ne t e” n i pr d i c y n te ne t e
  i   l           t     i   a       t rt t         i   a



SeitA eddC m a ttt ce Shd ef r e s iig n y u b s nrseie
 e Fs mne o pi aaahd ceu o Po s (s n e r n me adepc v
    r          ln t         l     t t lt    t    r      t
d e oe r) D . B ea1(a e A huh o p t st eh E r N WP0057
 a sf n y e’ r ft 3s m. l og b h ai stta n y o J-020-
 t    t ; fs i        ) t       t re a t t .
7wsmd o O oe920 ter iae r pp sn c eh te a oe r ws c a y
  a ae n c b , 00 h o g l n y ae id a ta h d ef n y aa ul
           t r    ,   in t       r it t       t  t     tl
O oe1 20 We ete a wsO oe920 o O oe1 20i n m e a B h
 c b 9 00 h h h d e a c b , 00r c b 9 00s o a rl o
 t r , .      tr   t     t r         t r ,       t t i. t
d e a a e O oe 220 tef c v d e f h C T A s o odfo N a ga
 a sr f r c b , 00 h e eie a ote B P at gosr m i r u
 t et t r         ,   ft    t                      ca .
    26
      Ide Mc en n w d ss h ii edd o se aC T A l m o d yre
       ned ac ny o av eta t n ne t a r
          ,   l        i  t t       s t B P ci fr u - e
                                              a      tf
t a mno ysohtre pcid nisSee. P’ B ea1-7st gh Mc en
r t e n atteh se f e r . e, g ls r ft 61( a nta ac ny
 e    t l       e  ie te     .,. i         ti    t    l
i eddh i C T Al m o d yrera mn wu ap o yotre nis oe d
 n neta t B P ci fr u - et t e o d p y n t “ e e r cv e
 t      ts       a     tf  e   t l l l      h    te    r
b oe r e, ad ocd gh “ eCu lcsus c ot g nsc ri w heado
 y n Po s” n cne nta t or akjr dt no r t uhee i rg t
       tt       i   t h   t    i ii    a     lf t     r
tee a ig nis n h cs”
 hr m n e r i t s ae .
      i n te    i   )
Cu N 0-08
 or o 5044
  t .                                                 Pg 2
                                                      ae 6



ud H S S uha n 90 0 8 a e ie t d yrera mn prunt teC T A
 ne T U sbed g 82 0 0 r nt d o u - et t e u a o h B P.
  r         i    . . e tl       tf   e   t s t

Se..N e ()) C 9 SbhI H S S se lorc min 31 fO oe 220
 e US o 7bi h 8 uc I T U; e a Po a a o 75 o c b , 00
      t   (, . ,  .,          s  l t        t r

tI p mn h U tdt e C iba Bi T d P te h A, 5 e Rg5 395 33
 o m e e te ne Sts a ben a n r e a n s p c 6 Fd e 9 2 9 3
    l t     i   a - r    s a r ri t           . ., ,,

( c 420) md y gH S Son ueU.N e()) C 9 Sbh I H S Se eie
 O., 00( o f n T Utic d . o 7bi h 8 uc I T U,f c v
  t       ii          l   S t  (, . ,   .,        ft

O., 00
c 220)
 t    .

    H e h es oip eh Mc en’s t yeak sw e rp l c sf d ne
    e , e i n d u ta ac ny u- pjce e poe yl si ud
     rt r      st t   l   s it    t r     r aie      r

H S S uha n 90 0 8 SeitA eddC m a t 2 As eadCu e l m
 T U sbed g 82 0 0 e Fs mne o pi ¶ 5 n w n on r a ¶
         i    ...     r        ln ;      r    t ci

2 Nrsh e n d p eh Mc en’ m cad ews mo e d eli oh U td
 5 oite ayi u ta ac ny e hn s ai pr di c yn te ne
 .    r     st t    l  s r   i       t rt t       i

Stsr mN a ga SePi i’ St mn o M e a Fc A T W c Te A N
t efo i r u e l nf s t e e f a rl a s s o h h h e r o
 a     ca .     a tf a    t   ti    t      i   r e

Gn n I usT B T e (P’ St mn o Fc ” ¶ ;D ednsRsost Pi i’
eu es e o e r d “ls t e e f a s 3 e na ’ epne o l nf s
  i s         i    . a   t    t)      f  t        a tf

St mn o M e a Fc A T W c Te A N Gn n I usT B T e ( D .
t e e f a rl a s s o h h h e r o eu e s e o e r d “ e’
 a   t   ti    t      i   r e     i s         i     fs

Rsost P’ St mno Fc ”¶.tsi i r ud p eta h gosw ese b d
 epneolst e e f a s 3I s ma y n su dh te od e a m e
       . a   t   t)    i  ll i t     t       r s l

i N a gaa ee c r cu r ud teC T A fo fb cfr e ad u nh U td
 n i r u( bn i ay on y ne h B P ) r mar s o md n c ite ne
   ca       fi     t    r       ,     i           t    i

Sts e P’ St mn o Fc ¶ ;D. Rsost P’ St mn o Fc ¶. F a y
te
 a .Se ls t e e f a s 3 e’ epne o ls t e e f a s 3 i l ,
       . a     t   t    fs        . a     t   t     nl

te i n d p e h E r Ns WP00408 WP00422ad WP00577w e
 h es o i u ta n y o J-027- J-029- n J-020- e
  r     st t t      .       ,       ,           r

e e d f r O oe 2 20 SeFs A eddC m a t t t ce Shd eo Po s
 n r a e c b , 00 e it mne o pi a aahd ceu f r e s
 te t      t r     .   r         ln     t       l    tt

(s n d e oe r) D . B ea1 (cn w d nta h e s d nis w emd a e
lt g a s f n y e’ r ft 3akol g gh tr lt e r “ e aef r
 ii t      t ; fs i           ei   t e i e te     r     t

tef c v d e fh C T A at gosr mN a ga n 5 ur ( e iy g n y a s
 h e eie a ote B P ” so odfo i r u ;. , pai nf n e r d e
    ft   t                     ca ) 2s       dt i t t

oteh e u e e r s
fhtr sb c ni )
    e j t t e.

    A sc E r Ns WP00408 WP00422ad WP00577 as e te
    s uh n y o J-027- J-029- n J-020- siid h
        , t   .       ,       ,           tf

rq r mn frd yrera mn ud te C T A Te Gv n e ’ m ina t te
eu e e s o u - e t t e ne h B P. h oe mns o o s o h
  i   t    tf     e   t r             r t     t
Cu N 0-08
 or o 5044
  t .                                                Pg 2
                                                     ae 7



se f d nis h eo ms b g n d n te nisms briu a dd yre
 pci e r te fr u e r t ad h e r
  ie te r e t         ae        t e u ee q d e u - e
                                     t  l i t, tf .


               2 TeAport M hd fAp ie e
               . h prp a e o o pr s mn
                      ie t       a    t

    I adin ose n s m ay ug e a t te h ee r se ie t d yre
     n d t t ek g u m jd mn s o h tr ni nt d o u - e
        io    i      r      t        e t e tl       tf

t a mn ud teC T A d cse aoe te Gv n e a o ek s m ay ug e
r t e ne h B P ( su d bv, h oe mn l ses u m jd mn
 e   t   r        i s     )      r t s           r      t

ssi n Cs m ueot nainv u t ap ie l o e e r s tsu i t s c o
 u a ig u o s s fr sc o a e o pr s a t r ni ai e n h ain
  tn     t ’     a t    l      a l h te       s    i t .

Se f a y h Gv n e cn nsh,l ogte ue( e Mc en B Gadhsl
 pci l, e oe mn o edta a huhh by i. ac ny C ) nteee
  i cl t     r t t      tt       r .,   l /        lr

( e K)w eetd h v uint u nv tlsrq rd pr s mnbsd n asc o
i. B e r a , e a a o st e ee he eu e ap ie e ae ot nain
 .,    r let l t      at   re s i      a    t    r   t

v u bcue acr n t teGv n e –tei u s ne ote a .. n c e ta
a e eas – cod g o h oe mn “ c c m acs f h s e. id a [ h
 l,         i        r t h r t             l    i t] t

teet nh ..i n if ecte r eta Mc en B G a t K. e gnr l 1
 hr a os p. d o n uneh p c”h ac ny C p do BSe eeay 9
   li i      d t l      i   t l /     i           l

USC 10ab()B D. B e a 91 -02 2 2 D. Rp B e a 11 1 2
...§ 41 )2 ) e’ r ft, 3 2 6 8 9 e’ e y r ft -2 6 0
       (  ( ; fs i       , , , ; fs l i       , , ;

D. up r fa89ps m D. up e yB e a 187 Fr h raos u m ie
e’ p i t - a i ;e’ p
 fsS .B e  , s    fsS .Rp r ft - 2 ote esn s m a zd
                        l i      .               r

b o, u m y ug e ms b dn d
e ws m a jd mn u e e e
 l      r      t t    i.

    I a e o t d mnr eh te c c m acs fh s ets s as eit s ae
     n nf r o e os a ta h “ ru s ne ote a ”e isiidnh cs
         ft       tt t     i   t        l   t tf     i   ,

teGv n e ivks n rr a v N e t 1 CFR§ 5 13)1 a eig n sec
 h oe mn noeI ep tie o 2 o 9 ... 12 0(() s r n i e ne
    r   t     t et      t            . l , st ,    s ,

ta h p csh M Loy B G C e Oe t gOie s frK w est dn mne
 h ter eta r ob( C ’ h f p a n f c )e o B e “el i a an
  t   i   t .       s i   ri    f r t     r te        r

    27
      T ss ntp acsi a esoe e rse: tsCs m – o hi pr r ta
       h i a a i l aent a n kyepc I
        i     yc        l t        t i u o s n te mo e –h
                                         t     t    t    t
i avcig o ap ie e bsd nrnain a e AteGv n e p n o ,ii
s doa n fr pr s mn ae o t sc o v u s h oe mn o t u “ s
       t       a    t       a t    l.       r t is t t
uuu fra i pr r o o ed h t nainv u so d o e p id Ii f mr
 nsa o n mo e t cn n ta r sc o a e hu n
     l        t      t   ta t      l   l tb ape ts a o
                                               l .    r e
c m o fr n mo etair a d ot sp i t po difr a o t te pr s i a
 o mn o a i pr r h s et t i upe o rv e no min o h ap ie n
              t   t le      s lr     i      t       a r
qe t cnr t nain a esh aport m hd oy D. Sp B ea9. se
 us o of m asc o v u ate prp a e oo g ” e’ up r ft n ; e
   t     i r   t    l        i e t l . fs . i          5
a o e’ Sp Rp B ea3rt a n “ eat oai pr r ek go ae v uin
l D. up e y r ft ( i rigt r i f n mo ese nt hv a a a o
 s fs      . l i       ee t  h ry       t    i       lt
m hd oy o eta t nainv u ape t i gos. Te Gv n e w nta
e oo g t r hn r sc o a e p id ot od” h oe mn a s h
 t l       h      a t     l   l    s    )       r t r     t
cu ote fr msb ee ie “ ap ig n s uin pci a hr y n u n Cs m
a inh eo u e x c di p y ayi a o- e f u ot ic d g u o s
  t    r e t       rs n l n      t t s i c t i, l i    t
r ig ojdi dcin”n e d gh cs “n stei a o rv wdnhr e ne
 u ns ru cl e s si dc i t s ae u e h s uine e eitee r cd
 l       ia io         in i    , ls    tt    i       fe
a hr y no e a i pr rr n t r mvi t nainfo ap ia ud t nain
 u ot iv vs n mo ety g o e oet r sc osr m pr s ne r sc o
 t i      l       t i           sa t         al    ra t
v u ”Se d
a e ei.
 l.
Cu N 0-08
 or o 5044
  t .                                                Pg 2
                                                     ae 8



cn s n w h h nr a p c gpaie ote nu r i qein” Se1 CFR §
 ost t i te o m ri rccs f h ids y n us o. e 9 ...
  ie t          l in     t        t      t

12 0(()i( mhs add D . B ea1 (u ig n rr a v N e ) D. Rp
 5 13)1i e pa s de) e’ r ft 6 qo n I ep tie o 2 e’ e y
  . l ()     i    ; fs i       t    t et    t ; fs l

B ea1 ( f r go r es “ te nr a mnefr g mna e b r ;D. Rp
r ft 0r ei t p cs e i h‘o m ’ an oa a e s m e ) e’ e y
 i     ern     i   t n      l   r    r t s l ” fs l

B e a 1 ( f r g o“o m p c gp ccsfr h g mn ids y.8 Tu t
r f t 2 r ei t nr a ri r t e o te a e nur” 2
 i       ern         l i n ai         r t   t )    hs o
                                                    ,


    28
      Selo e’ r fa1 ( f r g onr amne otenur” D. r fa
       e a D. i t 6 r ei t“o m an
          s fsB e       ern         l  rfr hids y ;e’ i t
                                               t ) fsB e
1 r eigt nr a nur rccs ;D. Rp B e a 1(t g ie l ,
 7( f r
    e r n o“o m lids yp t e” e’ e y r f t 1 i n n ra a
                      t ai ) fs        l i      ci , t i
I ep tieo ad e r nt“o m p c grccsf hids y ;e’ upB e
 n rr a vN e2 n r eigonr a ri p t e otenur” D.
 t et     t       fr         l i n ai        t ) fsSp r f
                                                      .i
a6 r eig onr ap c g rccsf hids ynus o ” u ig u o sV uin
t ( f r t“o m ri p t e otenuriqein qo n Cs m a a o
    ern        l i n ai            t    t , t    t    lt
Cd ;i a8 r eig o nr ap c g rccs f hids y;da9 r eigi t o
 oe d t ( f r t “o m ri p t e o te nur )i t ( f r , n w
   ) .     ern         l i n ai          t” .     ern
p cst “o m p c g rccs f hids y ;D. Sp Rp B e a 3r eig o
l e o nr a ri p t e ote nur” e’ up e y r ft ( f r t
 a ,       l i n ai             t ) fs   . l i      ern
“o m rigp c cso te nur i qein cig n rr a v N e2 i a 4
 nr a i n r t e f h ids y n us o ” i n I ep tie o ) d t
     lp c   ai             t      t , t   t et    t ; .
( f r gi t op cst “o m p c gp ccs ;d a 6 r eig o“o m p c g
r ei , n w l e o nr a ri r t e” i t ( f r t nr a ri
 ern          a ,       l i n ai ) .       ern       l in
p ccsnhids y ; da7r eigo mne[ w c] r e a nr a y e nte
r t eitenur” i t ( f r t “ an i h h p csr o ml s i [ ]
 ai          t ) .      ern         rn i   i  e    l t h
ids y ; d ( f r g o nr a p c g rccs.
 nur” i r ei t “o m ri p t e”
    t ) . ern          l i n ai )

    Av iu p n ii b e,h Gv n e f mse srtnadi o et m Se
     t a os o t n sr f te oe mn r ets os d snt re s e,
       r     is t is        r ta       t  a r     h r .
e. D. B e a 1 (seigi cp o ta “ h E dneE a ihsTateP cs
. , e’ r f t 5 a r n n a in h Te v ec s bse h h r e
 g   fs i         st ,     t , t      i     tl      t    i
B we K ad Mc en W eS i teS m Mne a P csA Nr a yS frS e
 e en B n ac ny e e n h a e an s r e r o ml e o a s
 t            l     r t             r   i   e    l t     l
B we Ur a d ais ;i a2 (seigh p cs w e e nh s m mnea p cs
 e en n l e P t ” d t 6a r nta r e “ e s ite a e an s r e
 t      et re ) .         st    ti     r t            r i
a s b we ur a d nt s ;D. Rp B ea4a eigh p cs w e e r ie
r e e en n l e e ie” e’ e y r ft (s r nta r e “ e d e m d
 et t       et ti ) fs l i            st    ti     r t n
u nte a em hd swu b e p ydnrnain b we ur a d nt s ; da6
s gh s m e o a o d e m oeit sc os e en n l e e ie” i t
 i          t      l     l     a t     t     et ti ) .
(seigh p cs w e e nh s m m n a p csr s b we ur a d ais ; d
 a r nta r e “ e s ite a e a e s r e a e e en n l e p t ” i
  st    ti      r t         nr i      et t     et re ) .
a7a eigh p csw e os “ f rn y hnhywu hv beite ueadh
t (s r nta r e e n e df e l tate o d ae enfh by nte
    st     ti     r t t ie t            l             r
sl w e or a d ;D . Sp B e a 6 d cs n c c m acswe “ e mnei
 ee e n et ” e’ up r ft ( su igi u s ne h et an n
 l r r t l e ) fs       . i    i s     r t      r h      r
w cte r ews e vds se ilte a e s wu bfr aish a n r a d ;
 h hh p c a d iei e na yh s m ai o d e o p t ta r o et ”
 i     i      r     s tl         t l       re t e t l e )
i a 8 a eig h p cs we ei te a e mne a ap c wu hv be s fr
 d t (s r n ta r e “ e s n h s m an s r e o d ae en e o
 .     st     t i     r t            r    i   l         t
t nain b we ur a d p t s )
r sc os e en n l e [ai ].
 a t      t     et    re ”

     Teem clnose rnecn a cne tadagaenn rr a v N e 1 n
      hs i eaeur e cs oft ocps nlnugiI ep tie o s ad
          sl      fe     le                t et     t
2teta te pci po s n nw c teGv n e h eee – h i te rvin f
 o rhn h se f rvi o h h h oe mn e ris ta s h po s o
   h         ic i o     i      r t r l      t,      io
I ep tie N e2 tig h teueot nainv u i aport i a etdp t
 n rr a v o st ta h s fr sc o a e s prp a n r a
 t et      t    an t        a t    l       ie     l e ayr
t nain[fh p c hs en eldn mnecn s n w hh nr ap c g rccs
r sc o “]te r e a be st i a an ost t i te o m ri p t e
 a t     i    i       te      r ie t          l i n ai
ote nur i qein Se e. D. B e a 1 (u ig cn s n w h h nr a
f h ids y n us o ” e,. , e’ r f t 6 qo n “ost t i te o m
        t     t .     g   fs i       t     ie t          l
p c g rccs f hids yts ad mt g n r e ne owe e “ e r e a be
ri p t e ote nur”e, n o ii ay e r ct h h t p c hs en
 i n ai           t  t     tn     fe      tr h i
st dn mnecn s n . w hh wyhsl st sr et[n l e] ue ” D .
el i a an ost t . i te ateee el p csour a dby s ; e’
 te        r ie . t          l r te i      et     r ) fs
Rp B ea 9s m.
e y r ft (a e
  l i         )

    Acr ntteGv n e ,n rr a v N e –w c cnen“ ewynw cte
     cod goh oe mn I ep tie o 1 h h oc st ai h hh
       i      r t t et        t    i    r h      i
Cu N 0-08
 or o 5044
  t .                                                       Pg 2
                                                            ae 9




p c i qein ws r vd t –hsn r eac t t s ae bcue h n e apet
r e n us o a aie a
 i       t     r    ” a o e vne o h cs eas ta o “p is o
                            l        i   ,      t t    l
s uin n p snh ei. we Cs m hs rv u y x m eteet nh oa ed
i a os o r e e ,., hn u o s a p i s ea i dhr a os p rl ay
 tt     t e t r e        t       e ol     n    li i     r
hs‘ui e d ae ifr a o cnen g h by adsl t b siid h te
 a sf c n ei d no min oc i te ue n ee o e as e ta h
     fi t tl        t      rn        r    lr     tf    t
r a os pi n if ecte r e c a y a o pyb. Se e’ Sp Rp B ea
 et nh d o n uneh p c a ul p d r aa e” e D. up e y r ft
 li i d t l           i tl i          l’    fs   . l i
2n. B se D . Rp B e a 1-1 we Gv n e apa t r yi p t o
  .1 u e e’ e y r f t 01 ( h e oe mn pe s o e , n a, n
       t    fs l i              r    r t     r   l     r
I ep tie N e1 Tu t te x ntate df m e a yr m h s nado “ e
 n rr a v o ) hs o h e e h hy i e a rl fo tet d f t
 t et      t .    ,     tt t       f r t il       a r     h
nr a p c gp ccso te nur ”ayo teaoei e r e ne ta r a t
 o m ri r t e f h ids y n f h bv ltd e r cs h et o
    l i n ai            t,              -s   fe     t le
cn d a o o “ ewy nw c te r e n us o ws r vdt (rwrs o h e e )
 os e t n ft a i h h h p ci qein a aie a o odt ta f c
   i ri     h       i    i      t      r    ”         t ft
m sh m k
i te a .
 s     r

     S ma ys m otee rneltd bv a v iin o po s n oI ep tie
      i i r , o e fhr e cs s aoer a a os n rvi s f n rr a v
        ll            fe    ie        e rt         io     t et
N e o etate nr a nur p c grccstso w cteGv n e h eee
 o 2t rhnh “o m ids y ri p t e”e n h hh oe mn e ris
 t    h             l   t i n ai        t    i       r t r l.
AteGv n e epis hi rdc rtxoI ep tieN e – oc n gwe ea
sh oe mn x a , en ou oye f n rr a v o 2 cne i h h
        r t l nt t          t    t t et         t      rn    tr
r a d ueadee“ufo adet ec o eaite w e or a d – os ote
 et by n sl byr m n slo aht rsfhy e n et ” de n i l
 le      r    lr            l       h         r t le         t sf
s fr ae frh ue frnain a enetd a y a s e D. Sp Rp B e
 e o h ts ote s ot sc o v ui r a p t s e e e’ up e y r f
 t t     t            a t    l    l e r l .S fs         . l i
a34Is a ta n ou oye aiuts n v a s nadw c cn eas e b e h
t- n ed h i rdc rtx rc a a oe l t d
   . t , tt         t    t t le      rl a r h h a bsiid yi e
                                                i      tf      tr
ot o l ra v ts s fr i N e2 [] we e “ ep c hsbe st d n mne
f w aenie e s e o h n o : 1 h h t r e a en el i a an
      t t      t t t       t        tr h i            te        r
cn s n w hh nr ap c g rccs fhids yn us o” w citee tate
 ost t i te o m ri p t e otenuri qein( h hshts h h
   ie t           l i n ai            t       t     i      t t
Gv n e ivksnh cs ad2 we e“ er e a be st dn mnecn s n
 oe mn noeit s ae n[] h h t p c hs enel i a an ost t
   r t            i   )        tr h i           te        r ie
..w hh wyh sl st s r efr a so ue wor n r a doi. Sed Te
 . i te ate ee el p cs os et by s h a o et t h m ei. h
    t           l r te i       l      r      e t le      ”
i rdc r tx oI ep tieN e tu hs oiniacidpne ote pcits
 n ou oye f n rr a v o 2 hs a n s i cne needn f h se f e
 t    t     t t et        t           gf             t      ic t
o w c te Gv n e h e ee –i. we e “ ep c hsbe st d na mne
 n h h h oe mn e ris ., h h t r e a en el i
    i         r t r l          e   tr h i             te      an r
cn s n w h h nr a p c g rccs f hids y n us o ” Ad h scn tss
 ost t i te o m ri p t e ote nur i qein n te eode e
   ie t           l i n ai             t      t .             tt
fr i I ep tieN e (e we e “ e r e a be st d n mne cn s n. .
 o h n n rr a v o 2i. h h t p c hs en el i a an ost t .
  t    t et       t ., t r h i               te         r ie
w h h wy h sl st sp cs o s e t [n l e]by s hsn apcinh e
i te a te ee el r e fr a s o ur a d ue ” a o p ia o e ,
 t            l r te i        l       et      r)        l t    r
bcuehsl it s ae K)md n s e wa ov t by ste Mc en B G e
 easteee nh cs( B ae oa s h see o ue o r ac ny C.Se
          lr i                 l    t    r    r h      l /
Wa Eey M meo h T d C m u t So dKo Ao :D e m igh Acp bi
 h v
  t r e b f e r e o mn y hu n w bu e r i nte ce a l y
             r t    a        i    l         t t n          t it
o T nainV ufrR a d a y rnain(..Dp o H m ad eut Ar 20)
f r sc o a eo et P t T sc os US e’ f o e n Scr y pl 07
   a t      l      le r a t                t      l     i   i
( Cs m G dne nAcp bi o T nainV ui R a dP t T nain”a1
 “ u o s u ac o ce a l y f r sc o a en et a y r sc os t 0
    t     i           t it     a t     l     le r a t )
(pedd oP’ Sp Rp B e (x a ig h te eode i I ep tieN e i
 apne t ls up e y r f epi n ta h scn ts n n rr a v o 2s
           .     . l i) l n          t          t t et       t
l me t “ta os we te ee slte a e m cad e ob h etd n ur a d
i i d o s uin h e h sl es h s m e hn s t o r a ad n l e
   t     i t       r     lr l           r   i      t le       et
p t s.
 ai ”
 re )

     I su h wr o n taasv ap n ii b e, hGv n e pe s ose
     t fr e o hn ig h, ee l o t n s i steoe mn pa ta r
      i tr t t         tt r i s t r f        r ta r     st
ta hr ea ts a t o s n c moe s () h h hp cst suw e“eld n
 h tee vn e hs wdt c o pnn – 1we e er e ai ee st i
  t   l t t        ii t       t     t rt i      s r   te
a an ostnw hteo m p c g rccs f hids ynus o” n () h h
 mne n s ti hnr a ri p t e o tenuriqein ad 2we e
     rc i e t          l i n ai         t     t        tr
ter e r lc d o er e e m g f rf – sf h epct n f rf w e sp a
 hp cs e e e s m po c d a i
   i    f t       j t r no pot a ite xe a o o pot e a ea t
                               i          ti     i r    re
ct inaoe n byn cn s nyw hh nr ap c grccsfhids y See.
re o bv ad eod ost c i te o m ri p t e o enur e, g
 ir ,                ie     t     l i n ai    t    t.   .,
D. B ea1 ( d a nta hts swe e p c “ as i amnetac mosw h
 e’ r ft 7i i t gh tee i h h r e ws e n an h o pr i
 fs i       n ci    t     t   tri      t       r t    t t
nr a nur p ccs n ws xe et rs tn. a esnb pot)e pa s de)
 o m ids y r t e ad a epc do eu i.. raoa e r i ( mhs add
    l   t ai              t     l         l f”      i    ;
sea o e’ Rp B e a 1 ( a ig h ts a “o m p c gp ccs oteg mn
 e l D. e y r f t 2f m te e s nr a ri r t e fr h a e
    s fs l i           r n      t     l i n ai        r t
Cu N 0-08
 or o 5044
  t .                                                Pg 3
                                                     ae 0



p vl n sm in os m ayug e ssi n Cs m ue frnain a e e ,h
r a oi o o fr u m jd mn u a ig u o s s ot sc o v u h e e
 ei t t           r     t tn    t ’      a t    l rt

Gv n e mspoeh ud p e rcr e dne s bse b h 1temnei w c
 oe mn u rvta n su deod v ec e a ihs o ()h an n h h
  r t t      t i t        i    tl     t       r   i

K’ p csw ee ad2“ e o m p c grccs ote a mna e b ids yad
 B r e e s, n()t nr a ri p t e”fh g e s m ynur n
  si    r t     h     l i n ai       r t s l     t; ,

fr e () h Gv n e ms d mnr e h toe w a “ostn”
 u h, 3te oe mn u e os a ta hst or cn s t2
  tr        r t t       tt t         e  i e. 9

    TeGv n e fl o a cu s Te v ecta h Gv n e cet poe o
     h oe mn as nl on. h e dneh te oe mn i so rv h w
        r ti       l t      i    t     r tt

M Loy e K’ p css h , tbs Ad h e dneo nr a p c gp ccs n h
r ob s B r eit na e. n te v ec f o m ri r t ei te
 .    t s i      i     t       i        l i n ai

g mn a e b ids ysvta ynn xtn Mroe te Gv n e mksn ra
a e s m y nur i i ul o- i e . o v, h oe mn ae o e
 r t s l     t    r l   es t   e r     r t        l

ae pt d mnr e h te mnei w c M Loy e K’ p csws ostn w h
t m o e os a ta h an n h h r ob s B r e a cn s t i
 t t      tt t       r   i   .    t s i        ie t

nr aids y rcc –w c ite ud mnl h w g h teGv n e ms mkt
 o m nur p t e h hs h fna e asoi ta h oe mn u ae o
    l  t ai     i          t     n t      r t t

e a iht e ie e t s m ay ug e h e
s bsi nt mn o u m jd mn e.
 t l s tl t          r      t r


ids y . ,w h o e mu o pot ut n ne h c mays m u fci ” D .
 nur. . i s m a on f rf b li octe o pn i a a r al y ; e’
    t      t        t    i i                 t e it ) fs
Sp B e a 8id a n tatsi we e p csw e s i a mne cn s n w h h
 up r ft ( i t g h e s h h r e e “e n an ost t i te
   . i      n ci   t t     tr i    r t       r ie t
nr ap c grccsfhids yadn mnebivdo e dqa t esrrcv y
 o m ri p t e o enur ni a an eeet b aeu eo nu eoe
    l i n ai    t     t,         r l         t       e   r
o.. pot neK bc m am u fci ” i a 9ag n ta – o e os a tate
f. a rf oc B ea e a r al y ; d t ( u g h t d mnr eh h
        i              t e it ) .    ri   t        tt t
r a os p ewe K ad Mc en B Gn une p cs Mc en cu “e os a
 et nh b en B n ac ny C if ecd r e – ac ny o d d mnr e
 li i t               l /      l    i      l     l      tt
tate r e. ws ei a mneta ws o cn s n w h h nr a p c g rccs f
 h h p c.. a s n an h an ost t i te o m ri p t e o
  t    i       t       r t    t ie t         l i n ai
te nur ad r ws o ei a mneta ws xe e t ui al yl apot ;d
 h ids y n o an t n an h a epc d o l m e i d rf” i
      t    /     ts        r t       t   t ty e        i) .
( d a n tatsi we e p c ws“ei a mne cn s n w h h nr a p c g
i i t g h e s h h r e a s n an ost t i te o m ri
 n ci     t t    tr i        t      r  ie t           l in
p ccs f hids y n o w h h epct n h . . potwl e and. H wv ,
r t e ote nur ad r i te xe a o ta . a rf i b e e” o ee
 ai          t    / t       ti    t     i l    r )       r
n h gnh p t s pp s upr te o o osc a w-a ts(togide n se
 o i ite ai ’ ae sposh n in f uh t op te a huh os o e m
 tn        re    r    t    t           r tl      t     t
f - thd o su e h a m g o pots ne ni tenr a p c gp ccso ay
 af ce t a m ta
 re        s    t a i f rf iih e n h o m ri r t e f n
                    rn     i     rt       l i n ai
ids y
 nur)
    t .

     I s mfr upss f his n m in os m ay ug e , h s e e vntsi
      n u, o proe ote n a o o fr u m jd mn te o r ea e s
                       tt t         r      t     l l t t
we e M Loy ep cs o K “ amnecn s n w hh nr ap c g rccs o
 h h r ob s r efr Bi
  tr .        ti       n an ost t i te o m ri p t e” f
                             r ie t          l i n ai
te a mna e b ids y
 h g e s m y nu r
    r t s l      t.
    29
      Se eeay u o sG dne nAcp bi o T nainV ui R a d a y
       e gnr l Cs m u ac o ce a l y f r sc o a en et P t
            l    t   i        t it    a t     l    le r
T nain a78epi ntat poeh t nain a es ce a e easte r e
r sc ost - (x a igh,o rvta r sc o v ui acp b bcueh p c
 a t           ln    t       ta t    l      tl        i
ws eld n codnew h o m ids y rig rccs p t “ u [] ae b c v
 a st i acrac i nr a nur p c p t e a y ms 1 hv o eie
    te            t    l  t i n ai , r        t     jt
e dnefh nr ap c grccsfhids yn us o ad2p sne dneh te
 v ec o e o m ri p t e o enuri qein n[]r e v ecta h
 i      t     l i n ai   t    t     t        e t i    t
t n e p c ws eld n codnew h hsids y rccs.
r s r r e a st i acrac i tee nur p t e”
 af i        te          t       t ai )
Cu N 0-08
 or o 5044
  t .                                                Pg 3
                                                     ae 1



    Attemne nw c K’ p csw eeteGv n e rpa d s e eta M
    soh an i h h B r e e s,h oe mn ee e yt s sh r
          r   i   si     r t    r t    tl rs     t .

Loy a “eae o p c st g xe eci te mn tlrdl h g u ns ” n ws
 ob hs dcds f r e ei ep ine n h e’ a o c t n bs e , ad a
              i - tn   r          s i e oi    i s

– s M Loy u t “u y aa e f se ig raoa e r e e D edns t e e
 a r ob p i–f l cpb oa s n aesnb p c ”Se e na ’ St mn
     .    t    l     l    ss        l i.      f  t a     t

o M e a Fc A T W c Te A N Gn n I usT B T e (D. sSt mn o
f a rl a s s o h h h e r o eu es e o e r d “e ’ t e e f
   ti    t      i   r e     i s         i    f   a   t

Fc ” 2 (seig h Loy“a ep ine i st g r efr a mn adwsf l
 as
  t )¶ 4 a r n ta ob ws xe ecd n ei p cs o g e s n a‘u y
          st    t        r       tn i       r t      l

cpb o a e ig raoa er e ) qo n LoyDpsina16 D. up Rp
aa ef s s n a esnb p c ” (u ig ob eot
  l    ss        l i’      t        i o t 4) e’ p e y
                                           ; fsS . l

r fa7 0 o ee ii oeh go s bsta r ob hdh a l yo e r e aa
B e t. H wv ,ts nt nt e a ihh M Loy ate bi t s p cst n
 i    3
           r      i    tl    t .        it    ti

aportlv.ts ue df e mt t e a ihh hi fcd s h e1 Te ra s
 prp a ee I q t ai e n ae o s bsta ena i o e. h g t t
    ie l i i     f r t tr t l    t    t d  r3     ee

cne inh teGv n e cu e rcfo M Loyws se il aa o g –., e
 ocs ota h oe mn o d x a r m r ob a e na y tu l y i.h
   s   t    r t l t t        .       s tl   to     e


    30
      Seloe.D. r fa6 a eig h Loy“ a ep ine ist g a mn
       e a , g e’ i t (s r n ta ob ws xe ecd nei g e
          s . , fsB e     st   t          r      tn r t
p cs n ws‘u yaa ef se ig raoa er e )D. e yB e t (seig
r e ad a f l cpb o a s n a esnb p c ” e’ p r fa7 a r n
 i          l    l   ss        l i ’ ; fsR l i       st
ta ob “o e es nia ep ine nhg mnids yn ..a a iaw hh w
 h Loy ps s si i cn xe ec itea e nurad .wsf mi i o
  t       s s gf t r           r t    t           lr t
p cs r s i ..h ids y adh Loywsf l a a o h w oe r ie a mn
r e a e n .ta nur ” nta ob a “u y w e f o t d e m g e
 i    e t     t    t,    t        l    r        t n r t
a e b p cs n mne h wu l m e e n ha e b r pot nets r u cs
s m yr e ia an
 s l i          rta o dui al a tes m earf oc i t t p o s
                    t l t ty r     s l      i    s a-  t
w ef l a oie” i a 1 (seig h “ vnh e es e xe ec i teg mn
e u y mrzd ; d t 1 a r n ta g e i x n v ep ine n h a e
 r l       t ) .       st   t i   s t i      r        r t
ids y M Loy wu ko h wp csa s i taids y adn ig h Loy
 nur r ob o d n w o r e r e n h nur ” n o n ta ob
   t, .         l         i  e t    t    t,     t   t
“ sf d h h wsf l cpb o a e ig raoa ep c ad g e . . h h i
t ti ta e a ‘u y aa e f s s n a esnb r e n ar d . ta es
 ei e t         l    l    ss        l i’       e     t
‘xe ecd n eig r efr a mn’ (u igLoyDpsint 4-7
ep ine i st p cs o g e s ) qo n ob eot a 164)
    r       tn i      r t”    t          io       .
    31
     A d cse i g a rd a b o, h p cs h M Loy efr K nv ee
      s i u d n r t ei e wte r eta r ob s o B ee vn
        s s     e e tl l        i    t .    t       r
cv ete o pn’ epne K oe tdt ls ec ad v y e oi e s nefo
 oe dh c may xess B p a aao ah n ee ya f s xt c r m
   r         s      .    re      s       r r t ie ,
te mte o pn bgn rdc oi 19 u i h c may esd p a osn 07Se
 ht eh c may ea pouinn 98 nl e o pn cae oe t ni 20 e,
   i                  t       tt             ri      .
e. D. Rp B ea5i pcl akold nta K “ i e]o an pot e a e
. , e’ e y r ft ( m it cn w g gh Bfl dt e a rf ya f r
 g fs l i           li y     ei     t   a[   r    i rt
ya )P’ B ea1(seigh,oeey e oc may oe t n “ B t aepne
 e ” ls r ft 8a r ntafr v ya f o pn’ p a os K’ ol xess
  r; . i       st     t    r r         s ri ,   st
eceei t aic m ec ya rs t g n lsfr ah e ”
 xeddt ol no e ah e ,eui i a o oec ya )
      st             r ln       s       r.

     A a a d ii wr n ig h – l og te nis nqeinh e w e md i
     s n s e ts o h o n ta a huh h e r i us o e e ae n
          i,      t t     t t       te     t   r r
20 20 – o p t sre r y nno min oc n g M Loy p c g rccs n
 00 01 b h ai f l e oifr a o cne i r ob’ ri p t e ad
   /      t re e y l         t    rn .      s i n ai
K’ oe t n oete nr l eote o pn ( o 19 t 20) W h u oe a y
 B p a os v h e i i f h c mayf m 97 o 07 i js n e l
  s ri       r    te f           r          . t t      r
ecp o nte p thsqeind h r eac o po t o sc ifr a o SeD.
 xe in e h a a us oe te e vne r rb y f uh no min e e’
    t , i r r        t      l        i         t .     fs
Rsos t P’ St mn o Fc ¶2 (s oc t naea os et g o Gv n e ’
 epne o ls t e e f a s 1 a t e a l gin r a n t oe mns
         . a      t    t         ri l t    li       r   t
cu e l ma eig h “ ne he r st suw emd n00 n 20 ..ayiu s
 on r a , s r n ta s c teni ai ee aei20 ad 01 .,n f r
   t ci s t      ti      te    s r                    ge
fr 99ri e vnt t s c o”
 o 19 a r l a o h a in .
       ere t i t )
Cu N 0-08
 or o 5044
  t .                                               Pg 3
                                                    ae 2



ca c r ete r etah s frK a “esnb ” eas “ e u eosl mn ite
 h a e zdh p csh e e o B s raoa e bcuet n m u e e snh
  r ti      i   t  t           l       h    r  e t

oe t gbde w eraoa e”SeD. r fa 8(tn adca c rig Loy
 p a n ug e esnb . e e’ i t1 cig n h a e z , ob
  ri     t r     l     fsB e    i ,   r ti n

Dpsina174) e paeadd3 TeGv n e ’e pa s n M Loy kolde
eot t 4-8( mhssde)2 h oe mns mhs o r ob’ n w g
  io               .     r t       i     .   s  e

o p c g rccs osilt avnet cs
f ri p t e delt o daci ae
   i n ai      te      s .

    Te Gv n e ’ p n p ci cnen g K’ p css bod sein h M
     h oe mns r c a l m oc i
         r   t iil a       r n B r ei a ra a r o ta r
                                 s i         st    t .

Loyee o “ei d anabde i d e m igh p csh Mc en B G a t
 ob rid n d ae” nu ug sn e r i nte r eta ac ny C p do
     l     tl     l  t   t n       i   t  l /     i

K – h i ta “r e w e e bsduo bde ta po c d h epr r ic m ad
 B ta s h p cs e s ae pn ug s h r e e te xo e s no e n
     t, t i      r t          t t jt          t’

epne adt lv ta ws xe e t ra a rf octe xo e st tu cs w e
 xess n aaee h a epc d o ep pot ne h epr r s r p o s e
           l t      t          i        t ’ a-    t r

f l a oie ” e D . Rp B ea23ca c righfrg n ateGv n e ’
 u y mrzd Se e’ e y r ft - (h a e z te o o g sh oe mns
 l     t .     fs l i        r ti n     ei       r t

“ o r ea ag mn ) D. B ea6a eigh “r e w e ae uo d ae bde
 ms e vn ru e ” e’ r ft (s r nta p cs e bsd pn ei d ug s
   tl t      t ; fs i     st   t i    r         tl    t

r a nt K’ a i p e poui t ad xess. B ta s osy gmc O s m
et go B nc a d rdc v y n epne”3 u h i n a n uh n o e
 li     s ti t       ti         )3 t t t i      .


    32
     AteGv n e epis
     s h oe mn x a :
          r t ln

    Se f a y we akdwa mdter eraoa e M Loyt e “ my
     pci l , hnse h aeh p c “ snb, r ob std[ ]
       i cl          t      i e     l” .       a
    f mi i w h hlbr o e ad m f mi i w h h p ne bde ad
     a iat i teao cn n n ya iat i te l nd ug s n
       lry t          tt        lry t      a     t
    biv g h toe h g..w e esnb..” H fr e epie ta i
     ee n ta hst ns. e raoa e . e u h x a d h, n
     l i    t    i      r      l.       tr ln     t
    h ids yar ewu b “n aoa e we “teoeierh o e ws
    i nur p c o d e ur snb ” h e e h ns o et r a
     s    t, i    l     e   l    r i r     d t h
    erg u y ee cls ] r u.
     g i s bn i a[ c o hr”
      e ol    fi i      t

D. B e a 1 (u igLoyDpsint 4-8 Se loe.D. e yB e t 1
e’ r ft 8 qo n ob eot a 174) e a , g e’ p r fa1
 fs i         t          io      .     s . , fsR l i
( g n ta ob t e ta te Bp cs e ew e‘ aoa e” n ta [ ]e akd o
a u g h Loystd h “ K r e h s e r snb, ad h “ whn se t
 ri     t     a    th     i   tr e      l’     t
e br e pn h e eee te ie h s tb ‘ aoa e M ob stdta eas
l o t uo wyh bivd hp cs e e oer snb, r oy t e i sbcue
 a a            l     r     t    e    l’ .L    a  w
h sd‘ aoa e bde ” qo n adca c rig ob eoi o a 164) i
eue r snb ’ ug s
       e   l      t )(u ig n h a e z ,LoyDp sin t 4-7 d
                       t ,    r ti n          t        ; .
( a n taLoy“ sf d h ter e h s fr Bw ebsd pn i‘ee o wai
st g h ob t ti ta hp cs e e oK e ae uo h bi f h t
 ti    t     ei e t      i    t      r        s lf     t
og t ed p oig n b raoa e oteaocn no te a mn ”(u ig ob
 uh o n u cs n ad e esnb fr hlbr o e f h g e ’ qo n Loy
   t        t            l          tt      r t) t
Dpsint 4)
eot a16
   io      .
    33
      Seloe. D . St mno Fc ¶ 2-0a eigh “r e w e ae uo
       e a , g e’ t e e f a s ¶ 73 (s r nta p cs e bsd pn
          s . , fs a   t   t        st    t i    r
.. ei d ug s w c w ei eddoe e K’‘ at’ead g nc a d xess
 . d ae bde ” h h e “ tnetr lc B r l yrg i a i p e epne
    tl      t  i  r n       f t s ei      r n ti t
ad nc a d rdc o” nic dd mn l p nfr rdc o lbr o s n oeha
 n a i p e pouin adn ue “ o h l s o pouin aocs ad v ed
    ti t      t      l     ty a         t ,     t     r
epne o s adw c w e p p e frK b B G v ep s e o mnfc r ga
 xes cs, n h h e “r a d o B y C ’ i r i n f au t i ,
        t”     i  r er              s c ed t       a un
Cu N 0-08
 or o 5044
  t .                                                Pg 3
                                                     ae 3



lv, v y ee bss s r e o s mfr o bde( bt oncsal a o m,wt n
ee ee sl aei p cs n o e o m f ug a e n ee r y fr a rt
  l r lr      t i                t li t   si       l ie

oe adh gao bs a ylc m e i s e ai t it tr a rf. TeGv n e ’
 n ; nte o f a cl a o m cl a s c v ys o un pot h oe mns
  )       l   il l     r a l ti              i     r t

a ein h K’ p csw e e vdr m ug s n a i p e pot as m use f d
s r o ta B r e e d ie fo bde ad nc a d rfst o e npci
 st    t si     r r          t     ti t     i         ie

p nite u ritu s gn i ad n e aat bl g yma n e .
 o tnhf u s hs o ee c n u v s s o ea e en g s
 i     te         r      i rl      rl   ils

    Te v ecta h Gv n e cet spo i gn azdl msi i r as a
     h e dneh te oe mn i so uprt ee l e ci is ma y brc
        i    t    r tt        t s ri     a     ll t t

ad ak g nsf c n se fi . Cnp uu y ak g se dne h ds ie w h
 n lc n i ui e pcit
     i     fi t   i c y os cos lc n i v ec ta ec bs i
                          i   l   i     i     t  r    t

p t u r y o M Loy sdh “ei d anabde ta h Gv n e tu t d ie
ai l i h w r ob uete d ae” nu ug sh te oe mn o so e v
 rc at       .         tl     l  t t      r t t      r

p cs o K. Fr x m ete v ec o wih h Gv n e ris as o dqal
r e fr B o ea p, h e dne n hc te oe mn ee flt aeu e
 i              l    i              r   t l  i      ty

epi we e we M Loy p c g rccsw en net yl a rf frK 3 (n
 x a h h / hn r ob’ ri p t e e i eddoi d pot o B ad
  ln tr       .   s i n ai   r t      e    i      4
                                                     ,


‘ui gy n t ie’ n n ne ad h K p n mng ”(u ig n o cigLoy
 qat u adr n , a eg e , n te B l t aae ) qo n ad ri n ob
   ly        a r     i r          a      r   t    / t
Dpsint 5 196 166 P’ RsossoD. Fsad h dn roa r s D .
 eot a17 5-0 6-7 ls epnet e’ it n T rI e g o e; e’
    io     ,    ,    ;.            fs r    i t r t i ) fs
B e a 6 a eig h p csw e ae o “ei d nu bde w c ic dd mn l
r ft (s r n ta r e e bsd n d ae ana ug s h h n ue o h
 i       st    t i    r        tl      l   t i    l     ty
p nfr rdc o lbr o s n oeha epne o s (u igP’ Rsoss oD .
l s o pouin ao cs ad v ed xes cs ” qo n ls epnet e’
 a         t ,      t     r          t) t     .          fs
FsI e oa r s i a1 (seigh “r e w e ebsd pn ei d ug s.ta
it n r g o e; d t 7a r nta p cs e s ae uo d ae bde ..h
 r tr ti ) .          st    t i    r t         tl    t    t
w e rp e frK b B G v e rs e o mnfc r ga qat gy n t ie’ n
 e p a d o B y C ’ i p i n f au t i , ‘ui u adr n, a
 r er               s c ed t        a un     ly      a r
eg e, n te K p n mng , ad h “ ]c ya spo c dbde ws n ne t
 n ne ad h B l t aae ” n ta [ ah e ’ r e e ug ai edd o
  i r           a       r     t e     r   jt     t   t
r lc K’ ‘ at’rg d ga i p e epne ada i p e pouin ;i a 1
 ee
 f t B r l y ea i nc a d xess n nc a d rdc o” d t 9
         s ei     r n ti t              ti t     t ) .
( f r g o ei oy h p cs w e bsduo po c dbde ” i a 2 ( a n ta
r ei t ts mn ta r e e “ae pn r e e ug s ; d t 0 st g h
 ern       t      t i    r          jt      t) .     ti   t
“ B p csw eebsd pn ei d ug s ;D. Rp B ea23ag nta“r e
 K’ r e e s ae uo d ae bde ” e’ e y r ft-( u gh p cs
    si     r t         tl     t ) fs l i        ri    t i
w e e bsduo bde ta po c d h epr r ic m adepne” i a 4n
 e s ae pn ug s h r e e te xo e s no e n xess ; d t .
 r t              t t jt          t’               ) .    9
( f r g o tebde uo w c M Loybsdh p c gdcin fr K ” i a 6
r ei t “
 ern       h ug s pn h h r ob ae i ri e s s o B ;d t
               t       i   .          s i n io       ) .
(seigh “r e w eebsd pnr e e bde ” i a1(seigh “ B p cs
 a r nta p cs e s ae uo po c d ug s ;d t 2a r nta K’ r e
  st     t i    r t          jt     t) .     st    t   si
w e e bsduo d ae po c dbde ” D. Sp Rp B e a 7 a eig h
 e s ae pn ei d r e e ug s ; e’ up e y r f t (s r n ta
 r t           tl     jt     t ) fs     . l i       st    t
“r e w e e . bsd pn ei d ug s.
 p cs e s .. ae uo d ae bde ”
  i    r t             tl     t)
    34
      A oe o t nt b e, h Gv n e stsll ta“ B p csw e e bsd
      t n p ni i r f te oe mn t eft h K’ r e e s ae
           i     s is      r t a ay t       si   r t
uo d ae bde w c iacr ewu hv ere K a r io eey a mns d –
 pn ei d ug s h h f cu t o d ae and B pot n vr gr e o ”
     tl     t i,        a, l             f          tl
se ig id a nta K’ p cse e e a epct nfrf fo DyOefrdc o
 e m l n cigh B r er lc d n xe a o opotr m a n opouin
    n y it      t si     f t      ti     i             t .
Se e’ B e a 2 ( mhs add se lo da 1 (seig ee l ,w hur e ne
 e D. r ft 0 e pa s de) e a i t 7 a r n gn a y i o e r c
    fs i           i     ;   s .      st     rl t t f e
t ay mf m tap cs e w e e“ amneta . ws xe et rs tnh sl
 o nt er e h r e h e e s i
     i   a , ti      r r t n an h .. a epc doeu ite ee
                                  r t        t   l     lr
raz g raoa e rf” i a1 (seig w h oe pr l ma o –h “r e w e
 ei n aesnb pot ; d t 9a r n – i nt mo l it n ta p cs e
  li        l    i) .      st    t      a i ti   t i    r
s t poue raoa e rf frK bsd pn r e e bde ” D . Sp B e a 9
 e o rdc a esnb pot o B ae uo po c d ug s ; e’ up r ft
 t               l   i             jt     t ) fs   . i
(seig– w hurs vin– h Loy e p cs w h h epct n h . . pot
 a rn
  st     i o ee a o ta ob s r e “i te xe a o ta . a rf
          t t rt         t     t i   t       ti  t      i
Cu N 0-08
 or o 5044
  t .                                                   Pg 3
                                                        ae 4



i s te n ne m g o ay uhpot3 Ide te Gv n e i n c a ee at
f o h i edd a i f n sc rf)5 ned h oe mn s o l r vn s o
   ,   t     rn          i.    ,     r t     t e

[ o db e nd .H wv ,h uqaf dt e e iaod w hh Gv n e ’ psin
 wu ] e a e” o eeta nui e st mn st ds i te oe mns ot
   l    r )      r t   li a     t      t     r t     io
a aiutdle h e nt b e. Nrs uh n sein upr d y hrcr e dne
src a e we i i r f oi sc a a r o spo e b teeod v ec
   t le s r     s is           st     t            i  .

     Is a teGv n e ’ psin pe s o e h te r eta M Loy e w e
      n ed h oe mns ot apa t bta h p cs h r ob s e
       t ,      r t     io     r      t    i    t .       t r
ee u l epc doi d pot o K, un “ ‘ et tu ya. See’ St mn
 vn ay xe et yl a rf fr Bb o i t s r p e s” eD. t e e
   tl      t    e    i       t t n h a-      r’     fs a     t
o Fc ¶ 1cig ob Dpsint 6 19 seloe.i ¶ 3-2a eigh “ ws
f a s 3(t Loy eot a10 6) e a , g d ¶ 13(s r nta i a
    t    in          io    , ;      s .,.         st    tt
epc dh,f rh s r u paete r e h gdwu ..i d raoa e rf, ad
 xe eta aetet t p hs,h p c ca e o d. yl aesnb pot n
    t   t t     a-          i    r     l    e       l    i”
ta “ whn K bgnpouin n19 i ws xe e t bc m a m u adpotb
 h [ ]e B ea rdc o i 98 t a epc d o eo e a r n rfa e
  t                 t       ,        t           te       i l
mnfc r gal yw h ae ya ”(t g ob Dpsint 6 148 P’ Rsoss
 au t i fci i i f w er )ci Loy eot a11 8-5 ls epne
    a u n it t n        s in           io     ,   ;.
t D. T rI e oa r s( mhss de) D. B ea1-8a eigh “]e ws
 o e’ h dn r g o e e paeadd e’ r ft 71(s r nta [ h e a
    fs i t r t i )             ; fs i          st    tt r
n a i pin f rf i ‘ et tu ya, ad h “] ws xe e ta a etet tu
 o nc a o o pot nt s r p e s” n ta [t a epc d h, f r h s r p
   ti t       i   h a-     r’      ti        t   t t      a-
paete r e h gdwu . . i d raoa e rf” i a 1 (seig h, n 98
 hs h p c ca e o d . yl a esnb pot ; d t 8 a r n ta i 19
   ,    i    r    l     e        l   i) .       st     t     ,
potws xe et “o ew h ae ya ” D. Rp B ea23a eigh Loy
rf a epc do c m i i f w e s ; e’ e y r ft - (s r nta ob
  i       t         tn       r ) fs l i          st     t
s p cs aaee h ws xe et ra a rf octe xo e st tu cs w e u y
 e r e “ lv ta a epc doep pot neh epr r s r p o s e f l
 ti     t    l t      t         i          t ’ a-    t r l
a oie” i a6a eigh p cse e e “ e xe a ota we K bc m am u
 mrzd ; d t (s r nta r er lc dt epct nh hn B ea e a r
   t ) .       st    ti    f t h      ti    t              te
mnfc r g al yi wu e n pot ; i a 78 a eig h Loy e p cs i a
 au t i fci ,t o d a a rf” d t - (s r n ta ob s r e “
    a u n it      l r      i) .         st    t      t i    n
mneta wu ui al e n K] pot nets r u cs w e u y mrzd ;i
 an h o dl m e a [ Ba rf oci t t p o s e f l a oie” d
    r t l t ty r             i    s a-     t r l      t ) .
a 1 (seig h “ Bws oepc d o e rfa et h bg n g ; da 1 (seig
t 0 a r n ta K a n xe e t b potb ate e n n” i t 2 a r n
      st    t       t    t       i l        ii ) .        st
ta p csw e e w h xe a o ta“ raoa e rf [ o d b e nd y K] f rt
 h r e e s i epct n h a esnb pot wu ] e a e b [ B a ei
  ti     r t t      ti   t        l   i    l    r          t
[ea e a m u fci ” D . Sp B e a 8 a eig h p csw e e“ a mne
 bc m ] a r al y ; e’ up r ft (s r n ta r e e s i
          t e it ) fs     . i       st     ti    r t n an    r
bivdo e dqa t esrrcv y f. a rf oc K bc m am u fci ” i
 eeet b aeu eo nu eoe o.. pot ne B ea e a r al y ; d
 l            t     e    r         i              t e it ) .
a 9 a eig h Loy e p csi a mneta ws xe e t ui al yl a rf”
t (s r n ta ob s r e “
     st    t      ti    n an h a epc d o l m e i d pot ;
                               r t       t    t ty e       i)
D. Sp Rp B ea7a eigh p csw e e“i te xe a o oa rf oc
 e’ up e y r ft (s r nta r e e s w hh epct n f pot ne
 fs    . l i        st     ti    r t t         ti        i
K m u d eod h s r u pae .
 B a r byn tet t p hs”
    te          a-      )

     I adints oc a weteGv n e cn nsK’s r u paews o pt
      n d t , i n l r hnh oe mn o ed B t t p hs ac m e,
         io i    te          r t t         s a-           le
sc taa rf wu hv be epc d Fr x m ete i a ih e a b u y n h
 uh h pot o d ae en xe e o ea p, h es n ne n m g t i te
     t     i   l          t.        l   r       rt ii
Gv n e ’rp snt n h “ 19 K ws xe e t bc m a m u mnfc r g
 oe mns er e a o ta i 98 B a epc d o eo e a r au t i
   r t       e ti   t n   ,         t           te     a un
fci ad rf wu c m w h ae ya.. Te nistsu w emdw h toe
 al y n pot o d o e i i f w e s . h e r a se e aei i hs
  it       i   l     tn       r.      te i      r     tn
f sf w er”Se e’ B e a 1 ( mhs add se lo e’ St mn o Fc ¶ 3
i te ya . e D . r ft 8 e pa s de) e a D. t e e f a s 3
 r       s      fs i         i     ;    s fs a     t    t
(seigh “]e nistsu w emdw h te r f w er o K s r n pouin)
 a r nta [ h e r a se e ae t nhf s e ya f Bt t g rdc o ”
  st     tt    te i     r    ii    it      s    ai      t
( mhs add Teosr e neotoe r f w e s cn eed n o e )on c e
 e pa s de) hloee r ct “ sfs e ya ” a bra( cn x tid a
     i      .       fe     h it       r        i tt       it
ta h Gv n e cn nsh K wstln st tu paen 00 01 h d e ote
 h te oe mn o edta B asl i s r p hsi 20 20 te a s fh
  t      r t t       t      i i t a-           / ,     t
e r sn us o use e.i ¶ 3-2a eigh “ whnK bgnrdc oi 19
 ni i qein te , g d ¶ 13(s r nta [ ]e B ea pouinn 98
 te      t .B      .,.        st    t                t      ,
i ws xe e t bc m a m u adpotb mnfc r g al yi i a e ya ”
t a epc d o eo e a r n rfa e au t i fci w h f w er )
         t           te      i l     a u n it t n         s
( mhs add se lo e’ B e a 2 ( f r g o K’ s r u pae we lt o n
 e pa s de) e a D . r ft 3r ei t “ B t t p hs ‘ hnil r o
     i      ;    s fs i      ern        s a-          te
pouinws apn g ) Teeodslo o b b rnf v ec ad s n p n sc
rdc o a hpe n’ . hrcria n a y a e oe dne dr s g o t uh
    t          i ”          s tl r        i       ei i s
ate e nin f “ a-p pae r e o te y c drin ft tu oe t ni te
s h d i t o a s r u” hs o p id htp a u t os r p p a os n h
     fio       tt          r ,    i l ao      a-    ri
g mna e b ids y n u n e.te sap ideu et a oiet tu cs)ad
 a e s m ynur( c d g . ,h uu e orq rdo mrzs r p o s n
 r ts l        t ili, g         l r     i      t a-     t,
h wog nr a yae g mna e b f mt so a rf. ts n n ee , n su d
 o lni o mltks a e s m yi so h w potI , ay vn ud p e
      t     l      r t s l r             i ii       t i t
ta– v tei ote o pn –K nv tre a rf.
 h oe hl e f h c may B ee und pot
  t    r   f                 r        i
Cu N 0-08
 or o 5044
  t .                                                 Pg 3
                                                      ae 5



we e wete r eta M Loy e w e e get cv K’ cs.6 Teog nte
 h h / hnh p csh r ob s e ds ndo oe B o s3 hln adh
  tr        i   t .    t r i        r s t


    35
      TeGv n e ce n e dne unf ni aywy n potm g ta ws ut
       h oe mn i s o v ec qa iy gn n a ayrf a i h a b l
            r tt      i      ti              i rn t      i
i oh p csh M Loy eote x note rf tah p csw ete w e xe e
 n te r eta r ob s rh e e fh poth i r e e o ri epc d
 t    i    t .      t     tt      i tsi        r h s     t
t yl Is a teGv n e r e o y au y n gn a yo “ aoa e pot o
 oi d n ed h oe mn e r n vge ad ee l t ar snb ” rf – r
   e. t ,        r t fs l       l      rl     e    l   i ,
eels d i t e ,o s mlv o pot e, g D. St mno Fc ¶ 1a eig
 vne e ni l t “o eee f rf. ee. e’ t e e f a s 3 (s r n
     s fiv y          l   i”S . , fs a       t   t     st
ta“ ws xe e ta a etet tu pae h p c cagdwu .. i d raoa e
 h i a epc d h, f r h s r p hs te r e h e o d. yl a esnb
  tt       t   t t     a-     ,   i    r    l     e      l
pot (t gLoyDpsint 6 P’ Rsoss oD. T r I e oa r s D .
rf” ci ob eot a 11 ls epnet e’ h d n r g o e; e’
  i) in           io     ;.            fs i t r t i ) fs
B ea2 (seigh p cs eb Loyw e bsd pn n xe a ota[ B wu .
r ft 0a r nta r es y ob e “ae uo a epct nh K] o d
 i       st    ti    t       r              ti    t     l
. raz s m lv o pot ( mhs add i (seig h lc o Mc en B G
 . eie o e ee f r i) e pa s de) d a r n ta ak f ac ny C
    l        l    f”      i    ; . st      t         l /
if ec i d mnr e b fcta K’ p cspo c d i p “”pot o use f d
 n une s e os a d y a h B r e r e e s m y a rf, f npci
  l          tt      t t s i      jt      l      i      ie
a on;sea oi a 1-8 r eig o“ raoa epot ;d a 1 ( f r g o“
 mu ) e l d t 71 ( f r t a esnb rf” i t 9 r ei t a
    t     s .         ern           l    i) .      ern
raoa e rf” D . Rp B ea 1 ( f r g o aesnb pot.
 esnb pot ; e’ e y r ft 2r ei t “raoa e rf”
     l    i ) fs l i         ern          l    i)

    Aa , s o d bv ii ud p e ta K nv gn a d pot
     g na n e aoe ts n su d h B ee ee t a rf.
      i    t     ,    i t    t     r re      i
    36
      Asv a p n i i b e, h Gv n e sts–ueu oa yadw hu ay
      t ee l o t nt r f te oe mn t e
          r is s is          r   t a   nq vcl n i o n
                                         i l,      t t
l ma o atte mf m –h M Loy p c grccsw e e get esrta K
i it nsoht er e ta r ob’ ri p t e e ds ndo nu h B
   ti       i   a    t .     s i n ai   r i         e t
wu a es“ra ee” i. eoplo h c may cs)r mDyOefh c may
 o dt a b k vn(., cu a f e o pn’ o sfo a n o e o pn’
  l l t e         er     l t       s t           t      s
oe t n SeD. B e a 1 (t gLoy Dpsina 10 19 sea o d a 2
 p a os e e’ r f t 7 ci
  ri .      fs i       i n ob eot t 6 6) e l i t 0
                                   io    ,   ;    s .
(seig w h o ma o tap cs eb Loyw e bsd pn n xe a ota[ B
 a r n i nl it n h r es y ob e “ae uo a epct nh K]
  st , t    i ti , t i    t       r             ti   t
wu cv i epne” D . Rp B ea1 (seig w hurs vin h Loy e
 o d oe t xess ; e’ e y r ft 2a r n i o ee a o ta ob s
  l    rs       ) fs l i         st , t t r t , t       t
K’ p csw h xe a o “ aa bde d o s wu b cv e” D. Sp B e a
 B r e i epct nt tl ug e cs [ o d e oe d ; e’ up r ft
  si     t    ti h l       t   t   l ] r ) fs      . i
9 a eig w hu qaf a o ta p csw e e“i te xe a o taa cs wl e
 (s r n i o ui cin h r e e s w h h epct n h l o s i b
   s t , t t li t , t i      r t t       ti    tl t l
rcv e”
 eoe d.
    r )

     E e h eh wv ,h Gv n e tks cniig ot nci ign edh te
     l we , o ee te oe mn ae a ofc n psi ,l m is ata h
      s r       r     r t        lt     io a n t        t
p cs e b M Loyw e n ne t cv K’ cs o y f r“ a-p oe t n w e
r e s y r ob e i edd o oe B o s n ae s r u” p a os e
 i   t    .      r t        r s t l t tt           ri     r
cn ue e, g D . St mno Fc ¶ 1a eigh “ ws xe eta a ete
 oc dd ee. e’ t e e f a s 3 (s r nta i a epc dh,f rh
   l .S . , fs a       t   t     st    tt       t    t t
s r u paetep c cagdwu cv epne”(t gLoyDpsint11 P’
t t p hs h r e h e o d oe xess ci ob eot a 6 ls
 a-      ,   i    r    l   r      ) in         io      ;.
Rsoss oD . T r I e oa r s D. B e a 1-8 a eig h “ ws xe e
 epnet e’ h d n r g o e; e’ r ft 71 (s r n ta i a epc d
          fs i t r t i ) fs i            st    tt        t
ta a etet tu pae h p c cagdwu cv epne” Ii uc a we eay
 h,f rh s r p hs te r e h e o d oe xess. ts n e h h n
  t t     a-     ,   i   r    l    r      )     lr tr
p t fh cnu oite xt geodeusr mh p t s ue f mrc ee m o g
 a ote ofs nnh e s n rcr rs tfo te ai ’ s oi p i t i l y
 r         i      ii        l        re        es r n o ,
fl g o iig s a og rdc o cs, p a n cs, n o e c eo e o cs (uh
 ai t dt u h mn pouin o soe t g o sad t r a gr s f o ssc
 in     sn i         t    t   ri   t      h t i       t
as r u cs)
st t p o s
   a-    t.

     I ay vnte i n d p eh, ote nr y f s e l 1 ya o oe t n K
      n n ee ,h es oi u ta frh e i t oi na y 0 e s f p a o B
            t r      st t       te    t r       r     ri ,
nv octre a rf, n i fc cn s n y p a dt ls e, g D. Rp B e
 ee neund potad na, ost t oe t aao .See. e’ e y r f
   r           i ,    t  i el r e        s    . , fs l i
a 5i pcl akold n ta K “ i e] o an pot e a e ya ) P’ St mn
t ( m it cn w g g h B fl dt e a rf ya f r e ” ls t e e
      li y     ei    t   a[     r     i rt      r; . a     t
o Fc ¶ 3st gh “ B t aepneeceet a no en ah e rs t gn ls
f a s 2( a nta K’ ol xess xeddol c mi ec ya eui i ao
    t    ti   t   st               ti           r ln       s
frec ya ” w hn “rf o ay o ” (t gi e a a Loy Aia t¶ 3-1 (
 o ah e , i o pot f n sr ) ci , n r l , ob f dv ¶ 03) a
         r t       i      t in t i             f i
st mn ta te Gv n e “e e fr ako koldeo ifr a o ” huh h
t e e h h oe mn dn s o lc f n w g r no min tog te
 a    t t       r t    i              e         t ,
Cu N 0-08
 or o 5044
  t .                                                  Pg 3
                                                       ae 6




Gv n e a o ocdsh tet e e ispo e b LoyAia t 3) P’ B ea
 oe mn l cneeta h st mn s upr d y ob f dv ¶ 4 ls r ft
   r ts          t    a   t      t        f i    ;. i
1 (seigh, oeey e oc may oe t n “ B t aepne eceei t a
 8a r nta fr v ya f o pn’ p a os K’ ol xess xedd sol
    st    t    r r         s ri ,     st             t t
ic m ec ya rs t gn lsfr ah e ” i a2 (a e P’ Rp B ea2s m ;
 no e ah e ,eui i ao oec ya ) d t 2s m ; ls e y r ft (a e
           r ln      s       r; .       ) .   l i         )
i a3s m ;da91 (a e i a1 (a e P’ Sp B ea1s m ;da4s m ;d
 d t (a e i t -0s m ;d t 7s m ; ls up r ft (a e i t (a e i
 .      ) .        ) .       ) .    . i       ) .      ) .
a5s m.
t (a e)

     H h g ig h fc ot s ae Mc en r ss h qeinwy asna ue s
     i l h n te a s f h cs ac ny a ete us o h – be by ’
      gi t       t    i   ,   l   i        t          t   r
“ f ec” v teee– n sl ta ee e yaetraz arf oi s e( uhe
i l ne oe hsl ayee h rpa d fldoeie pot n sa s mcls
 nu       r   lr      lr t    tl i     l       i t l       s
cn ne t pe p c alse)wu n fec mee t tk ainsc a b r s gt
 o iud o i u a u o s o d o e o pld oae c o (uh s y ai i
  t       l    tl s       l t l    l         t          in s
p cs n ose n o adin cs m s i a e o t aam i u,tnhh b e n
r e ad r ek g u d t a u o e ) n nf r o t i m ms ctel d g
 i    /     i  t i o l t r,       ft ,     n      a      ei.
Se e. P’ Rp B e a 1 ( g n ta w hK cn s n y p a n aa o , [ o c
 e, g ls e y r ft 0 a u g h, i B ost t oe t gt ls “]g
    ., .     l i       ri    t t      i el     ri      s l i
wu dt e cag..i eaic aen p csn a so ac nyB G oa a p g
 o di a a hne. e h nn esi r ei s et [Mc en C ] r c ma n
  l ct            tr     r     i    l       l /           i
tf d n sloteby str e mrl e traz arf fr K] ;e a olsB e
 o n adet o r ue ap cs o i l oeie poto[ B ) el P’ r f
  i     l    h    r   i     eky   l      i      ”s s . i
a1 ( g nta we by ad eea n r a dsl fcdw hee else wu
t 9a u gh, h e ue n sl r o et , ee ae i rpa do s o d
     ri     t r     r    lr e t l e lr        t    t   s   l
“ek o e bs e w hh hp oe n g pot ; d( g nta g e cn nelse
se[ t r u ns i te oe f a i a rf” i a u gh,i n o iudo s
    ] h    i s t           rn    i) . r i     t v    t    s,
“ K w e or a d oB G . , od u ns snewu dt ei eta K r s ]t
i B e n et t C . . go bs e es o d i a e h h B a e i
 f     r t le                 i s      l ct t r t       i[ s
p csfri s et B G r h K f d ad e[t o e cs m st r e[ e ig a
r e[o t a s o C ota Bi [ n sl o t r u o e a p cs yl n]
 i     ]s l            t   n]    l]   h    t r     i   id
raoa e rf” P’ Sp B ea5ag nta“ ws ocn s n w hnur p cc
 esnb pot ; ls up r ft ( u gh i a n ost t i ids y r t e
      l   i) .     . i      ri   tt     t ie t        t ai
o Mc en’t nain w h n l e sl s o K t cn ne. t sl o Mc en a
r ac ny r sc os i ur a d ee fr B o o iu.. o e t ac nyt
     l   sa t       t    et l r         t        l      l
p csh nv rcv e [ B ] o s w huala ty g oid nl ra v by ”
r eta ee eoe d K’ cs, i o tes r n t f a aenie ue )
 i    t r      r     s t t t      t i     n     t t     r.

     TeGv n e mks mc ote a tate i n st oy r te a hr y h
      h oe mn ae uh f h fc h h es ot u r o o r u ot ta
           r t                 t t r     at      h t i    t
rsi s h ue frnain a e n etd a y a s o n toe ae we te ee hs
 ertte s ot sc o v ui r a p t s et o y hs css h e h sl a
  tc          a t    l     le r l      l          r   lr
mrta oe u o ead r ucs u yun a rf. See. D. B ea1-7ag n
 o hn n cs m n osce f ltrs pot e, g e’ r ft 61 ( u g
  e        t r /        sl        i    . , fs i        ri
ta“ e i n a hr y otepoot n h t nainv u ape o ywe te ee
 h t r s o u ot fr h rpsi ta r sc o a e p is n hn h sl
  t he       t i           io t a t     l   l   l        lr
mksapot ad h “n i e [9 CFR §12 0() oi i ep t en e nray
 ae rf, n ta []t r 1 ... 5 131 rt n rri o s o n
        i”     t eh               .   ]  s t ev t ,
st oy u otrq rshrazinf poto rnain a eo p yo r a d a y
t u r a hr yeu eteeia o oarf fr asc o v ut ap t aet p t
 at     t i    i      l t       i t   t   l     l    le r
s e ; e a o da 1 ( g n ta a a mt ol wiii e vn “ h h apot ws
 a ” se l i t 0 a u g h, s ae f a,tsr l a we e rf a
 l)      s .      ri     t     tr        re t    tr    i
razd ;D . Rp B e a 6 ag n ta“ e a et u sy n h g bu h w mn
 eie” e’ e y r ft ( u g h t v u st e as o i ao o ay
  l ) fs l i            ri    t h l at       tn     t
cs m s sl my ae nise rg d g sl ’ potbi ” i a1 ( g nta
 u o e a ee a hv adsi n ea i a ee s rfa l y ; d t 0a u gh
  t r lr                lt rn     lr    i it ) .     ri   t
“ e i n i ep t en ei i n teapcbi o t nainv u i r a dp t
t r s o n rri o l mig h p ia l y f r sc o a e n et a y
 he       t ev t       t       l it     a t   l     le r
t naint s uini w c te ee a ul razs pot ;d a 1 ( g n ta“
r sc os oi a os n h h h sl c a y eie a rf” i t 2 a u g h i
 a t       tt       i      lr t l   l     i) .     ri   tt
mksn df ec t arnainv u a e mn we ete ee hsoe u o e o a
 ae o i e ne o t sc o a e s s e h h h sl a n cs m r
        fr       a t     l ss t tr         lr       t r
tosn” se eeay e’ B ea56 D . Rp B ea81
 huad ;e gnr l D. r ft - e’ e y r ft -2
       )       l fs i       ; fs l i       .

     Y tem e bec oaearq r mnde n ncsal rnei e vntea
     e h e asne f lg eu e e os o ee r yed r l a hfc
      t   r          l i     t    t   si    rre t       t
ta K n o ynv tre apot b oe td ah n eeyya a a o , o a olo
 h B o n ee und rf, u p a ec ad v
  t    t l    r       i t re          r e t ls fr t a f
                                          r   s      t
ruh n e e s Mroe w li sreh M Loya e p cs ne o e m b we
 og yi ya. o v , he ituta r obr sdr e ocs mi e e en
    l n r      e r i t      t .     i  i       t     t
l e u 19 adht m ote nistsu h en 00 01 h p cic ae b os
 a J y 99 ntei e fh e r ai e e i 20 20 ta r en es ov u y
 t l                 te   s r       / , ti    r      i l
ws osf c n o oe K’ cs, eas – ow h ad ghic ae te o pn sl
 a n ui e t cv B o sbcue n i s n nten es –h c maytl
    t fi t     r s t         t tt i      r             i
cn netls mny Se e’ St mno Fc ¶ 4 4 (o nta Loya e p cs
 o iudooe oe e D . t e e f a s ¶ 1 3 n igh ob r sd r e
  t           .    fs a   t    t   ,   t    t    i    i
Cu N 0-08
 or o 5044
  t .                                                 Pg 3
                                                      ae 7




“o e m a eJ y 619” n oc aa “ 20”(t g ob Dpsint 5-520
s mi ef r u 2 99 ad ne g ni 05 ci Loy eot a135 0)
    t   t l ,               i n    ) in        io      , ;
selolsB ea2( a nta Loyn esdK’ p cs n tienh c may n e
 e a P’ r ft 1st gh obic ae B r e o y w ite o pn’ i
    s . i       ti    t      r      si    l c           s n
ya o oe t n fs “ote a sao i 20 ” n te oc aa , nDc me 20)
 e s f p a o –it fr h fl esn n 00 ad hn ne g ni ee b 05
  r     ri    r,       l          ,          i         r
D. B e a 1 (se il tes m. I l h o K’ ssie rcr o lse te
 e’ r f t 9 e na y h a e n i t f B u a d eod f o s h
 fs i          s tl        )    g      s tn           s,
Gv n e ’ ci tafr e p cic ae w e nee ay bcuei d g. po c d
 oe mnsl mh u h r en ess e uncs r “eas d i n.. r e e
   r t a       t tri      r    r      s        vi      jt
t a cs b . .po c d q v e u t yls f u q t c s t te no ep c”s
 ol o s y . r e e eu a n ns i d ai r ue l e o h iv c r e i
 t    t       jt     ilt i e        ge i o         i i
cr u t syhla.Se e’ Rp B ea1 n 6 I o e wrs fateGv n e
 u os o atees e D. e y r ft 1. . nt r od i(sh oe mn
  i ,         t     fs l i         1    h   ,         r t
ps l e iv c p ci eu a n o r e et acs d ie b po c d u u te i
 o uts no e r es q v e t po c dol o si dd y r e e o p ,h es
  ta ) i i         ilt      jt t     t v      jt t t r
ov u y o rf aa – n oewu a u eh,n ee la o nap cic aewu
 b os n pottl ad n o d s mta i gn a p e i r en es o d
  i l       i l          l s     t    r, t tl i     r     l
b oe fh o in o tea e
 e n ote p os n htb.
          t         l

     Te Gv n e m nis h,a a mt o c m e i rat “rfsa n
      h oe mn a t n ta s
           r   t ia      t     ae f o m cl ei , pot r o
                                tr       r a ly     i e t
ga n e eeit nain b we ur a d ais adh “ i n aa uuu fr e
 u a ed vnnr sc os e en n l e p t ” nta i s o tl nsa o n w
  rt ,       a t     t      et re       tt t l        l
c ma e n t e n pot oeet fll g h –nhfsf w e s f xtne Se
 o pn s o o a a rf – r vnoa a oe e iteite ya oe s c ” e
     i t r       i         i t tr       r     r    ie .
D. B ea2 selo d a eigh, eas “r efr odtahv n be poue
 e’ r ft 0 e a i (s r nta bcue p csogosh ae o enrdcd
 fs i     ;    s . st      t      i         t     t
a s bsd pn nc a d xess tsl as o i eh te xesswl eih ad
r e ae uo a i p e epne ii awy ps b ta h epne i b h e n
 et          ti t       ,          sl t          l    gr
te xe e pot wln m e az ” h “]razdpotde n ,b i e, ed te
 h epc d rf i o a rl e ta [ n l e rf os o yt l rne h
      t    i l t t ii , t u e i         i    t    sf    r
c c m acsfa uuu fo a u nss np n” nta“p o c os a b wog n
i u s ne os e nsa r m bs e t do t adh [] j t ncn e rn ad
 r t        l    l       i s a i,       t r ei
n wbs e e myhv mr ‘r w gp n ta a i p e” D. Rp B e a 91
 e u ns s a ae o goi a s hn nc a d ; e’ e y r f t -0
     i s           e     n i’       ti t ) fs l i
(seig h “nobs e , vnoe eig our a d u o e,sga n e t e na
 a r n ta [] u ns ee n sl t n l e cs m si u a ed o a
  st    t       i s        ln     et    t r      rt      r
pot ad h “ ] ee sak f rfa l ys o ncsal a osqec o p cs e g
rf, n ta [ sl ’lc o potbi i n ee r y cneune f r e b n
  i”     t a lr          i it    t    si             i   i
s too, r f o u o b we by ad ee i myu b a osqec o ua i p e
 e ol wo oc ls n e en ue n sl ; ajs e cneune f nnc a d
 t          l i t        r    lrt     t               ti t
fc r sc albr o sh tr o t b h h tatoeh w en ueite r e e
 a o, uh saocs ta un u o ei e hnhsta e ic ddnh po c d
  ts            t t     t     gr         t r l          jt
bdeuo w cter e w e ae” a huh i p hptl gh teGv n e de
 ug pn h hh p cs e bsd –l ogi s e asei ta h oe mn os
    t     i    i    r       t    t r     ln t       r t
n ad s we e tsesnb t ac b na y dcd swr ocn s n o e yaa e
 o dr s h h i raoa eos ie e l a eae o hf ost t s s e f r
 t e     t ri       l    r    r      ’ t     i e l s, r t
ya t fc r sc a ud ei a d xess r v ei a d rdc v y
 e,oa o uh s ne s m e epne o oe s m e poui t)
  r    ts        rt t             rt t      ti .

     D w gab g l eb we po c dpotad h a u raz in fpotte
     r i
      a n    r h i e en r e e rf n te c a e ia o o rf, h
              it n t       jt    i        tl l t       i
Gv n e ’ psin e mt bta – rv e taa ee s r et aetd ueala
 oe mns ot se s o e h po dd h sl ’ p cs o r a by tes
   r t      io          t    i   t lr i        le    r    t
pro t r lcs m a o ac frpot–tso n m mn we e aypot v ra y
 upr o e e o e l wne o rf ii f o o e h h n rf ee el
    t   f t      l         i            t tr       i r l
m e azs oee we ete eei o r hh mrhg gmny nuigms vlse
 a rl e(r vn h h h sl s ui t e o a n oe icr n a ieo s
 t ii           tr    lr t g      r i       ,  r    s    s
ya a e ya a e ya. Se e. D. B e a 1 ( g n ta ueot nainv u i
 e f r e f r e ) e,. , e’ r f t 7 a u g h s fr sc o a e n
  rt     rt     r     g   fs i      ri     t     a t   l
r a d a y a s os orq r sl ’ “ azin f pot ad h ii eog i i e
 et p t s e de n eu e ee s r l a o o a rf, n ta ts nuhf n r
 le r l           t i l r ei t          i”    t        ,t
a ate r e wsxe e t rs tnh sl mk g raoa e rf”( mhs add
l ,h p c “ aepc d oeu ite ee a n aesnb pot e pa s de)
 i     i         t     l     lr i         l   i)     i     ;
D. Rp B ea5 d i n Mc en’ ag mn h “ hn sl ..aso an pot
 e’ e y r ft (e d g ac ny ru e ta we a ee .flt e a rf
 fs l i         ri     l    s    t t       lr   i   r     i
yaa e ya ..hr a os p ewete uead ee ms aen unete r e .
 e f r e ,.teet nh b enh by n sl u
  rt     r      li i t          r    l r thvif ecdh p c”
                                               l       i )

    TeGv n e cn nsh wa s e r ia vit s aesh “ e oeoarf
     h oe mn o edta h i d e m t enh csita t hp f pot
          r t t        t t t ni      i      t h          i
wsm nie ya ae ya. Se e’ Rp B e a 1 ( mhss de) A Mc en
 a a t nd er f r er” e D. e y r ft 0 e pae add s ac ny
    ia         t        fs l i                 .      l
sge sh wv , i aa qeinwe e – be teif ec” f r a d ue – sl
 ugs, o ee i s f r us o h h asn h “ l ne oaet by a ee
    t      rt    i   t   tr     t  nu        le     r   lr
cn s n y p a n aa o cu o wu ke i do oe id i t y h efr e l a
 ost t oe t gt ls o d r o d ept or pn ne ne (e , o na y
  i el    ri       s l    l     s s      f il r        r
Cu N 0-08
 or o 5044
  t .                                                 Pg 3
                                                      ae 8



so otemt ita hrcr e dneas o dqal epi h w ug sw e sdo
 hr fh ae sh teeod v ecfl t aeu e x a o bde e uet
  t    tr   t      i    i      ty ln       t r

d e m e h p cstsu h e
e r i te r e ai e e .
 t n       i   s r

    TeGv n e p n t c t nei oyh ds iei bodtoete rcsta
     h oe mn o t o e a ts mnta ec bsn ra s ksh poe h
        r t i s ri t          t r         r       s t

ws sd o ete r e o K atei e h c mayws one ad x aotsr mh
 a ue t s h p c fr Bt ht mte o pn afudd n e rp a fo ta
         t   i                          ,   t le      t

fr usqe ya u t 20 e gnr l D. B e a 1-9 cig i e a a Loy
 o sbeun e s p o 01 e eeay e’ r f t 81 (t , n r l , ob
       t r        .S    l fs i          in  t i

Dpsint 7-3177 118) se lo e’ Rp B e a 1 n 6 B t s v ec
eot a 127 7-8 8-2 e a D. e y r ft 1. . u h e dne
  io     ,   ,   ;    s fs l i          1   ti i


dcd.See. P’ B ea1( mhsigh Gv n e ’ psinsh, ee] B G
 eae e, g ls r ft 9e pa z ta oe mns ot ita“ vn f C
    )    ., . i          in t     r t   io    t[    i
adK w e or a d K [ee h e ]wu cn net oe t aao ] ote e sh
 n B e n et , B nv te s o d o iu[ p a t ls frh ya ta
       r t le        r ls  l t     o re     s       r t
id ” P’ Sp B ea 5a eig h “ ws ocn s n w hnur p cc” o K
ti ) ls up r ft (s r n ta i a n ost t i ids y r t efr B
   d; .     . i     st   tt    t ie t      t ai
t cn ne o e t Mc en B Gt lsfr e s
 o o iut sl o ac ny C aa o o ya )
    t     l     l /       s    r.

     TeGv n e nv s ks ua ot n s o o ln a ee cn o iu mk g
      h oe mn ee t e o psi at h w og sl a cn ne a n
           r t    ra     t   io              lr     t     i
pot e (r o n) a s o r a d ue b o te pc r f hr a d ue sif ec”
rf- s ols gs et a et by e r h se e oteet by ’ “ l ne
  il s     i  l      le     r fe      t      le     r nu
ir sd S ma y h Gv n e nv c ri we e–ouiyh uefrnain a e
sa e i i r , e oe mn ee l i e h h tjsfte s ot sc o v u
   i .   ll t     r t r afs t r           t         a t   l
i a etd a yrnain a ee s r ein( c d g r e e pot a wl si e
 n r a p t t sc o – sl ’ po c osi l i po c d rfs s e a n r
    le r a t          lr    jt     n u n jt      i,   l ,t
a a po c d xess n po c os oc n g rdc v y msbraoa e n rasc
l , r e e epne ad r ein cne i poui t) u eesnb adeii
 i    jt            jt       rn      ti     t       l    lt.
See. D . Rp B ea1( mhsigh “oe ad epct ntap csefrK
 e, g e’ e y r ft 0e pa z te hp” n “xe a o”h r es o B
    . , fs l i             in               ti    ti   t
wu rs tn rf,w h o cu n ote esnb ns osc hps n epct n. ts
 o deu i pot i n s t y fhr aoa ee f uh oe ad xe a os I
  l    l    i t     ri            l s                ti ) i
a ouc a h w onacr n t te Gv n e , sl raoa y hu b epc d o
l n e o so cod g o h oe mn a ee esnb so d e xe e t
 s    lr      ,    i         r t lr          l    l     t
r lca r e e m g o pot nt p cse. h w og s r u” p a os a e ed
 e e po c d a i f rf i i r e( g o ln “ a-p oe t n cn x n)
 f t    jt   rn      i   s i .,          tt      ri      t .
C..4 ur ( su igi e a aasne f v ec cnen gy c drin ft tu
f n , pa d cs n n rl , bec oe dne oc i tp a u t os r p
    3s     i s ,t i              i       r n i l ao      a-
p id ng mn a e b ids y n h w ogtnr a y ae g mn a e b f mt
 e o i a e s m y nur ad o ln i o ml tks a e s m yi s o
 r      r t s l      t                l       r t s l r
so pot
 h w rf)
       i.

     F a ya d cse aoe h Gv n e flt g p e n n wyw h h ma n
     i l , s i u d bv te oe mn as o r p i ay a i te en g
      nl     s s      ,      r ti     al          t      i
otee mraoa e pot See. D. B ea1 (seigh asne fn unes
fht “ snb ” rf. e, g e’ r ft 7a r nta bec oif eci
     r e      l   i      . , fs i      st   t         l
id a dwe ,n rl ,r er lc d xe a ota hywu “ s tnhsl raz g
 n c e h e t a ap cse e e epct nh te o dr uiteee ei n
  it     ri e i i      f t     ti  t     l el       l r li
a esnb pot ( mhs add Fr e a d cse aoeas m p n teGv n e
 raoa erf” e pa s de) u h,si u d bv t o e o t h oe mn
       l i)       i      . tr    s s    ,      is      r t
se s o o ed h a etdby ’if ec i d mnr e o y we te ee sp cs
 e mt cn n ta r a
        t     t l e ue s n unes e os a d n h e h sl ’ r e
                        r l          tt   l    r    lr i
icro tn po c d r i mr nwa ovr See.i a 2 ( d a n tate i n
 nopr e o r e e pot ag h see. e, g d t 0i i t g h h es o
      a     jt    f     i   t       ., .    n ci    t r
if ec i a etdp t t nain fsl ’ p cs e e ee “ m lv o pot
 n une n r a
  l        l e a y r sc o i ee s r e r lc vn s e ee f rf”
                 r a t        lr i    f t     o     l    i)
( mhs add i (seigh lc o Mc en B Gn unes e os a d ya ta
 e pa s de) d a r nta akf ac ny C if eci d mnr e bfc h
     i     ; . st      t       l /     l         tt     t t
K’ p cs r e e s m y a poto use f d mu ) Ala afs b s h wv ,
 B r e po c di p “” rf, f npci a on. tes tit l h o ee
  si      jt     l      i      ie    t     t r u,         r
i wu se taaetd ue sn une v a eelg a y o d e v ecd y pot
t o d e mh r a by ’if ec oe sl o cl cu b e dne b a rf
    l      t le      r l       r lr i l    l    i         i
m g tai ee js s g l l w ta wu o e w eb tecs Ii uc a wya
 a i h s vn u l h y o e hn o d t ri e h ae t s n e h
 rn t          tit       r     l h s         .      lr
wo s e bec o potm g so d eeu e t poe n une
 h ea asne f rf a i hu brq rd o rvif ec
  l l           i rn l         i        l  .
Cu N 0-08
 or o 5044
  t .                                                 Pg 3
                                                      ae 9



tosol me v u Isylt mr ta ta p c “ a d e m e b d i n te ol
 o i fi i d a e t asil o hn h r e ws e r i d y i d g h t a
        t l.        te e     t i     t n        vi      t

po c d o s y h bde d u b o u tt b poue ad hn o i y on n u o
r e e cs b te ug e n me f ns o e rdcd n te ps b rud g p r
 jt     t        t      r   i                 sl     i

d w 51 cn . Se e’ B ea1 (t gLoyDpsint 7 17( mhs add
 o n -0 e s” e D . r ft 8ci ob eot a13 7)e pa s de)
         t      fs i     in      io    ,      i    .

A sc te v ec i n d i t e vn s o we e o n p cs o ayp t u rya
s uh h e dnes o e ni ee at h h r o r e fr n ai l e
    ,   i       t fiv            tr     t i        rc a r

r lc d n a u mntte rdcoteol r e e cs d ie bte u b o u t
e e e ay d s e oh pou fht apo c d o si dd yh n me f ns
 f t      jt t       t   t   jt    t v           r   i

( eteiu ws ps b ” d s d mclstei c o (e “p r o n oe e (e
i. hf r a “o i y a u e) uhe h d ein., u o d w” r x n i.
 .,   ge    sl j t ,       s   r t i.          ) t t.,

“-0 e s oay uh d s mn Nr osh Gv n e ce n e dne x a igh
 51 cn ” f n sc a u e . o dete oe mn i ay v ec epi nte
     t)          jt t           r tt      i     ln

bs frd e m igwe e o n t mk sc a a u mn(n is te mu ota
 a s o e r i n h h r o o ae uh n d s e ad f o h a on f h
  i    t n      tr   t           jt t , ,          t    t

a u mn.
 d s e )7
 j t t3

    37
      A p tf s ae nh mne nw c K’ p csw eeteGv n e a oee
       s a o tcs ote an i h h B r e e s,h oe mn l ris
         r i             r   i   si    r t      r ts l
o a e e b 20lt fo Mc en’fr ecus (o dcae)tigh,n 99
 n Sp me 01ee r m ac ny o m one n w eesdst tai 19
     t r       tr       l   s   r    l          an t      ,
“ B n st tp hs dc e ote n p csote mo e wo ak sf rr sln h
 K, i s r pae e dd nh u tr efrhi pr d o jce a ea m eg
   i t au       , i        i i         t    l  t t     ’ t
ng iin w h ac nyB G ”Se Lt t Cs mfo Cus fr Mc en (e .
eoa os i [Mc en C ] e ee o u o sr m one o ac ny Sp
   tt     t     l /    .     tr    t          l      l    t
2 20) D . B e Eh At ) D. B ea1 (seigh “Mc en’ o nt re
 7 01( e’ r f x a2 e’ r ft 7a r nta ac ny w a ony
 ,       fs i , .      ; fs i       st    t   l    s    t
av e Cs mta K’ p cs. hd en eoa daa m ln h” nta“]n e s
 d sd u o sh B r e.. a be ng i e ‘ r ’ eg , adh [ e ya
  i     t     t si              tt t     s t’       tt    r
l e t st e e ws of md y h p sn r m i rsos l fr eigK’ p cs
a r h st mn a cnr e b te e o p al epn b ost
 t, i a      t     i         r  i ry      ie    t n B r e”
                                                       si )
(t gi e a a LoyDpsint 6-3 D . Rp B e a 67s m ;e a o e’
ci , n r l , ob eot a 126) e’ e y r ft - (a e se l D.
 in t i              io       ; fs l i            )    s fs
B ea9a eigh, a cnr e b [M Loy tern e p c b wete aisws
r ft (s r nta “s of md y r ob] ht s r r e e enh p t
 i      st     t     i       .    ,   af i t          re a
d ie aa m ln h ;D . Sp B ea 4. (a e
e vdtr ’ eg ” e’ up r ft n s m.
 r        s t ) fs      . i     3   )

     Te ais u r ao te o e adma n oteee se rneo a m ln h
      h p t qa e bu h cn x n en g fhlt ’r e ct “ s eg
         re r l t        tt      i      tr f e     r ’ t
ng iin ”SelsSp B ea89 P’ Sp Rp B ea4 D. Sp Rp B e
 eoa os e P’ up r ft - ls up e y r ft; e’ up e y r f
   tt .      .     . i    ;.     . l i       fs   . l i
a5 B tast mni teeei “oc sr ” n i n croo td i fc i aga y
t. u h t e e n hlt s cn uoy ads o o br e – na,srub
      t ta     t     tr    l ,        t r a       t     l
cn a c d–b o ercr e dne Ud tee i u s ne tet e e m i lt
 o rdt
  t ie     y t r eod v ec
              h       i  . ne hs c c m acs h st mn et il
                              r     r t ,     a   t rs te
w g ,p t u r a tes m ay ug e s g Segnr l Cs m G dneo
 e h ai l l t h u m jd mn t e e eeay u o s u ac n
 i t rc a y            r     t a.         l   t    i
Acp bi o T nain V u i R a dP t T nain a 1 (d s g h Cs m
 ce a l y f r sc o a e n et a y r sc os t 0 avi ta u o s
    t it    a t     l     le r     a t        in t t
“f ne c c c m acsfa ci s eastel gina cn uoy n n spo e
 o er e si u s ne os el m bcueh aea osr oc sr ad o upr d
  t jt r t           l a          l t    e l       t   t
b e dne ; d st gh c c m acsfa ci swl ee c dwe p t “lgsh
 y v ec” i ( a nta i u s ne os el m i br e e hn a y aeeta
   i    ) . ti     tr t        l a    l  jt      r l     t
tern e p c [ a ng i e a a m ln h b de n sb i aye dnesc a
 h t s r r e ws eoa d t r ’ eg , u os o u m n v ec uh s
    af i        ]  tt      s t t        t   t   i    ,
cr sodne ewe te ais h r lc sc ng iin.
 o epnec b en h p t , a e e s uh eoa o”
  r         t       re t t f t       tt )

    Ao e m o p n o cn n o b we tep t ss h s niac ote a ta
     n h a r o t f o e in e en h ai itei i cne f h fc h
      tr j i        tt     t      re       gf         t t
p csw env oet ng iin ewe K ad Mc en B Gnrw e r e eete
r e e ee pno eoa o b en B n ac ny C; o e p cs v h
 i   r   r        tt    t           l /        r i     r
Cu N 0-08
 or o 5044
  t .                                                    Pg 4
                                                         ae 0




sb coay f r on ro e poe . e, g D. Sp B ea8cne nta“r e
 u e f n o e cu e f r rcs See. e’ up r ft (ocd gh p cs
  jt       f/ t - f       s    . , fs    . i         i    t i
w en f e ng i e”b we Mc en B Gad K) D. Sp Rp B e a 7
 e o r l eoa d e en ac ny C n B e’ up e y r f t
 r t ey       tt    t       l /          ; fs     . l i
(d iigh “ e ws o c abc ado h eoa o b we K ad Mc en B G ;
 a mt ta t r a n a u ak nfr ng iin e en B n ac ny C ”
    tn t h e         tl        t   tt    t            l /    )
[ e’ Rsost Cu’ Lt Rqe o Nv me 2 21 a2 akold nta“ e
 D. ] epneo ors ee eus f oe b 2 03t (cn w g gh t
  fs              t tr      t        r ,             ei    t h
p c ws of e ng i e b we Mc en B G n K ” LoyAia tt ¶ 22
r e a n r l eoa d e en ac ny C ad B ; ob f dv a¶ 2-3
 i      t e y tt t            l /          )       f i
(ts ntap csw e u e t ng iin ewe Mc en B G n g mna e b
 aeigh r e e sb c o eoa o b en ac ny C ad a e s m y
 tt      ti     r jt       tt    t      l /          r t s l
cn a o i D m ia Rpbc B g i adPci R m P’ B e a 5 cn aigte
 o rc r n o i cn eu i u a a n a f i ) ls r ft (o rs n “
  t ts        n       l, l r,      ic    ;. i          t t   h
o e adcu eo e adng iin”b we Mc en B Gadt cn a o i te
f r n on rf r n eoa os e en ac ny C n i o rc r n h
 fs        t fs        tt     t       l /         s t ts
D m ia Rpbc B g i adh Pci R mw h Mc en B G p cc v-- s K)
 o i cn eu i u a a nte a f i i ac ny C ’ r t e i a i B
    n       l, l r,        ic     t    l /     s ai s v       ;
i a2 (a e i a2 (a e i a3 (a e P’ Rp B ea2a eigh K’ p cs
 d t 1s m ;d t 8s m ;d t 2s m ; ls e y r ft (s r nta B r e
 .        ) .        ) .       ) .    l i       st    t si
“ e n d e m e a a eu o a m ln h eoa o b we te ue ad h sl i a
 w e o e r i d s rs t f r ’ eg ng iin e en h by n te ee n
  r t t n           l     s t      tt   t         r       lr
mne nr a y odc d n ht d” i a3s m ;da 34ag n ta K p csw e
 an o ml cnu e i ter e ; d t (a e i t - ( u g h B r e e
    r    l      t      a ) .         ) .     ri     t    i   r
n “o n r y eoa d n are uo ad ce e b b hh by adh sl ” i a
 o v u al ng i e ad g d pn n acp d y o te ue nte ee ) d t
 t l ti       tt       e    ,      t     t      r      lr; .
7a eigh,nh cs s e d n “ s tr m nr ’ln h g e e b wete ue
 (s r ntait s ae a si o r u fo a a m eg ar mn e enh by
   st     t i     , l d t el           s t e tt               r
ad h sl , ad h K ws of e o acp or e tee m o a o e o cu eo e
 n te ee ” n ta B a n r t “ce r e c ht s f n f r r on rf r
      lr       t       te        t jt      r       f      t f
.. ot] nae n c vis h r lcte rsu s f h m k p c” i a 9st g h
 . [r o eggi ai t ta e e h p sr ote a e l e ;d t ( a n ta
                t ie t f t      e e       rta ) .        ti   t
“M Loy e dd K’ p cs n i o nw huay eoa osw hK p sne” n
  r ob dc e [ B ] r e o h w i o n ng iin i B e on, ad
  .        i      s i     s     t t      tt     t     r   l
ta K’ p csw e e“i n ng iintl ) da1 ( g nta “] a a m ln h
 h B r e e s w h o eoa o aa” i t 0a u gh,[ n nr ’ eg
  t si       r t t        tt     l; .     ri    t i       s t
t nain w p t sec aigni o h o nn rsad ea, eoa [t aiet n
r sc o t o ai , ah c ni h r e wi e t n bh fng i e or v aa
 a t ,       re      t     s   r    te       l    tt ] r
are uo p c ” u“]a d n hpe h e ; da 1 ( a n i e a ata K p cs
 g d pn r e b [ h i o apn e ” i t 7st g n r l , h B r e
  e       i, t t t d t          r) .      ti , t i      t   i
“ e n s b a are e b wete ueadhsl adi n rs tr mr ’ln h
 w e o e y n g mn e enh by nteee n d o eu fo a m eg
  r tt         e t t           r     lr     d t l         s t
ng iin b wete uead ee ) P’ Sp B ea4a eigh “ Bi n mk
 eoa os e enh by n sl ” ls up r ft (s r nta K d o ae
   tt     t         r   lr; .      . i      st    t     d t
i o nrig e s n o t o n e s n we e o ce or e ” Mc en B Gre )
t w p c dci sr s w dci s h h t acp re c ac ny C od s
 s    i n io i           io     tr     t jt       l /       r;
i a5ag nta“r e b we K ad Mc en”w eev yi e n yr mr eta
 d t ( u gh p cs e en B n ac ny e s e df e lfo p csh
 .    ri     t i    t            l     r t r fr t         i   t
Mc en p d o“n l e sp i s ;P’ Sp Rp B e a 4 e pa z g h “ e
 ac ny a t ur a d upe ” ls up e y r f t ( mhsi ta t
   l     i      et     lr ) .      . l i            in t h
gv n e akoldeta nh cs‘ er e w e o re ng i e b wete ue
 oe mn cn w gsh it s ae h p cs e n f l eoa d e enh by
   r t        e     t i     t i     r t e y tt t              r
ad e e ”
 n sl ’ .
    lr )

     Mc en p n teakf eoa os ewe K ad Mc en B Gadhasne
      ac ny a t hlc ong iin b en B n ac ny C, nte bec
       l    is          tt    t          l /
oay xhne o o e ad on ro e, s a n g v ec aa s h Gv n e . Te
f n ecags f f r n cu e f r a d m n e dne g n te oe mn h
              fs      t- f s     i i       it      r t
Gv n e cu e ta h p csh Mc en B G a t o e(n l e) o rc r w e
 oe mn on r h ter eta ac ny C p dot rur a dcn a o e
   r t ts t        i   t   l /     i   h    et    t ts r
n awy sb ct ng iin n ig h Mc en B Gocs nl “ ctd p cs o
 o l as u e o eoa o o n ta ac ny C ca oa y dt e” r et
 t       jt      tt , t    t    l /       i l ia       i
cn a o o eta K.Se e. D. B e a 5st g h “ ]t ms Mc en B G
 o rc r t r hn B e, g e’ r ft ( a n ta [ ti e ac ny C
  t ts h             . , fs i      ti   t a    ,    l /
wu tl XClte D m ia g mn a e b cn a o tep c i ws wl g opy
 o de - e [
  l l     l h o i cn a e s m y o rc r h r et a ii t a
                  n    r t s l    t t]     i      ln      ,
uulfresn i m ” nta Mc en B Gwu “o e msei mnfc r si.
sa yosaoat s adh ac ny C o ds mi etl s au t e [ e
   l       le ,      t   l /      l    t    lt     a u r .,
cn a o ]watwu pyoaie pou ” i a1(a e D. Rp B ea7cig
 o rc r h i o d afr g nrdc ) d t 6s m ; e’ e y r ft (t
  t ts t       l       v     t; .       ) fs l i         in
LoyDpsint 1 ad seig h Mc en B G i n ng i e r e w h te
 ob eot a 15 n a r n ta ac ny C d o eoa p cs i o r
        io     ,    st    t   l /      d t   tt i    t h
g mna e b cn a o ) se lo e’ B e a 2 (seig h “ i n uuu fr
a e s m y o rc r; e a D. r ft 0 a r n ta i s o nsa o a
 r t s l      t ts      s fs i       st     tt   t    l
by t dt e p ct a eefr aiu r e s ;f D. Sp Rp B ea7ag n
 ue oi a a r eo sl o p t l i m” c e’ up e y r ft ( u g
   r ct i         lr    rc a t ) . fs     . l i        ri,
i e a ata –a huh“ e wsn a u bc ad o hng iinb we K ad
 n r l, h
 t i     t l og t r a o c a ak n fr eoa o e en B n
             t     he       tl         t    tt   t
Mc en B G – ng iin a n a pcirq r mn oI ep t eN e ”
 ac ny C ” “eoa osr o se f eu e e f n rri o 2.
   l /          tt    e t    ic i     t t ev t )
Cu N 0-08
 or o 5044
  t .                                                  Pg 4
                                                       ae 1



    Cs mi e hs a ind h apcin f h c c m acs f h s ee rq rs
     u o st l a cu oe ta p ia o otei u s ne ote a ts eu e
      t   sf     t     t l t       r t          l t i

cn d a o o“ h h te i s fine dne o s bstel gdi u s ne ote
 os e t n f we e h es ui e v ec t e a ihh aee c c m acs fh
  i ri       tr r     fc t i       tl      l   r t

s e e Wa Eey M me oteT d C m u t So dKo Ao : D e m ig h
a. e h v
 l ”S  t r e b f h r e o mn y hu n w bu e r i n te
                r     a       i    l      t t n

Acp bi o T nain V u fr R a dP t T nain (.. Dp o H m ad
 ce a l y f r sc o a e o et a y r sc os US e’ f o e n
   t it     a t    l     le r    a t         t     l

Scr yAr 20)“ u o sG dne nAcp bi o T nainV ui R a d a y
 eut pl 07( Cs m u ac o ce a l y f r sc o a en et P t
   i  i       t    i       t it    a t    l    le r

T nain” a 9 apne t P’ Sp Rp B e ( mhs add sea o d a 1
r sc os t (pedd o ls up e y r f e pa s de) e l i. t 0
 a t )              .   . l i)      i    ;   s

( mhsigeu e e o“toog ep n infh c c m acs u on nte a,
e pa z rq r mn f a hruh x aa ootei u s nesr ud gh s e
    in   i   t           l t     r t      r i      l”

ic d gspoig v ec”( mhs add i (x a igh c c m acsfa ci s
 n u n “upr n e dne e pa s de) d epi nta i u s ne os el m
  li      t    i   )    i    ;. ln     tr t         l a

a r e e we a ein ofc“ e. n spo e b e dne. S ma y Cs m hs
r e c d hn s r os fa a .. o upr d y v ec” i i r , u o s a
 e jt       st      t r   t   t     i   )    ll    t

e pa zdh –we ,s e , p t sesorvta rnain a es ce a e eas
 mhs eta h ea h ea a yekt poeh t sc o v uiacp b bcue
    i   t  r    r    r         ta t    l      tl


     I sh wv , n su dh –we e o n Mc en B G eoa d r e w h s
     t , o ee ud p eta h h r o ac ny C ng i e p cs i i
      i       r i t     t   tr    t    l /       tt i    tt
g mna e b cn a o o eta K – Mc en B G o e cn a o w ere o
 a e s m y o rc r t r hn B ac ny C ’ t r o rc r e f t
 r t s l       t ts h             l /    s h    t ts r e
r e od sr mh c may ffr x m e h p c “ ctd b Mc en B Gws o
 e c re fo te o pn i o ea p, e r e dt e” y ac ny C ato
 jt r                ,,      lt i ia             l /
l wSee. D . B ea5st gh,we Mc en B G og t “ ct” p ct
 o. e, g e’ r ft ( a nta hn ac ny C suh o dt e a r e o
        . , fs i      ti    t       l /        t   ia    i
teD m ia g mna e b cn a o XCl“ - e wu dc e. we et poue
 h o i cn a e s m y o rc r - e, XCl o d e d.. h h o rdc
       n    r t s l t t         l     l  l i       tr
te od ate i a d r e ; da 2 (seig h “ wh h [ sl aret a i a d
 h gost h dt e p c” i t 0 a r n ta [ ]e e a ee g s o dt e
             ct i ) .        st    t    t r ] lr e       ct
p c o g e u [ s es fnin fwe ei bivs h icn rdcte rdcate
r e r i s p a a i a uc o o h h t eeeta t a poue h pou t h
 i     v     ]l       t      tr l       t               t
[ ctd p c adtl xe t mk s m pot ;P’ Sp B e a 5 n ig h “ hn
 dt e] r e n slepc o ae o e rf” ls up r ft (o n ta we
 ia      i     i    t            i) .     . i      t   t
Mc en md o e t ur a d ee,te ee dc e we e “ acp or e te
 ac ny ae f r o n l e sl s h sl s e dd h h t ce r e c h
   l         fs    et l r ”     lr i       tr o    t jt
o e ) Ii s ma y n su d h – n kte te cn a o –K hd o o et tr
f r. tsi i r ud p e ta u ie h o r o rc r
 f”         ll   i t    t l       h    t t s B a n p w o un
                                                       r
d w ay refo Mc en B G Q ttte o r y K wseu et f fllod s
 o n n od r m ac ny C. ueoh cn a , B arq rdo ui a re
          r      l /       i       tr          i    ll l r
fo Mc en B G n t d s a h p c s b M LoySe D. ]Rsost Cu’
r m ac ny C ad o o ot e r e e y r ob e [ e’ epneo ors
       l /              t i t      .    .     fs           t
Lt Rqe o Nv me 2 21 (cn w d nta“ eeod v ec..n c eta
 ee eus f oe b 2 03akol g gh t rcr e dne.id a sh
 tr      t        r ,         ei    t h      i        it    t
K ws o rei e oet o nr eroeueordc m cad eth p cse f d
 B a n f e h t s i w p c o r st poue e hn s a er e pci ”
       t e t r ts       i t f            r   i t i      ie
b Mc en B G P’ Sp B ea4st gh K cu n “ ae.i o n e s n
 y ac ny C ) ls up r ft ( a nta B o d o mk.. s w dci s
     l /      ;.     . i     ti   t     l t       t     io
we et acpor e ” Mc en B G od s Lt t Cu fo Cus frPi i
 h h o ce re c ac ny C ’ re ) ee o or r m one o l nf
  tr       t jt      l /     s r; t r      t        l   a tf
( o 2 21) st g h “ B wso ia d odiet Mc en B G l m cad e
 Nv 6 03( a n ta K a b g e t e v o ac ny C a e hn s
   . ,       ti    t       l t     l r     l /      l r    i
od e atep c se f db Mc en B Gad K wsn f e o eue opoue
re d t h r e pci y ac ny C n B a o r t r s t rdc
   r        i    ie       l /              t e    f
m cad e o Mc en B Gt h p c se f d y Mc en B G. TeGv n e
 e hn s fr ac ny C ate r e pci b ac ny C ” h oe mn
 r    i        l /         i    ie      l /     )      r t
nv d el ad se we e t sp t u rapc o ter a os pb we K ad
 ee i c y dr ss h h h ai l se f h et nh e en B n
   r rt       e     t r i rc a      t      li i t
Mc en B Gwsi tewrsoI ep tieN e2“ostn w h h nr a p c g
 ac ny C a n h od f n rr a v o , cn s t i te o m ri
   l /        ,           t et     t     ie t         l in
p ccs ote a mna e b ids y
r t e” f h g e s m y nur
 ai          r t s l      t.
Cu N 0-08
 or o 5044
  t .                                                 Pg 4
                                                      ae 2



p csw e eld n codnew h o m ids y rig rccs “v ectate .
r e e st i acrac i nr a nur p c p t e – e dne h h. .
 i   r te           t     l  t i n ai      i    t

p c ws eld n codne w h . ids yp ccs i rq rd Se d a 89 O te
r e a st i acrac i . . nur r t e”s eu e e i. t -
 i     te           t      t ai         i .         . nh

e s n rcr tee dne sn sf c n ysb a i t a o araoa ep sn o
 xt g eod h v ec i o ui e l us na o l w esnb e o t
 ii      ,   i      t fi t     t tl    l       l r

ud s n aa aportlv o d a te mne i w c M Loy e K’ p cs Nr
 net dt n prp a ee f ei h anr n h h r ob s B r e o
  ra         ie l    tl           i   .    t si .

ite v ec sf c n y us naad ei d o e m c masn f h mnei w c
s h e dne ui e l sb a i n d ae t p i o p io ote an n h h
     i     fi t    t tl    tl     rt    r         r   i

K’ p csw ee oh nr ap c grccsfh g mna e b ids y Te v ec
 B r e e s tte o m ri p t e o e a e s m ynur h e dne
  si    r t       l i n ai   t r ts l      t.     i

o K’ p cssi p isf c nt spo s m ay ug e .
 n B r ei s m y nui e o upr u m jd mn
    si       l    fi t    t    r      t

    TeGv n e ’ cs otetes e fh euin “ e o m p c g rccs f
     h oe mns ae nh o ri ote qa o –t nr a ri p t e o
        r t           h d       t   h     l i n ai

te g mna e b ] nur” i ee waeta teGv n e ’ cs o te mnei
 h [a e s m yids y –s vn ek hn h oe mns ae n h an n
    r t s l      t         r       r t              r

w c K’ p csw e e 3 TeGv n e p n t r a v yil e dne oc n gh
 h h B r e e s. 8 h oe mn o t oet e lt v ec cne i te
 i    si    r t        r t i s li l te i            rn

p c g rccs f nt steta K. Adh qa u oe dnes y omash o y
ri p t e oe ie o rhn B nte un m f v eci b n ente n
 i n ai      ti h              t    i              l

so c m g n h Gv n e ’ cs Te v ec tate Gv n e ce a osoe y
 hr o i i te oe mns ae h e dne h h oe mn i s l i v l
  t n          r t      .   i     t     r tt s       r

gn a Mri pr n ynn o h e dnei d yh Gv n e se f a y drsete
ee l o mo a l oef e v ec ce bte oe mn pci l ad ssh
  r. e    t t,     t i     t        r t i cl        e

g mna e b ids y Msct a y h Gv n e flt d mnr eh M Loy
a e s m ynur
 r t s l    t . o ri l , e oe mn aso e os a ta r ob’
                 t icl t     r ti         tt t .    s

    38
      N we ii b e deteGv n e d c t y n sc nl o l eh e dne
       o h en s r f osh oe mn i r e ad uc c y ui te v ec
          r t is            r t s el       i t tn      i
w cicn ns ost e poffh nr ap c grccsfh g mna e b ids y
 h h o edcni tsroo e o m ri p t e o e a e s m ynur
 i t t       tu       t      l i n ai    t r ts l        t.
A aeu,h cu ws o et c mteGv n e ’ pp sn nfo tie iy oi e
s rs t e or afr do o bh oe mns ae i a e r odnf fr s f
     lt     t     c            r t     r     ft   t     tl
ay uhp e i e dne T a o e h lse e e , h cu hd oud tk ai i r
 n sc o na v ec o s m wa e r x n te or a t ne ae s ma
        t tl i    .          t s tt       t       r       l
ee ie o dnf ay v ectateGv n e m haga y os et b e dne f
 x c t ie iy n e dne h h oe mn i t rub cn d o e v ec o
  rs      t      i    t       r t g       l   ir      i
K’ p c g rccsIte u r tte x n h te ais o iut fcs nh “o m
 B ri p t e nhf u ,oh e e ta h p t cn neo ou ote nr a
  s i n ai .        te      tt t     re t                  l
ids y rig rccsts te wu b wl d sdotu u te p snt ns at
 nur p c p t e”e,hy o d e e av et s c r h r r e a os o so
    t i n ai       t      l    l i     r t e i e ti
c a ydnf ad drs M Loy p c g rccsi a i K, nt sp alie iy
l r ie iy n ad s r ob’ ri p t e v-- s Bado ea t ydnf
 el    t        e .      s i n ai    s v         re      t
ad drste o m p c g rccs f h g mna e b ids y adi adint
 n ad s h nr a ri p t e ote a e s m y nur – n n d t , o
      e       l i n ai          r t s l     t    ,     io
aa z ad x a te x n ow ctoe w p ae(ri efo ) n ao e Fr e t
 n ye n epi h e e t h hhst o a ll o df r m oe n h. u h ,o
  l       ln     tt   i          rl   fr         tr tr
te x n h e h o b h fh p t slc t aa mvfr u m yug e ,h p t s
 h e e ta i e r o ote ai e t o g n oe os m a jd mn te ai
    tt ttr       t     re e s     i          r      t    re
so dg ec eu cn d a o t tese f a oa o o tebreso pouinad
 hu i a f os e t n o h pci l cin f h udn f rdc o n
   l v r l      i ri          ic l t                  t
p sa o o sc m in Se eeaye. 1 Mo ’ Fd aP cc § 6 05 4 p 5-
e us n n uh o os e gnr l, g 1 or s ee l r t e 5 4-6 2 p 6
 r i          t .       l .,       e    r ai    .   ., .
115-1 (n y n “ udn o Pouin n P sa o”t u m y ug e s g.
 0-619aa z g Bres f rdc o ad e us n as m a jd mn t e
          li               t      r i        r      t a)
Cu N 0-08
 or o 5044
  t .                                                 Pg 4
                                                      ae 3



p ccsn eig r efrK p ae h p c g rccs fh g mna e b ids y s
r t ei st p cs o B a ll e ri p t e ote a e s m ynur a
 ai     tn i       rl t i n ai          r t s l    t

awo.
  h e9
   l3

    A n e aoeteGv n e ’ cn ate s s oK’ p c gs h M Loy e
    s o d bv h oe mns e r hs at B ri ita r ob s
       t    ,    r t     tl i        s in      t .    t



    39
      Av iu p n ii b e,h Gv n e ge byn p c grccsnh g mn
       t a os o t n sr f te oe mn os eodri p t eite a e
         r    is t is        r t           i n ai       r t
a e b ids y w cite pciids ytsu h eC maeD. Rp B ea1
s m y nur h hsh se f nur ai e e. o pr e’ e y r ft 0
 s l       t, i         ic    t   s r          fs l i
( f r g or e s “ tenr a mne oa a mna e b r) e pa s de)i a
r ei tp cs e i h‘o m ’an
 ern      i   tn         l   rfr gr e s m e”( mhs add d t
                                     t s l         i    ; .
1 ( f r g o nr a p c g rccs ote a mnids y) e pa s de) I s m
 2r ei t “o m ri p t efr h gr e nu r”( mhs add n o e
   ern          l i n ai            t   t       i     .
is ne fr x m e h Gv n e a uet p c g rccsntesc r oteah n
 n acs oea p, e oe mn l dso ri p t ei o r e o fhfs o
  t ,         lt      r tl       i n ai       h  ts       i
ap e bs e , uh s h mnei w c Mc en B G ei p cs os et i o n
 pa l u ns sc ate an n h h ac ny C s t r efr a s ot w
   r    i s             r   i    l /      ts i      l   s
cs m s i. h p cso Mc en B G s e o m cad eoei rsc a Sa ad
 u o e –., er efr ac ny C ’ a sf e hn str ae uhs e s n
  t r et i              l /    sl     r   i   tl s      r
J Pne Se e. D . B e a 56 st g h “ C ’ cs m si.r ae ] wu
 Ceny e,. , e’ r f t - ( a n ta B G u o e [e ei r o d
       .     g   fs i        ti   t     s t r ., tl s      l
s mi etlB Gwap cte w ewl go a” i a1 ( a nta“ C cs m s
 o e mse C h r ehy e ii t py ; d t 6st gh B G u o e
   t     l       ti        r ln     ) .     ti   t      t r
s mi e dt e te r ete w ewl g o a”
 o e ms i a d h p cs hy e ii t py.
   t     ct      i       r ln      )

     A o e p n, h Gv n e mks we n rp snt n ao p c g rccs
     t t r o t te oe mn ae s ep g er e a os bu ri p t e
        h is         r t          i     e ti     t i n ai
w c a n se f t ay nur aa – n w c a n spo e b ca os o eod
 h h r o pci o n ids ytl ad h h r o upr d yit nt rcr
 i e t ic             t    l      i e t      t    ti
e dnet bo e,. ,D . B e a 2 (seig n ra ata“ i n uuu fr
 v ec o o .Se e. e’ r ft 0 a r n i e l , h i s o nsa o a
 i    ,    t     g   fs i        st , t i      tt   t   l
by t dt e p ct a eefr aiu rt m ” n ta“ wh h te ee aret a
 ue o i a a r e o sl o p t l i s ad h [ ]e e h sl g s o
   r   ct    i     lr     rc a e ,       t    tr   lr e
dt e p c..s fnin fwe eibivsh icnrdcte rdca h[ ctd
i a d r e.i a uc o o h h t eeeta t a poueh pou t e dt e]
 ct i           t      tr l        t              t t ia
p c adtl xe t mk s m pot st gh “ ] c p cs o gosh hv n be
r e n slepc o ae o e rf” ti ta [i e r efr odta ae o en
 i     i     t           i; a n t s n i            t    t
poue a s bsd pn nc a d xessii awy ps b tate xesswl e
rdcd r e ae uo a i p e epne tsl as o i e h h epne i b
        et          ti t       ,           sl t          l
h h ad h epc dpot wln m e az” ci ig h “un azdpot i n
i e n te xe e rf i o a rl e l m ta []r l e rf” s o
 gr           t    i l t t ii ; a n t           ei    i    t
“nsa r m bs e s np n;ru gh “p o c os a b wog n n w u nse
 uuu fo a u ns t do t ag nta [] j t ncn e rn ad e bs e s
     l       i s a i”      i   t r ei                  i s
myhv mr ‘r w gp n ta a i p e ” n ta “rfs r n ga n e ee i
 a ae o goi a s hn nc a d ad h pot a o u a ed vn n
         e     n i’       ti t ,      t   i e t rt ,
t nain b we ur a d ais ;D. Rp B ea91 (seigh “no u ns
r sc os e en n l e p t ” e’ e y r ft -0a r nta [] bs e ,
 a t      t     et re ) fs l i                st   t    i s
n ee oeeigo n l e cs m s s urn et e n pot adh “i n uuu
 o vn nsl t ur a d u o e, gaa edo a arf” nta i s o nsa
 t       ln      et    t ri      t      r   i     tt t     l
frn wc ma e n t e napot–o ee t fla oe e – n h fsf wya o
 o e o pn s o o a
           i t     r   rfi r vn o a l g h i teit e e s f
                                     i t tr        r     r
e s ne ; da1(seigh “ ]ee sakfrfa l ys oncsal a osqec
 xt c” i t 0a r nta [ sl ’lc opotbi i n ee r y cneune
 ie ) .        st     t a lr         i it    t   si
o p cs e g eto o, r f o u o b we by ad ee” uis a “ a js b a
f r e b n s o l wo o c ls n e en ue n sl, b n ed my u e
   i    i t            l i   t       r    lr t t        t
cneune f nnc a da o, uh sao cs tatr o t b h h tatoeh
 osqec o ua i p e fc r sc albr o sh un u o ei e hnhsta
              ti t   ts            t t      t    gr        t
w e n ue i tepo c dbde uo w c tep cs w ebsd ;i a 1 n (t g
 e ic dd n h r e e ug pn h h h r e e ae” d t 0 . ci
 r l            jt      t     i      i    r    ) .     4 in
ai enH v dBs e Shopbcin otelnepoot nh “ ea u r e o
rc i a a u ns co u ia o frh b k rpsi ta t flr a fr
 tl     rr    i s    l l t          a t     io t h i e t
n w u ns e i 3-0 e e , w h on cin oc n ghstt soc ma eite
 e bs e [s s 04 p cn” i nid a o cne i tetii fr o pn snh
     i s ]        r t t      it       rn     asc      i
se f ids ytsu h e
 pci nur ai e e )
   ic    t    s r.

     A sc e dnewu apat bi e vn Nte p t hsrudh tee vn
     l uh v ec o d pe o er l a . e h a y a ageta hr ea
      l    i     l    r    re t i r r           t   l t
p c g rccs r o eta toe fK ad h g mna e b ids y fw c K ws
ri p t e a t r hn hs o B n te a e s m y nur o h h B a
 i n ai     e h                 r t s l     t    i
a a.
 pt
  r
Cu N 0-08
 or o 5044
  t .                                                Pg 4
                                                     ae 4



p cs ae o “ei d bde “ apo c dh epr r ic m ad xess n aaee
r e bsd n d ae” ug st tr e ete xo e sno e n epneadt lv
 i         tl     t h   jt       t’                    l

ta ws xe e t ra apotoc te xo e st tu cs w e u y mrzd Se
 h a epc d o ep rf ne h epr r s r p o s e f l a oie ” e
  t     t          i        t ’ a-    t r l      t .

D. B ea6 D. Rp B ea23 A d cse aoeh wv,h Gv n e hs o
e’ r ft; e’ e y r ft - s i u d bv o ee te oe mn a n
 fs i     fs l i      .  s s     ,   r     r t     t

adcd ui e e dneo upradls o iteeui d a temnei w c M
 due sf c n v ect spo n f h u nhrq se ei h an n h h r
      fi t i         t   e t      it tl      r  i   .

Loy e vdK’ p csr mh anabde. Mroe eei h Gv n e hd pld
 ob d ie B r efo te nu ug s o v, vn te oe mn a see
     r    si          l  t   e r   f     r t      l

o i d a h w M Loy sd ug s o e p csteGv n e p n t n e dne o
 u n ei o r ob ue bde t s r e h oe mn o t o o v ect
 t   tl      .         t    ti ,      r t is        i

d mnr eh te o m p c g rccs fh g mna e b ids yr cn s n w h
e os a ta h nr a ri p t e ote a e s m ynur a ost t i
    tt t       l i n ai        r t s l    t e ie t

wa M Loyi h e
 h r ob d e.
  t .    d r

    Ii rp b e teGv n e de a e ta M Loyei eta“o m p c g
    n se y r f h oe mn os s r h r obtsf dh nr a ri
     t l i,       r t      st t .      ti  t    l in

p ccs ote a mn nuriv vte rp a o ad os e t n f ug sh po c
r t efrh g e ids yno eh p a t n n cn d a o o bde ta r e
 ai       r t    t  l    e ri       i ri        t t jt

cs ad u ufr g e t m p id w h o e mu o pot ut n ne h c mays
 o s n o p o a i ni e e o i s m a on f rf b li octe o pn i
  t     tt      v     r , t        t    i i

am u fci . D . Rp B ea1 Tte a ef cteGv n e e e h el m
 a r al y e’ e y r ft 2 oh s m e e,h oe mn l we ci s
  t e it ” fs l i      .        ft    r ts r a

ta M Loyei etats o m idsyrcct s p cs bsd pn ei d ug s
 h r obtsf dh i nr a nurp t eoe r e“ae uo d ae bde
  t .    ti  ti     l  t ai    ti           tl     t

. .w h h epct n f pot ne a al y m u [ byn tet tu pae D .
 . i te xe a o o a rf oc [ fci ] a r s eod h s r p hs ” e’
    t      ti       i       it   t e]         a-     . fs

Sp Rp B ea7I seigh wv,h teGv n e po e n ca osohrcr
 up e y r ft.t tl , o ee ta h oe mn rf r oit ntteeod
  . l i      i ln      r t     r t f s ti

t spo toe sein S u n o b h M Loy aia t n h dpsinee sh
 o upr hs a r os c t y f o r ob’ f dv adi eot rva ta
     t     st . ri       t .    sf i      s  io   l t

h nv md ay uht e e s 0 I ay vn ts mnt sc bodf c–e r n fr
e ee ae n sc st mn. n n ee ,ei oyo uh ra e e r eig o
    r         a   t4         t t            f t fr ,

    40
      Te n ee aga y upr n e dne h i ce i teGv n e ’ b e i a
       h o y vn rub spoig v ecta si d n h oe mns r f s
          l        l     t   i     t t       r   t is
r e ne o M Loy ts mn ta “rigb a al y uha XClte D m ia
 e r c t r ob’ ei oy h p c
 fe       .     s t       t i n y fci sc s - e [
                                     it       l h o i cn
                                                       n
g mna e b cn a o i a p fc wr ’wu b bsd pn bde h cn d sh
 a e s m y o rc r n ‘e e o d o d e ae uo a ug ta os e te
 r t s l t t]           r t l    l            t t ir
fc r’ p e i o p adepne ( g te uprs f nee fr h epc do p ,
 a oy o na u u n xesse. h spo t f edd ote xe e u u
  t s t tl t t             .,       t a            t   tt
oeha epne e cit d e lbre.”Se e’ B ea5cig n ca c rig
 v ed xess l t c y i c ao t) e D. r ft (t ad h a e z
  r         , e ri , r t   , c.    fs i    in     r ti n
Loy Dpsina 143) H wv,p t u r we ra i cn x tea u ce
 ob eot t 3-5
         io        . o ee ai l l hn ed n o e , h c a i d
                          r rc a y          tt     tl t
ts mn de n ee po st ds ie rig rccs n h g mna e b ids y s
 ei oy os o vn rf s o ec b p c p t ei te a e s m y nur a
  t         t      e     r   i n ai       r t s l      t
a wo. Mroe te ei oys mc tobs ad ak g n pcit t s v ate
   h e o v , h ts mn i uh o a c n lc n i se fi o e e s h
    l     e r     t             i      i    icy    r
Cu N 0-08
 or o 5044
  t .                                                 Pg 4
                                                      ae 5



ea p, o a r i ot “o e mu o pot a wl s o h (nunf dt m nee
 x m e “ pot r o s m a on f rf, s e at te uqa i e)i e edd
    lt     f”           t    i”   l          ti

t a o aln o eo e aa r fci ” wu b mctoi psc nlc ni d a
 ol w p t bc m “m ue al y – o d e uho s m ii adak gn ei
   l   at         t    it    l           lt     i    tl

t cni tteeui pof f o m p c g rccs n hids y
 o ost e hrq se ro o nr a ri p t ei te nur
    tu      it          l i n ai         t.

    A sc js ate Gv n e hs ae t c m l te v ec nee t poe y
    s uh u s h oe mn a fld o o pe h e dne edd o rp l
        , t       r t     i       i     i            r

sb a i e s ot nh M Loye K’ p cs ae o bde tapo c d o em g
 us na i psi ta r ob s B r e bsd n ug sh r e e s m a i
  t tt t i o t .      t si             t t jt         rn

o pot h Gv n e hsi i r fldoliteeui e dneo s bstasc
f rf, e oe mn as ma yaet ec hrq se v ect e a ihh uh
    it    r t      ll i    it   it i      tl    t

a rcdri cn s n w h o m p c g rccs n h g mna e b ids y
 poeu s ost t i nr a ri p t ei te a e s m y nur
     e    ie t        l i n ai         r t s l    t.

    TeGv n e ce s m o e e dne h r a s o h p c g rccs f nt s
     h oe mn i s o e t r v ecta et t te ri p t e o e ie
        r   tt        h i      t le        i n ai      ti

o eta K. B tae dneloas o a y h dy
t rhn B u h v ec a flt c r te a
 h        t t i   s i    r      .

    Frea p, nsv a p cs h Gv n e r e t M Loy ts mn ta
     o x m ei ee l l e te oe mn e r o r ob’ ei oy h
          l    r a         r t fs      .   s t     t

“v yn [e h s ee wre w h hs“se e te ‘o p s nada o e m u
ee oe h a ] v okd i ” a a s d h r cs e t d l wd i t
  r    ] [    r      t     ss    i   t r a r l      ne

[ AM’ n[oea aa s ote aiu rrdc o o e pw h t g p c ” e D.
 S ] addn n n y s nh p t l pou t c m u i aa e r e Se e’
    ,    ]   li       rc a    t        t r t i.       fs

B e a 4 cigadqo n Loy Dpsina 121) sea o e’ Rp B e a 1
r f t (t
 i      i n n u ig ob eot t 1-4 e l D. e y r f t 1
               t        io      ;    s fs l i

(seigh “M Loyei eta eeyoyh hs v wre w h a bsdh rr e
 a r nta r obtsf dh ‘v bd’ e aee okd i hs aete p cs
  st   t .    ti   t r         r     t        i i



rq rd v ec oids y rcc Is a teei oysmrite e oa r m fr
 eu e e dne fnur p t e n ed hts mni o nh v n f p e oa
   i   i        t ai . t ,       t       e      i    i r
lye o –a i rdc o t s m v ye mn r p c gp n p ss fr i s m wa
 ap sn n n ouin o o e e l e ay ri r c l , e o h n o e h
    r      t   t         r e t     in iie t t             t
as a ad ho t at m (s e fre b M Loy ueoteqaf r i [ p fc
 brc n teri l e s a r no d y r ob’ s f h ui e “ a e e
  t t      ec r        i c     .    s         li n ] r t
wr ” Fr e n w h ad g h Gv n e ’ r e ne o a al y sc a XCl a
 o d. u h , o i s n n te oe mns e r c t “ fci uh s - e,
  l)    t r t tt i         r  t fe          it         l”
rv w f ht nc prva tatei dei oy e r d pcia y ad n ) oXCl
 e e oter s i ee s h h ce ts mn r e e se f l (n o yt - e.
  i       a rt    l t    t   t     fr    i cl      l     l
Se ob Dpsint 3 (of m gh Loyst k g bu XCli p t u r Ad
 e Loy eot a13cnr i ta obi “l n ao - e”n ai l ) n
          io         i n t        ai     t   l    rc a.
ee at XCl M Loy ad l cneetah hs oi c p sn kolde fh
 vn so - e, r ob cn d ocddh e a n d e, e oa n w g ota
          l .        iy        t       rt r l       e     t
c may p c g rccs Se da 14st g h XCl nv t d h m h w hys
 o pn’ ri p t e e i t 1 ( a n ta - e “ee o [ ] o te [e
      s i n ai .       .     ti   t   l    rl i           t
p cs )
re”
 i ].

    S nia l ite ore fi dpsin h Gv n e suh o rs M Loy s
     i i cn y nh cu o h eot , e oe mn og t p s r ob a
      g f t,       s   s  io t   r t     t e .
t we etep c gp ccs h h ds ie w e tnad n h ids y M Loy
 o h h h ri r t e ta e ec bd e s d i te nur
    tr     i n ai     t   r    r a r         t . r ob
                                                 .
d mr d “ ma h wwu I n w”Se ob Dpsint 7
e u e I en o o d ko ? e Loy eot a14
   r:      ,      l              io    .
Cu N 0-08
 or o 5044
  t .                                                  Pg 4
                                                       ae 6



o a i p e cs, cigLoyDpsint 1) 1 Oc aa , o ee sc ts mn i
 n nc a d o s i n ob eot a 14 4 ne g nh wv, uhei oys
   ti t    t” t        io    .      i      r     t

mc to ee l o ev a pof f o m p c g rccs n h g mna e b ids y
 uh o gn at s e s ro o nr a ri p t ei te a e s m y nur
        r    r             l i n ai         r t s l    t.

I adin hts mn il me o i fct “v yn [.Loy] a ee wre w h
 n d t , eei oysi i d nt ae o ee oeM ob hs v okd i .
    io t   t      t    s       r   r        r      t”

Teei oyhs os oee pro t b a os e dt st n oc n grigrccs
 hts mntu de n vn upr o e cn d e ae a o cne i p c p t e
   t          t     t       i r t ti      r n i n ai

i teg mna e b ids y s wo. Fr e teei oy e rt st g “ re
 n h a e s m y nur a a h e2 u h , hts mn r e o ei at g
     r t s l     t      l4   tr     t     fs   tn  a t

p c”oecid iu “aiu rrdc”B n we deteGv n e epi h wh
r efr ahn v a p t l pou. u o h e osh oe mn x a o ta
 i       i d l rc a    t t    r       r t ln      t


    41
      “tnad A o e M u ”(S ” i au to mau mn ue i idsi
       S d
        a r l wd i t “ AM s n f esr e sd n nurl
              l     ne       )      i      e t           ta
eg e igo unfteaoe o ee ei c m e n a pcits Gn a y pa n
 n ne nt qa iyhlbrf r x tdn o pt g se f ak ee l sek g
  i r       t        ft r         li     ic .     rl     i,
ten me o s nad l wd m u ss h a on ot m taitks n v ae wre
 h u b ft d a o e i t ite mu fi e h t ae a ae g ok ,
       r   a r l      ne          t      t         r       r
epn n ae g e o ad s g v ae kl t c m e a aiu r p a o (r e , o
 xed g v ae f r n u n ae g s l, o o pt p t l oe t n o h efr
    i    r   ft    i   r    is      l e rc a ri        r
ea p,ose b s m p t u r a mn.Se eeay ob Dpsint 4-0 Loy
 x m e a m e o e ai l g e ) e gnr l Loy eot a195 ob
    lt s l       rc a r t           l        io       ;
Aia t 3 M he A mrn AHnbo o Mng mn Tcn us 2 (d d20)
f dv ¶ 1 i a r s og
 f i    ; c l    t , adok f aae e eh qe 75 3 e 01
                                       t   i         .    .
    42
     Mr gn a y tsafo c ata M Loys o p e ad ui ettsft
      o ee l , if r ml rh r obi c me n n qaf doeiyo
        e rl i    r    e  t .         tt    li     t
nr a p c gp ccs n h g mn a e b ids y A n e aoe h p snl
 o m ri r t e i te a e s m y nur
    l i n ai         r t s l     t . s o d bv e e oa y
                                        t    ,    r l
d ci e te ee ay n w de Se.0spa
i l md h ncs r kol g e n , ur.
 sa         s      e .    4

     A aersnt e f Mc en B G w ci it s o e , by ) M Loys y
      s rp e a v o ac ny C ( h hs nh cn x a ue, r obi b
          e ti        l /       i , i tt        r .
n mas ee al p vtte ei oh w n p t u r a mna e b f m( e sl s
 o en ncs r yr yoh d asf o ay ai l g e s m y r si. ee )
         si i         tl          rc a r t s l i      ., l r
s te p cs mclste o m p c grccsfh g mna e b ids ys wo.
 e h rr e uhe h nr a ri p t e o e a e s m ynur aa h e
 t i i ,       s       l i n ai     t r t s l       t      l
See. LoyDpsint 1(cn w d ntahlcs n p sn, r-ad n w de
 e, g ob eot a14akol g gh eakay e oafs hn kol g
    .,        io            ei    t         r l it        e
a t h w XCl– h D m ia g mn a e b cn a o – ei p cs Mroe
s o o - e te o i cn a e s m y o rc r s t r e. o v ,
          l         n     r t s l      t t   ts i )     e r
acr nt h dpsin M Loy a “n wretrelcsn h]i,ic d g n
 cod goi eot , r ob hs o y okdh p ei [ sl e n u n oe
    i    s   io .             l        e a     i f” l i
f m r roi e p y e a B Gad s rdcso adhf mwe h ws m oe a
i p ot h m o mn t C (ni p ee r ntei
 r i     s l      t         t e    s)      r h e e a e p ydt
                                               r       l
tei e f i dpsin Se da 18 LoyAia t ¶ - Te i n id a o i te
 ht m o h eot . e i t 3 ob f dv ¶ 14 h es o n cin n h
         s   io       .    ;      f i      . r      it
rcr tae h M Loy fse p y o h e p y atei eo h dpsinw e
 eod h i e r ob’ it m oe r i m oe t ht m f i eot
       ttr .       sr     l r    s l r            s   io e  r
g mna e b c ma e Ide te v ec sge sh te w e o See. Loy
 a e s m y o pn s ned h e dne ugs ta hy e n . e, g ob
 r t s l        i.      ,    i        t t     r t     .,
Dpsint 3 ( a n ta“]e o pn ta[M Loy wsw h o[ sfs 2 ya
 eot a 16st g h [ h c may h
    io      ti    tt            t r ob] a i fr h]it 1 e s
                                   .         t    i r      r
ra ymd eey igh me e” i a1 2(ec b gh bs e e o Loy e p y s
 el ae v t nte s vs ;d t 6 1ds i nte u ns sf ob’ m oe )
  l       rh       l ) . ,        ri       i s       s l r;
LoyAia t ¶ , (a e B ee a u igaged ta b hw e a mna e b
 ob f dv ¶ 2 4s m. u vn s m
      f i          ) t       s n runo h o e g e s m y
                                           t t r r t s l
c ma e ad su igh M Loy a kolde fh r rig rccs h kolde
 o pn s n a m ta r ob hd n w g ote p c p t e ta n w g
     i,    s n t .               e      i i n ai , t      e
wu e h s nia l p -a o ps d eh d e ote nistsu h eadhs o d
 o di e i i cn y r d e r o-a te a s fh e r a se e, ntu cu
  l t r gf t e t          t t    t       te i    r         l
h d b de e cn mo nos Se d¶ 134id a n ta Loywre fr ifs
 a l e e md o e pr eu e i ¶, - ( i t g h ob okd o h it
 ry          t    a    .    .        n ci   t            sr
e p y fo 19-91adh h ps B G m o mnbgnn 07 Ee mrtte
 m oe r m 9019 nta i o- C e p y e eai 20) vn o oh
   l r          ,     t s t        l    t        .      e
p n ii du f tae dne oc n g h p c g rccs f n t o a mna e b
 o t ts ob u h v ec cne i te ri p t e o o y w g e s m y
 i,       tl t i          rn     i n ai      l     r t s l
c ma e cu sf ct poe nur-ie rcc
 o pn s o d uie o rvids y w p t e
     i   l f             t   d ai .
Cu N 0-08
 or o 5044
  t .                                              Pg 4
                                                   ae 7



cne r a s o h Gv n e ’ cn ate s– h p csa bsdo ana bde,
 ocp et t te oe mns e r hs ta r e r ae n nu ug s
   t le         r t     tl i      t i   e       l   t

d cse aoe 3
i u d bv 4
 s s    .

    F a yteGv n e a o pns pg os s m a z g e a ts mn b M
    i l , h oe mn l sed a ae r o u m i n c t nei oy y r
     nl      r t s                  ri    ri t         .

Loy oc n gh p c grccsfXCl Mc en B G D m ia g mna e b
 ob cne i teri p t e o - e, ac ny C ’ o i cn a e s m y
      rn     i n ai      l   l /    s    n   r ts l

cn a o e gnr l D . B e a 45 a eig i e a ata“ ep csta XCl
 o rc r e eeay e’ r ft - (s r n n r l , h t r e[ t - e]
  t t .S    l fs i           st , t i     t h i    h   l

cagd o Mc en [ e ] e r ie b teao cs ad eedd pn h cnrc o
 h e t ac ny w e d e m d y hlbr o s n dpne uo te os uin
  r      l     r t n              t                t t

rq r mn, cig n ca c rig ob Dpsint 1-4a oi n LoyDpsin
eu e e s i n ad h a e z Loy eot a121 l cig ob eot
  i   t” t       r ti n       io    ;s t         io

a162 103)4 B , y e nin h ts mn cnen XCln te a mna e b
t 1-3 3-54 u b d i t , a ei oy oc s - e, o h g e s m y
    ,    .  t    fio t t t       r    l t     r t s l

ids yn ee l5 Fr e teei oysmcto ocp aadsak gn pcit ad
 nuri gn a4 u h ,hts mni uho cne u nilc ni se fi n
   t    r.    tr     t           tl     i     icy

d a.S nia l a ogted i ec s hts mn o i ayics o opotm g s
ei i i cn y mn o r e c n e teei oy ms n d u infrf a i .
 tl g f t,       h fi i ,     t     t    s s     i rn

Acr n y ie h o e e dne uie aoe M Loy ts mn cnen gXCl
 cod g , kte t r v ec o l d bv r ob’ ei oy oc i - e’
   ill        h i      tn     , .   s t      rn    ls

p c gp ccs o cno cni t tepofotenr a p c gp ccsoteg mn
ri r t eto an ost e h ro f h o m ri r t e f h a e
 i n ai        t tu               l i n ai        r t

a e b ids y h irq rd omkteGv n e ’ cs
s m y nur ta seu e t ae h oe mns ae
 s l    t    t   i          r t      .

    Cs m hs pknla y n h mt : T poe h t nain a es ce a e
     u o s a soe c r o t s ae o rvta r sc o v ui acp b
      t           el    i tr        ta t     l     tl


    43
      S ma y M Loy ei e tai ws n uc m o” o XClte D m ia
      i i r , r ob tsf d h t a “o no mn fr - e, h o i cn
         ll   .     ti    t     t             l      n
g mna e b cn a o t b cld pno ea r e oa aiu r e dr gh cu e
 a e s m y o rc r o e ae uot s p cfr p t l i m u nte or
 r t s l t t,         l       t i      rc a t   i      s
o a esn e LoyDpsint 3-2 TeGv n e mks ot m t su e h
f sao  .Se ob eot a 113 h oe mn ae n ae p o qa ta
                  io       .     r   t       t t    r t
ts mn w h s ot nh,nur-ieg mna e b f ms p cs ae o ana
 ei oy i i psi ta ids y w , a e s m yi s e r e bsd n nu
  t      t t io t      t  d r t s l r      ti           l
bde.
 ug s
    t
    44
      Seloe. D. B ea1(seigh Mc en B Gs mi e dt e p cs
       e a , g e’ r ft 6a r nta ac ny C “o e msi a dr e
          s . , fs i      st   t   l /      t    ct i
t XCl ;da2 (seigh XCl p csw e bsd pn n xe a ota h sl
 o - e” i t 0a r nta - e’ r e e “ae uo a epct nh te ee
     l) .      st    t  ls i    r            ti   t   lr
wu cv i epne ad eie o eee o pot ;i a 2 ( f r g o h mnei
 o d oe t xess n raz s mlv f rf” d t 6r ei t te an n
  l    rs           l       l    i) .    ern          r
w c “r e[ e ] e . b we XCl n Mc en” D. Rp B e a 7 a eig
 h h p cs w es .. e en - e ad ac ny ; e’ e y r ft (s r n
 i    i    r t     t     l      l   ) fs l i        st
ta“ e r e cagd y. XCl dpne uo cnrc o rq r mn ”
 h t p cs h e b.. - e[ eedd pn os uineu e e s.
  t h i     r         l]            t t   i   t)
    45
     A n e aoe M Loy ad l akoldetah hs o e oakolde f
     s o d bv r ob cn d cn w gdh e a n p sn n w g o
        t    , .      iy     e   t       r l   e
XCl p c g rccs See. LoyDpsint 1
- e’ ri p t e e, g ob eot a14
  ls i n ai .     .,        io   .
Cu N 0-08
 or o 5044
  t .                                                   Pg 4
                                                        ae 8



bcuep cs w est d nacrac w hnr aids yp c gp ccs “b cv
 eas r e e el i codne i o m nur ri r t e o eie
     i    r te           t    l  t i n ai , j t

e dne f h nr a p c g rccs f hids y n us o irq rd tg h w h a
v ec ote o m ri p t e ote nur i qeins eu e ” oe e i “
 i           l i n ai          t      t      i ,   tr t

toog ep n inf h c c m acs u on n te a ” n “n x aa o o wy .
 hruh x aa o otei u s ne sr ud g h s e ad a ep nin f h. .
       l t       r t       r i      l         l t

sc c c m acse a ih h te et nh d n if ec tep c ” SeCs m
 uh i u s ne s bs ta h r a os p i o n une h r e e u o s
    r t      tl     t   li i d t l          i.     t

G dne nAcp bi o T nainV ui R a d a y rnaina781( mhss
 u ac o ce a l yf r sc o a en et P t T sc ost- 0e pae
 i        t it    a t    l    le r a t        ,

add sea o d a 1 (x a ig h c c m acso s e l m a r e e we “ e
 de) e l i. t 0 epi n ta i u s ne f a ci s r e c d hn t
   ;   s          ln     t r t        l a     e jt       h

aea osr cn uoy n n spo e b e dne.
l gin a oc sr ad o upr d y v ec”
 l t   e l        t   t     i   )

    Mc ateeod e ic dsolt e dne ou e ig o K’ p csw ee
     uhshrcr h en uetote v ec dc mn n h w B r e e s,
              r l     il i         t       si    r t

stohrcric dsse il n e dne“b c v”rte w e6 adte x aa o
 ooteeodn uee na y o v ec(o eie oo ri ) nlt ep nin
         l   s tl    i     jt     h s4     il l t

    46
      Mc en z os n n hlnugi teCs m pbcintig h “o eie
       ac ny e ei o teagae n h u o s u ia o st ta b cv
         l     r                     t     l t   an t j t
e dne f h nr a p c gp ccsote nur i qeins eu e”we ap t’
 v ec ote o m ri r t e f hids y n us o irq rd h e a y
 i             l i n ai            t      t     i      r   r s
ci tat nainv u i acp b i bsdo cn s ny w hnr aids yp c g
l m h r sc o a es ce a es ae n ost c i o m nur ri
 a    ta t       l      tl             ie    t     l   t in
p ccs SeCs m G dneo Acp bi o T nain V u i R a d P t
rte
 ai . e u o s u ac n ce a l y f r sc o a e n et a y
              t    i           t it     a t     l     le r
T naina78e pa s de)P’ Sp Rp B ea23 Cti nteGv n e ’
r sc ost-( mhs add ls up e y r ft- ri z gh oe mns
 a t              i    ;.      . l i       . ici        r t
e dne e a “u eie Mc en p n d os vs h – [ s h o yl s a o o
 v ec h e s sb c v ” ac ny o t l be eta “ ]te n i urin f
 i      r      jt ,    l     iey r         t a      l l tt
o eie v ec”– h Cs m pbcin i s Haqa e R igLt i w c te
 b c v e dne te u o s u ia o ce a edu t s u n ee n h h h
 jt     i           t     l t    t        rr l     tr    i
aec acp dshrq se o eie v ec”f o m ids yrigrccsro h
 gny ce e ateeui “b c v e dne onr a nur p c p t e pof a
         t        it j t     i          l   t i n ai       tt
te r en us o “ a d ie w he rneo r e pbsei ardjun ( e o e
 h p ci qein ws e nd i r e ct p cs u ihdn t eora t ps d
    i      t       f    t fe       i     l      a     lh t
p c adte by s n sl s o mn uete o e p c ate a s f o rcp cs
r e n o r ue ad ee c m o y sdh ps d r e sh bs ocn a r e ”
 i)     h     r    lr      l         t i        i     t ti .
Se u o sG dne nAcp bi o T nainV ui R a dP t T nain a 8
 e Cs m u ac o ce a l y f r sc o a e n et a y r sc ost
     t     i         t it     a t     l     le r a t
( su igH 526 (M c 1 18) P’ Sp Rp B ea2selols up B e
 d cs n Q 421 a h 1 91; ls up e y r ft; e a P’ Sp r f
 i s               r ,     ) .     . l i          s .     . i
a3 d cs n H 526 sgeigh te nr a nur p c g rccsts“o d e
t ( su ig Q 421 ugs nta h “o m ids y ri p t e”e cu b
    i s           ,    t    t       l   t i n ai       t l
siidfr x m eite i a ids yo c mayp cc o st g o rc p csb
as e o ea p,f h es n nur r o pn r t e f ei cn a r e y
 tf ,         l    r        t           ai     tn    t t i
r e neo ‘o e p c r lc ntervl gm k p cfr c m o t ac m ld n
e r ct aps dr e e eigh p ai a e r eoa o md y s o pe ad
 fe         t i’f t         e in r t i            i,     i
pbse b ard [ru] adi n UCC § -0() ) 21)r eig o cn a s n
 u ihd y t e gop ” n cig ... 2351 c(03( f r t “o rc i
  l         a      ,    t              (       ern       t t
w c ‘ e r es.f eit m os m are m k o o es nad s eorcre b
 h ht p ci..i dne s f o e g d a e rt rt d as reodd y
 i h i          x    r          e   rt    h a r     t
ah d e o oaec..’ )
 t r p sn r gny.. )
  i r               ”.

     Mc en cn ns h teGv n e cno ps b p vl nt “o m ids y
      ac ny o edta h oe mn an o i y r a o i nr a nur
        l    t    t      r  t  t sl e i     s      l   t
p c grccster bcueter e ewe K ad Mc en ws os it m oay
ri p t e”hoy eas “ p c b en B n ac ny a n e ne sf n
 i n ai              h i t            l      tt r
are m k p c ps d r eo o eidpne s nad h cu o eie so ta
 g d a e r e o e p c r t r needn t d ta o d b c v y h w h
  e    r t i, t i,      h      t a r t l jt l            t
[ er a os p b wete ueadh sl ] [ ] o n uneh p c ” e P’ Sp
t ]et nh [e enh by nte ee d d n if ecte r e Sels up
 h li i t            r      lr i t l        i.      .    .
B ea5 selo e’ Sp Rp B ea7cne ntae dne os oso ta K’
r ft; e a D . up e y r ft (ocd gh v ec de n h wh B
 i        s fs   . l i         i    t i       t      t s
Cu N 0-08
 or o 5044
  t .                                                Pg 4
                                                     ae 9



( hruh o n ) fh “o m p c g rccs ote a mna e b ids y C t n
“ oog” r o ote nr a ri p t e” fh g e s m ynur e a l
 t        t         l i n ai        r t s l     t . ri y

te Gv n e hsn e a ihd h K’ p cs w e ei acrac w h h ids y
 h oe mn a o s bse ta B r e e s n codne i te nur’
     r t     t tl      t s i     r t          t      t s

nr ap c g rccsaI ep tieN e wu rq r Se 9CFR§ 5 13)1i.
 o m ri p t e s n rr a v o 2 o deu e e 1 ... 12 0(()i
    l i n ai , t et      t    l  i.           . l ()

    Cs m hs ne crd h ap ie e bsd nrnain a es o p mtd n
     u o s a ud so ta pr s mn ae o t sc o v ui n e ie i
      t        r e t a      t       a t    l    t rt

aetd a yrnain be “ui e ifr a o”o e os a si ain fi ete
 r a p tt sc o asn sf c n no mint d mnr e as c o oe h h
  le r a t       t fi t       t       t t tf t     tr

c c m acsote a ts ote e v us SeCs m G dneo Acp bi o
i u s ne f h s e e r h ts a e e u o s u ac n ce a l y f
 r t          l t       t l .    t    i        t it

T nain V u i R a dP t T nain a 1 Te v ec tate Gv n e hs
r sc o a e n et a y r sc os t 7 h e dne h h oe mn a
 a t    l     le r     a t      .   i     t     r t

m sa do a i dc e ynui e t spo te s ot nain a e e. O b hh
a h et d es e dd isf c n o upr h ue fr sc o v u h e n o te
 r l    t    i l    fi t     t       a t     l r      t

fc ad h l wte Gv n e ’ m in o s m ay ug e ssi n Cs m ueo
 a s n te a, h oe mns o o fr u m jd mn u a ig u o s s f
  t             r   t   t         r      t tn    t ’

t nain a e h eo ms b dn d7
r sc o v ute fr u e e e4
 a t    l   r e t     i.




p csr a do n‘g e m k p c o‘o e p c ” TeGv n e “o sn d p e
r e“ l et ayar d a e r e rps dr e ) h oe mn d[ ] o i u
 i    et         e   rti’      t i ’.      r t e tst
ta te‘o e’ m k p c ds ie i [ Q526]po dda acp b maso
 h h ps d a e r e ec bd n H 421 rv e n ce a e en f
  t       t   rt i       r               i        tl
d e m ig h te r e a ws ostn w h o m p c g rccs n hids y Se
 e r i n ta h p c p d a cn s t i nr a ri p t ei te nur ” e
 t n       t   i i        ie t      l i n ai         t.
i a6 B , nh o ehn teGv n e m nish sc “ps dr e a n te n
 d t. u otet r ad h oe mn a t nta uh‘o e p cs r o h o y
 .      t     h     ,     r t ia      t     t i ’e t     l
mas yw c [n rr a v N e ’‘o m ids y rig rccsts cn e as e ”
en b h hI ep tie o 2 nr a nur p c p t e e] a b siid
        i    t et     t s     l   t i n ai ’ t       tf .
I Ad h Gv n e fr e age ta K’ p cs n a w e“e b a idpne
 d n te oe mn u h rus h B r e i fc e s y n needn
 .           r t tr          t s i       t r t            t
s nad i a mne “ostn w h o m p c g rccsi te nur d Te e a
t d , n an cn s t i nr a ri p t e” n hids y . h dnl
 a r”         r    ie t       l i n ai         t .I      i
oteGv n e ’ m in os m ay ug e o te rud s fr aoe b a s n
f h oe mns o o fr u m jd mn n h gons e o h bv ovt ay
        r t     t         r      t         t t       ie
net g e u h cn d a o t te aisag mn o t s o tt h t m
 edoi fr e os e t n oh p t ’ru e s n h p nat si e
       v t r i ri           re      t   i i   i    .
    47
      Bs e se n s m ay ug e ssi n Cs m ueo t nainv u t
       e ds ek g u m jd mn u a ig u o s s f r sc o a e o
        i    i      r      t tn       t ’    a t     l
ap ie h m cad ete Gv n e a o eus te n yo s m ay ug e o i
 pr s te e hn s h oe mn l rqe s h e r f u m jd mn nt
   a      r   i,      r t s      t     t      r     t    s
cu e l m o adin d is e eig e a cs ta w en ic dd t h t m te
 on r a fr d t a ue r lc n c t n o s h e o n ue atei e h
   t ci      io l t   f t   ri t t r t l
e r stsu w e q d e e D. B ea92-62 D . Rp B ea1-52-1
 ni a se e l u a d e e’ r ft, 02 9 e’ e y r ft 21 02
 te i      r i i t .S fs i         , ; fs l i      ,     ;
D. Sp B ea1 Bcueh Gv n e ’ cu e l ms o igno a e r ia o
e’ up r ft 0 easte oe mns on r a i cn ne n d e m t n
 fs    . i    .          r t      t ci    t  t   t ni
ssi n teueot nainv u s m ay ug e at te on r a m lo ms b
 u a ig h s fr sc o a e u m jd mn s o h cu e l a
  tn           a t    l,    r       t       t ci s u e t
dn d
eei.
Cu N 0-08
 or o 5044
  t .                                                Pg 5
                                                     ae 0



              B Mc en’ M in o S m ay ug e
              . ac ny o o fr u m Jd mn
                  l  s t          r      t

    Mc en’ m in os m ayug e is ma yak gnm i Mc en ses
     ac ny o o fr u m jd mn si i r lc ni et ac ny ek
      l   s t        r     t    ll   i   r.   l

s m ay ug e o i ci ta a e r sai u so dhv be ap ie bsdo
 u m jd mn nt l m h l ni t s e hu ae en pr sd ae n
    r      t   s a  t l te     s    l         a

ddc v v u w h h ecp o ote h e nisw c a e ie t d yrera mn
euie a e i te xe in f htr e r
  t    l, t       t        e t e h h r nt d o u - et t e
                                  i e tl       tf   e   t

ud teC T A e gnr l P’ B ea21-51-52-13 P’ Rp B ea11
 ne h B P.Se eeayls r ft, 31 72 83 2 ls e y r ft-1
  r             l . i        ,  ,  , ;.   l i     ,

1-8 P’ Sp B e a 11 P’ Sp Rp B e a 14sc o I.. cspa g n n
 71 ls up r ft -0 ls up e y r ft - einI A. ur (r t g
   ;.    . i      ;.    . l i      ; t    I 1,     ai

Gv n e ’ m inos m ayug e attre nis nt do u - et a mnud
 oe mns o ofr u m jd mn soh e r e iet d yre e e ne
  r t t           r     t    e t e tl    tf rt t r

teC T A
 h B P).

    H wv ,h v uint u p msCs mt ap iem cad e ae o ddc v
     o eete a a o st e e i u o so pr s e hn s bsd n euie
        r    lt    at r t t        a   r   i          t

v u o yfrnain a e an b ue Se 9USC § 41 a sc o I spa Te
a e n it sc o v u cno e sd e 1 ... 10a ) ein, ur. h
 l   l  a t    l    t    .            (; t

st e hs eu ete s ot nain a e vnwe (s e ) h by ad h sl a
t u turq rs h ue fr sc o v u ee h e a h ete ue n te ee r
 at      i         a t    l      r     r     r      lr e

r a dpo ddh “ ei u s ne ote a ..n c e tateet nh ..i n
et , rv eta t c c m acs fh s e.id a [ h hr a os p. d o
 le    i   t h r t          l    i t] t   li i      d t

if ecter e o aenie ,h ternain a e c s y prx m e”i eote
 n uneh p c”r l ra v y a ht sc o v u “ oe apo a s e h fh
  l      i  ,t t ltt       a t    l l l      i t tr

t oe v use o hnhst e ta s h te asc o v u c s y prx m ee h
 wts a es fr itet u –h i ta ht nain a el e apo a si e
    t l  t t     at   t, t r     t    l ol       i t tr

( ternain a e fdnc os ma m cad en a so n l e by snh US
i ht sc o v u oie ia ri i r e hn si s et ur a d ue ite ..
 )  a t    l     t l    l   r   i    l    et     r

o()h ddc v v u o h c mu d a eo dnc os ma m cad e Se 9...
r i e euie a er e o p e v ufr e ia ri i r e hn s e 1 USC
 it     t   l t       t l     i t l    l r    i.

§ 41 b 2 Bi() 8
    ( ( ( (-i 4
 10a ) ) ))i.

    A d ae aoe h Gv n e tuf hsaetjsfte s ot nain a e
    s ei d bv te oe mn hsa afldouiyh ue fr sc o v u
       tl    ,     r t     r  i   t        a t   l

bsd nh “ ru s ne ote a. We e o n i s o i e oteGv n e t d s
 ae ote c c m acs fh s e
        i    t        l ” h h r o t ps b frh oe mn o o o
                           tr   t i sl          r t



    48
     Tet u fr erq rsh tee v u uefr o p io “ l e t m cad e
      hst eu h eu eta hts a e sdoc masnr a [ o e hn s
        at t r i     t   tl           r    et ]    r  i
ta ws xo etteU td t e aoao te a e m” sh m cad etsu Se
 h a epr doh ne Stst r bu h s mt e ate e hn s a se e
  t     t      i   a      t      i         r   i i .
1 USC§ 41 b 2 B
 9 ... 10a ) ) )
          ((( .
Cu N 0-08
 or o 5044
  t .                                                   Pg 5
                                                        ae 1



r m n a oe qein e einI A, ur. B , nayee ,q t aa fo te
e a s n pn us o
   i         t .Sesc o I.. spa u i n vn ue p tr m h
                   t    I 2    t       t i    r

“ ru s ne otea ”e, e h p t hs esuh omk a h w gsowe eon
c c m acsfhs ets nte a y a y og t ae soi at h h r o
 i   t       l t i r r        t  t          n    tr t

ternain a els y prx m ete euie a e rh c mu d a e oie ia
 ht sc o v u c e apo a sh ddc v v u ote o p e v ufrdnc
   a t    l ol      i t     t    l         t l      t l

os ma m cad e te eod fht otsv us s fr itet u.Se 9...
ri i r e hn s –h scn ote w “ t a e” e o hnh st e e 1 USC
    l  r   i                e l     t t      at

§ 41 b 2 Bi; e gnr l D . B ea2-7e pa z gh, vnf c c m acs
 10a ) ) )i se eeay e’ r ft 62 ( mhsi ta eei“ ru s ne
    ( ( ( ()      l fs i            in t       i    t

ote a ”e i n siidst oye v us ms b cn d e b o d e m a o cn
f h s ets s o as e t u r ts a e u e os e d e r e r i t n a
     l  t t tf , a t      t l    t   i r f e t ni

b md cnen g pr s mn u n t nain a e D. Rp B ea 1-7s m.
e ae oc i ap ie e s gr sc o v u ; e’ e y r ft 61 (a e 4
       rn    a    t i a t      l ) fs l i           )9

    Mc en ae p t age h,b se n s m ay ug e bsds e o te
     ac ny t m s o ru ta y ek g u m jd mn ae ol n h
      l    t t         t    i      r     t    ly

c c m acs f h s ee, h Gv n e hsw vd h opr n y o ek o mk a ae
i u s ne ote a ts te oe mn a a e te po u t t se t ae cs
 r t           l t      r   t   i       ti

frh ue frnain a e ae otet u rtsv usSelsB ea2 (o nta
 ote s ot sc o v u bsd nh st oye a e e P’ r ft 9 n igh
         a t    l          at   t l .   . i       t   t

Gv n e “a n o e d n pof o s bs ae v u acp b a ddc v v u o
 oe mn hs o f r ay rot e a ih ts a e ce a e s euie a e r
  r t      t fe           tl     t l    tl      t    l

ud c mu d a e ad seigh “]te Gv n e ] ekt so te ce abi ]
 ne o p e v u ” n a r nta [fh[ oe mn seso h wh acp [ l y
  r    t l,        st   ti      r t              t it

oarnain a e easte pr sd a e c s y prx m ee v us.,hn ws
f t sc o v u bcueh ap ie v usl e apo a ts a e..tei a
   a t    l          a    l   ol    i t t l        t

[ eGv n e ’ bret o ee dne cod g ” H wv, Mc en ce n a hr y
t oe mns udnof r v ec acr n y. o ee ac nyi s o u ot
 h   r t]         f i       il)       r   l    t    t i



    49
      A epie aoea hr ea t m K wsh o y eei N a ga fhtp
       s x a d bv t ee vn i e B ate n sl n i r u oteye
          ln      , t l t ,              l lr   ca
o m cad etsu h eadK d n slo n l e by s e sc o Ispa Tu
f e hn s ai e e , n B i o e t ur a d ue.Se ein, ur. hs
    r   i     s r          d tl     et    r     t            ,
te a n s e o “ e ia os ma m cad et “n l e by s n h U tdSts
 h e r o a s fi nc ri i r e hn s” o ur a d ue i te ne t e”
  r e     l     dt l      l   r  i      et    r      i    a
t s v a a a s oc masn o proe oteite v u s fr itet u. e 1
 o e e s bs fr o p io fr upss fhfs s a e e o hnh st eSe 9
   r       i       r               r tt l t t        at
USC 10ab 2 Bi Te aish eo areh te n r ea tsv u h esh
...§ 41 ) ) )) h p t te fr g ta h o ye vn e a e e ite
          ( ( ( (.      re r e e t        l l t t l r
scn oe–i.we e ht naina ec s y prx m e teeuie a eo h
 eod n ., h h
           e t rter sc o v u l e apo a s hddc v v u rte
                      a t     l  ol     i t       t   l
c mu d a e oie iao s mam rhn s e 1 USC 10ab 2 Bi; e’
 o p e v u fr dnc r i i r e cad e e 9...§ 41 ) ) )i D.
    t l          t l     l      i .S            ( ( ( () fs
B e t2 epi n ta i l ho a s ft s ae tetss fr i ‘) cno b
r fa 7(x a ig h, ni tffc o h cs h e e o h n(’ an e
 i         ln      t    g    t   i   ,“    tt t     i      t
ape” P’ B ea2 n 1 n igh fsst oye v ui n apcb, bcueh
 p id ; ls r ft 3. (o nta itt u rts a es o p ia e“easte
  l ) . i           1 t     t r at     t l   t l l
rcr so sh K wsh o yrdc o mn tlrdl h gnN a ga. a o w c
 eod h wta B ate n poue f e’ a o c t ni i r u..l f h h
           t          l     r    s i e oi      ca      l   i
ws h pd o Mc en” P’ Rp B e a 1-4 epi n ta“ e w e o a s f
 a s pe t ac ny ; ls e y r ft 31 (x a ig h t r e n s e o
    i         l   ) .     l i          ln   t he r       l
ie iaos ma m cad emdt ur a dUSby s pnw c arnain a e f
 dnc ri i r e hn s aeo n l e .. ue uo h h t sc o v u o
   t l     l   r    i         et       r     i   a t     l
ie iaos ma m cad emy e rd a d.
 dnc ri i r e hn s a b p i t ”
   t l     l   r    i        e ce )
Cu N 0-08
 or o 5044
  t .                                                  Pg 5
                                                       ae 2



t spo t snv apcinotedcieo w v. Nrcn Mc en d s Te
 o upr h oe p ia o f h o r f a e
     t i   l l t        tn   i r o a ac ny o o h
                                      l      .

Gv n e ws ne n o ia ot ad s b hh c c m acs fh s ee adhts
 oe mn a ud o b gino dr s o tei u s ne ote a ts ntee
  r t      r    l t      e t      r t          l t     t

v us nt m in o s m ay ug e . Segnr l,. ,1 Mo ’ Fd a P cc §
a ei i o o fr u m jd mn e eeay e. 1 or s ee l r t e
 l    s t          r      t       l   g     e    r ai

5 12p 5-0-630 d cs n “ai S m ay ug e s ad x a igi e a a
 6 2 p 6375-1 ( su ig P tl u m Jd mn, n epi n n r l ,
 . , .         i s     ra     r     t”     ln , t i

ta“u m yug e my eeus d oo y s o n nr cs oat a o pt ci
 h s m a jd mn a brqe e n n at a e i ae r so c m e l m
  t    r     t       t t l        te ,          le a

o d es b a oa t p t o ci so d ess ;i §5 111 a p 5-9-630
r e ne u l s o as f l m r e ne” d
   f , t s       r     a     f   ) . 6 2[] ] p 6295-0
                                       .   [, .

(a ind“M t l [ u m yJd mn M in o Df e Gons So d N B
 cp oe
  t     ui e S m a ug e ] o os n i e n rud hu
        lp        r     t  t      fr t       l o e
                                                 t

Dfvrd .0
i ao ” 5
 s  e)

    Te o o l esh – n s ad nl hs en e r ieta h ue frnain
     h b t m nita u e n u i t a be d e m dh te s ot sc o
        t i     t ls      ti        t n    t       a t

v ui n mna d yi etei u s ne ote a ts otet u r ts v us te
a es o ad e b e h h c c m acs f h s ee r h st oye a e – h
 l    t  t     tr    r t           l t      at   t l

st ei p de n p m ap ie e bsdo ddc v v u w c ite eu ta
t u s m y os o e i pr s mn ae n euie a e h hs h rs t h
 at    l     t rt   a    t        t  l, i         l t

Mc en avc e Mc en’ m in os m ay ug e te fr ms b dn d
 ac ny doa s ac ny o o fr u m jd mn h eo u e e e
  l      t.   l   s t        r      t r e t      i.


                        I. C n u o
                         V oc s n
                              li

    Frhraos efr aoeteoen e ’ o o o s i frakf us c o
     oteesns o h bv hGv mnsm intd m s olco jr dt n
            t t    ,   r t t      i s         i ii

Mc en’ l m ne tene t e C iba Bs rd a n s p c “ B P ”a
 ac ny
  l   sci ud hU tdSts a ben a nT eP te h A
        a   r   i  a - r      i a  r r i t( C T A s)

t a niso e hn hs cv e yPo s o 10-4105 u b rn d Te
 ol t e t rta toe oe db r e . 830-006ms eg t . h
   le r  h         r     t tN          t  ae

Gv n e ’ o o ek gi m s odnlf ac ny B P l mi epc oh
 oe mnsm inse n d i a r e aoMc en’
  r t t       i s sl     i    l   sC T Aci w hrse tte
                                         a t     t


    50
      Mc en dv e ms oi iko te e v ussu t ag n ta a e ad o
       ac ny eo s o ft n n h ts a ei e o ru g h r mn t
        l      t   t s          t l    s       i   t
Cs mi n aport See. P’ B ea1-41 1 n, 22 3 P’ Rp B e
 u o ss o prp a. e, g ls r ft 31 5 8. 2-5 2 ls e y r f
  t     t    ie     ., . i         , ,    8    , ;.     l i
a 1-4 Mc en tufcss n n r w us o o poeu, n t et g s oete
t 21 . ac ny hs oue o a a o qein f rcdr adr s o l s v h
          l               r     t          e    i     o  r
ct aud l n p nosb a iea – pcia y Cs m st oy b gino pr s
ri l ne y g o tf us n vl w se f l , u o s t u r o ia ot ap ie
 ic     ri i      tt         i cl    t ’ at      l t      a
m cad e ae oi t nain a eee we te ueadhsl a r a d fi e
 e hn s bsd n sr sc o v u vn h eh by nteee r et , e h
 r    i      t a t     l,      r      r      lr e l e i t r
ote wts s fr i 1 USC§ 41 b 2 Bi siid
fht oe s e o hn 9 ... 10a ) ) )s as e
        t t t               (((     tf .
Cu N 0-08
 or o 5044
  t .                                              Pg 5
                                                   ae 3



fue r s oe d yPo s o 830-006w c e ae b o c b ,20
 or ni cv e b r e .10-4105 h hw emd e r t e
    te   r     t tN          i  r     f eO o r2 00

s ma y u e rn d At te h e pcid nis h a sb ct teC T A E r
i i r ms
   l l tb g t . s o htr se f e r ta r u e o h B P ( n y
           ae          e   ie te t e j t              t

Ns WP00408 WP00422 adWP-020-) te Gv n e ’ m infr
 o J-027-
  .      , J-029-, n J 00577 h oe mns o o o
                            ,      r t     t

s m ayug e msb g n d Otetehn b hh Gv n e ’ m inos m ay
 u m jd mn u er t . nh o r ad o te oe mns o ofr u m
    r     t t   ae       h  , t     r t t           r

jd mncnen gh poe m hd f pr s mnoa r m n g nis n Mc en’
 ug e oc i te rp e o oap ie e fl e a i e r ad ac ny
     t  rn      r t      a    t l i n te          l  s

co - o o fr u m y ug e o te a esu ms b dn d
rs m in os m a jd mn n h s mi e u e e e
  s t          r      t        s   t    i.

    A od wl n r cod g .
     n re i e eacr n y
        r l t     il


                                 / Di aR g a
                                 s es i wy
                                  / ls d
                                 Di aA R g a
                                  es . i wy
                                  ls    d
                                     Jde
                                      ug

D e Jnay 204
a d au 221
 t:    r ,
     N wYr N wYr
     e ok e ok
          ,
                         E RT
                          R AA

Mc en Pou s.U td t e Cu N 0-08 S pO 1- d e Jnay 221
 ac ny rdc v ne Sts, or o 5044 l p 45 a d au 2 04
  l      t   i   a     t .    ,i . , t       r , .


Pg 6
ae:     Ite eui a l efhfsp arp ofo o 9d e te x a pcta
         nh pn t m e n o e r a g hfo n e, et h e rsae h
              l t i t it r a        tt    le    t      t
        apa i mdt y eo “v le
         pe s m e al b r [] u”
           r     ie f e a .

Pg 9
ae:     I teie m e al f l w g h b c qo, e ae 1 CFR§ w h 1
         n hl i mdt y o oi te l k u erp c “9 ... ” i “9
             n    ie l n         o   t   l           t
        CFR§”
        ... § .

Pg 1
ae 0:   I l eie f h fsf l a g p rp c “ ateK wu ”w hta K
         ni f oteit u p ar h e aet t h B o d i “ t B
           n v       r l r a, l       h      l   t h
        wu ”
         od
          l.

Pg 1
ae 5:   I teial e f h m ne , ette pc b we “a e ad).
         n hf li ote a tx d e h sae e en s m” n “ ”
             n n       i t le         t          ;

Pg 1
ae 6:   I l ei rp c “ 2”w h F d
         ni s ,e ae Fd i “. ”
           n x l         t   2.

Pg 2
ae 7:   I l e ih oteit u p arp rp c “3 2” w h 1-0 (n te
         ni e t f h fsf l a g h e ae 1 -0 i “32” I o r
           n g       r l r a, l            t     .    h
        wrsd e te pctaapa i mdt yf r 1” n b o “2”
         od et h sae h pe s m e al a e“3 ad e r -0)
           , le        t    r   ie t           fe  .

Pg 2
ae 8:   I l e w ofo o 2 is t sae ewe “1 ad(t g.
         ni t o f o n e 8 ne a pc b en 1” n “ i n ”
           n       tt , r          t         ci ,

Pg 3
ae 0:   Il e 1t 1 otei h a g p ofo o 2 rp c “o d d mnr e
        n ns 3o 4 fh s t p ar h f o n e 8 e ae cu “e os a
          i           x r a        tt , l       l     tt
        tate r e. ”w h cu “e os a etate r e. ”
         h h p c.. i “o d d mnr [ h h p c...
          t   i     t    l      tt ] t     i

Pg 4
ae 2:   I tepn t m eieofo oe3 rp c “ 5 4-6 2 w h § 5 4-
         n h eui a l f o n t 8 e ae § 6 05 4 ” i “§ 6 0
              l t n     t    , l      . ., t        .
        54”
         6 2.
         .,

Pg 5
ae 0:   Itea l e fh scn f l a g p rp c “ 10ab 2 Bi() w h
         nhls i ote eod u p ar h e ae § 41 ) ) ))i. i
             tn          l r a, l          ( ( ( (-i ” t
        “§ 41 b 2 Bi().
         § 10a ) ) ))i.
              ( ( ( (-i”


Fbu y 121
era 2 04
   r ,
                S P L E T LE R T
                 U P EM N A R A A

Mc en Pou s.U td t e Cu N 0-08 S pO 1- d e Jnay 221
 ac ny rdc v ne Sts, or o 5044 l p 45 a d au 2 04
  l      t   i   a     t .    ,i . , t       r , .


Pg 1
ae:    I teiigo cus frPi i, e ae J r P S k ,S mn &S k ,
        n h lt f one o l nf rp c “e y . i i i os i i ”
             sn       l   a tf l   r    sn         sn
       w h J r P W k ,S mn & W k ,
       i “e y . i i i os i i ”
        t r       sn          s n.


Fbu y 521
era 2 04
   r ,